FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT Company Investment Company Act file number: 811-09917 SENTINEL VARIABLE PRODUCTS TRUST (Exact name of registrant as specified in charter) ONE NATIONAL LIFE DRIVE MONTPELIER, VT 05604 (Address of principal executive offices) D. RUSSELL MORGAN, ESQ. C/O SENTINEL ASSET MANAGEMENT, INC ONE NATIONAL LIFE DRIVE MONTPELIER, VT 05604 (Name and address of agent for service) Registrant's telephone number, including area code: (802) 229-3113 Date of Fiscal year-end: 12/31/2010 Date of reporting period: 7/1/2009 - 6/30/2010 ***** FORM N-Px REPORT ***** ICA File Number: 811-00214 Reporting Period: 07/01/2009 - 06/30/2010 Sentinel Group Funds Inc. Sentinel VP Balanced Fund ACCENTURE PLC Ticker: ACN Security ID: G1150G111 Meeting Date: AUG 5, 2009 Meeting Type: Special Record Date: JUN 19, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Reincorporation from Bermuda to For For Management Ireland through Scheme of Arrangement 2 Adjourn Meeting For For Management 1 Approve Reincorporation from Bermuda to For For Management Ireland through Scheme of Arrangement 2 Adjourn Meeting For For Management 1 Approve the Creation of Distributable For For Management Reserves for Accenture plc 2 Adjourn Meeting For For Management ACCENTURE PLC Ticker: ACN Security ID: G1151C101 Meeting Date: FEB 4, 2010 Meeting Type: Annual Record Date: DEC 14, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Reelect William L. Kimsey as a Director For For Management 1.2 Reelect Robert I. Lipp as a Director For For Management 1.3 Reelect Wulf von Schimmelmann as a For For Management Director 2 Approve KPMG as Auditors and Authorize For For Management Board to Fix Their Remuneration 3 Approve 2010 Share Incentive Plan For For Management 4 Approve 2010 Employee Share Purchase For For Management Plan 5 Change Location of Annual Meeting For For Management 6 Authorize Open-Market Purchases of For For Management Class A Ordinary Shares 7 Authorize Board to Determine Price For For Management Range for the Issuance of Acquired Treasury Stock ACE LIMITED Ticker: ACE Security ID: H0023R105 Meeting Date: MAY 19, 2010 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Robert Hernandez as Director For For Management 1.2 Elect Peter Menikoff as Director For For Management 1.3 Elect Robert Ripp as Director For For Management 1.4 Elect Theodore Shasta as Director For For Management 2 Amend Articles Re: Treatment of For For Management Abstentions and Broker Non-Votes 3.1 Approve Annual Report For For Management 3.2 Accept Statutory Financial Statements For For Management 3.3 Accept Consolidated Financial For For Management Statements 4 Approve Allocation of Income and For For Management Omission of Dividends 5 Approve Discharge of Board and Senior For For Management Management 6 Approve Creation of CHF 4.4 Billion For For Management Pool of Capital without Preemptive Rights 7.1 Ratify PricewaterhouseCoopers AG as For For Management Auditors 7.2 Ratify PricewaterhouseCoopers LLC as For For Management Independent Registered Public Accounting Firm 7.3 Ratify BDO AG as Special Auditors For For Management 8 Amend 2004 Long-Term Incentive Plan For For Management 9 Approve Reduction in Share Capital and For For Management Capital Repayment of $1.32 per Share ACTIVISION BLIZZARD, INC. Ticker: ATVI Security ID: 00507V109 Meeting Date: DEC 17, 2009 Meeting Type: Special Record Date: NOV 5, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Amend Omnibus Stock Plan For Against Management ACTIVISION BLIZZARD, INC. Ticker: ATVI Security ID: 00507V109 Meeting Date: JUN 3, 2010 Meeting Type: Annual Record Date: APR 6, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Philippe G.H. Capron For Against Management 2 Elect Director Robert J. Corti For For Management 3 Elect Director Frederic R. Crepin For Against Management 4 Elect Director Brian G. Kelly For Against Management 5 Elect Director Robert A. Kotick For For Management 6 Elect Director Jean-Bernard Levy For Against Management 7 Elect Director Robert J. Morgado For For Management 8 Elect Director Douglas P. Morris For Against Management 9 Elect Director Stephane Roussel For Against Management 10 Elect Director Richard Sarnoff For For Management 11 Elect Director Regis Turrini For Against Management 12 Amend Omnibus Stock Plan For Against Management ADOBE SYSTEMS INCORPORATED Ticker: ADBE Security ID: 00724F101 Meeting Date: APR 16, 2010 Meeting Type: Annual Record Date: FEB 22, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Edward W. Barnholt For For Management 2 Elect Director Michael R. Cannon For For Management 3 Elect Director James E. Daley For For Management 4 Elect Director Charles M. Geschke For Against Management 5 Elect Director Shantanu Narayen For For Management 6 Amend Omnibus Stock Plan For Against Management 7 Ratify Auditors For For Management ALTRIA GROUP, INC. Ticker: MO Security ID: 02209S103 Meeting Date: MAY 20, 2010 Meeting Type: Annual Record Date: MAR 29, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Elizabeth E. Bailey For For Management 2 Elect Director Gerald L. Baliles For For Management 3 Elect Director John T. Casteen III For For Management 4 Elect Director Dinyar S. Devitre For For Management 5 Elect Director Thomas F. Farrell II For For Management 6 Elect Director Robert E. R. Huntley For For Management 7 Elect Director Thomas W. Jones For For Management 8 Elect Director George Munoz For For Management 9 Elect Director Nabil Y. Sakkab For For Management 10 Elect Director Michael E. Szymanczyk For For Management 11 Approve Omnibus Stock Plan For Against Management 12 Ratify Auditors For For Management 13 Report on Effect of Marketing Practices Against Against Shareholder on the Poor 14 Adopt Human Rights Protocols for Against Against Shareholder Company and Suppliers AMERICA MOVIL S.A.B. DE C.V. Ticker: AMXL Security ID: 02364W105 Meeting Date: APR 7, 2010 Meeting Type: Special Record Date: MAR 26, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Directors for Class L Shares For For Management 2 Designate Inspector or Shareholder For For Management Representative(s) of Minutes of Meeting AMERICA MOVIL, S.A.B. DE C.V. Ticker: AMXL Security ID: 02364W105 Meeting Date: MAR 17, 2010 Meeting Type: Special Record Date: MAR 8, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Authorize Board to Carry Out Operations For For Management that Represent 20 Percent or More of the Assets of the Consolidated Group, in Compliance with Clause 17 of Company Bylaws and Article 47 of the Mexican Stock Exchange Law 2 Authorize Board to Ratify and Execute For For Management Approved Resolutions AMERICAN EXPRESS COMPANY Ticker: AXP Security ID: 025816109 Meeting Date: APR 26, 2010 Meeting Type: Annual Record Date: FEB 26, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Daniel F. Akerson For For Management 1.2 Elect Director Charlene Barshefsky For For Management 1.3 Elect Director Ursula M. Burns For For Management 1.4 Elect Director Kenneth I. Chenault For For Management 1.5 Elect Director Peter Chernin For For Management 1.6 Elect Director Jan Leschly For For Management 1.7 Elect Director Richard C. Levin For For Management 1.8 Elect Director Richard A. McGinn For For Management 1.9 Elect Director Edward .D. Miller For For Management 1.10 Elect Director Steven S. Reinemund For For Management 1.11 Elect Director Robert D. Walter For For Management 1.12 Elect Director Ronald A. Williams For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 4 Provide for Cumulative Voting Against For Shareholder 5 Amend Articles/Bylaws/Charter Call Against For Shareholder Special Meetings 6 Stock Retention/Holding Period Against Against Shareholder AMGEN, INC. Ticker: AMGN Security ID: 031162100 Meeting Date: MAY 12, 2010 Meeting Type: Annual Record Date: MAR 15, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Dr. David Baltimore For For Management 2 Elect Director Frank J. Biondi, Jr. For For Management 3 Elect Director Francois De Carbonnel For For Management 4 Elect Director Jerry D. Choate For For Management 5 Elect Director Dr. Vance D. Coffman For For Management 6 Elect Director Frederick W. Gluck For For Management 7 Elect Director Dr. Rebecca M. Henderson For For Management 8 Elect Director Frank C. Herringer For For Management 9 Elect Director Dr. Gilbert S. Omenn For For Management 10 Elect Director Judith C. Pelham For For Management 11 Elect Director Adm. J. Paul Reason, USN For For Management (Retired) 12 Elect Director Leonard D. Schaeffer For For Management 13 Elect Director Kevin W. Sharer For For Management 14 Ratify Auditors For For Management 15 Provide Right to Act by Written Consent Against For Shareholder 16 Stock Retention/Holding Period Against Against Shareholder AT&T INC. Ticker: T Security ID: 00206R102 Meeting Date: APR 30, 2010 Meeting Type: Annual Record Date: MAR 2, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Randall L. Stephenson For For Management 2 Elect Director Gilbert F. Amelio For For Management 3 Elect Director Reuben V. Anderson For For Management 4 Elect Director James H. Blanchard For For Management 5 Elect Director Jaime Chico Pardo For For Management 6 Elect Director James P. Kelly For For Management 7 Elect Director Jon C. Madonna For For Management 8 Elect Director Lynn M. Martin For For Management 9 Elect Director John B. McCoy For For Management 10 Elect Director Joyce M. Roche For For Management 11 Elect Director Laura D Andrea Tyson For For Management 12 Elect Director Patricia P. Upton For For Management 13 Ratify Auditors For For Management 14 Provide for Cumulative Voting Against For Shareholder 15 Exclude Pension Credits from Against Against Shareholder Calculations of Performance-Based Pay 16 Advisory Vote to Ratify Named Executive Against Against Shareholder Officers' Compensation 17 Amend Articles/Bylaws/Charter Call Against For Shareholder Special Meetings BANK OF AMERICA CORP. Ticker: BAC Security ID: 060505104 Meeting Date: FEB 23, 2010 Meeting Type: Special Record Date: JAN 7, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Increase Authorized Common Stock For Against Management 2 Adjourn Meeting For Against Management BANK OF AMERICA CORPORATION Ticker: BAC Security ID: 060505104 Meeting Date: APR 28, 2010 Meeting Type: Annual Record Date: MAR 3, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Susan S. Bies For For Management 2 Elect Director William P. Boardman For For Management 3 Elect Director Frank P. Bramble, Sr. For For Management 4 Elect Director Virgis W. Colbert For For Management 5 Elect Director Charles K. Gifford For For Management 6 Elect Director Charles O. Holliday, Jr. For For Management 7 Elect Director D. Paul Jones, Jr. For For Management 8 Elect Director Monica C. Lozano For For Management 9 Elect Director Thomas J. May For For Management 10 Elect Director Brian T. Moynihan For For Management 11 Elect Director Donald E. Powell For For Management 12 Elect Director Charles O. Rossotti For For Management 13 Elect Director Robert W. Scully For For Management 14 Ratify Auditors For For Management 15 Increase Authorized Common Stock For Against Management 16 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 17 Amend Omnibus Stock Plan For Against Management 18 Report on Government Service of Against Against Shareholder Employees 19 TARP Related Compensation Against Against Shareholder 20 Amend Articles/Bylaws/Charter Call Against For Shareholder Special Meetings 21 Advisory Vote to Ratify Named ExecutiveAgainst Against Shareholder Officers' Compensation 22 Adopt Policy on Succession Planning Against Against Shareholder 23 Report on Collateral in Derivatives Against Against Shareholder Trading 24 Claw-back of Payments under Against Against Shareholder Restatements BANK OF NEW YORK MELLON CORPORATION, THE Ticker: BK Security ID: 064058100 Meeting Date: APR 13, 2010 Meeting Type: Annual Record Date: FEB 12, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Ruth E. Bruch For For Management 1.2 Elect Director Nicholas M. Donofrio For For Management 1.3 Elect Director Gerald L. Hassell For For Management 1.4 Elect Director Edmund F. Kelly For For Management 1.5 Elect Director Robert P. Kelly For For Management 1.6 Elect Director Richard J. Kogan For For Management 1.7 Elect Director Michael J. Kowalski For For Management 1.8 Elect Director John A. Luke, Jr. For For Management 1.9 Elect Director Robert Mehrabian For For Management 1.10 Elect Director Mark A. Nordenberg For For Management 1.11 Elect Director Catherine A. Rein For For Management 1.12 Elect Director William C. Richardson For For Management 1.13 Elect Director Samuel C. Scott III For For Management 1.14 Elect Director John P. Surma For For Management 1.15 Elect Director Wesley W. von Schack For For Management 2 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 3 Ratify Auditors For For Management 4 Provide for Cumulative Voting Against For Shareholder 5 Stock Retention/Holding Period Against Against Shareholder 6 Submit Severance Agreement Against For Shareholder (Change-in-Control) to Shareholder Vote BECTON, DICKINSON AND COMPANY Ticker: BDX Security ID: 075887109 Meeting Date: FEB 2, 2010 Meeting Type: Annual Record Date: DEC 11, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Henry P. Becton, Jr. For Did Not Vote Management 1.2 Elect Director Edward F. Degraan For Did Not Vote Management 1.3 Elect Director Claire M. Fraser-liggett For Did Not Vote Management 1.4 Elect Director Edward J. Ludwig For Did Not Vote Management 1.5 Elect Director Adel A.F. Mahmoud For Did Not VoteManagement 1.6 Elect Director James F. Orr For Did Not Vote Management 1.7 Elect Director Willard J. Overlock, Jr. For Did Not Vote Management 1.8 Elect Director Bertram L. Scott For Did Not Vote Management 2 Ratify Auditors For Did Not VoteManagement 3 Company-SpecificApproval Of A By-law For Did Not Vote Management Amendment Regarding Special Shareholdermeetings 4 Amend Omnibus Stock Plan For Did Not VoteManagement 5 Approve Executive Incentive Bonus Plan For Did Not Vote Management 6 Require a Majority Vote for the Against Did Not VoteShareholder Election of Directors 7 Provide for Cumulative Voting Against Did Not Vote Shareholder BHP BILLITON LIMITED (FORMERLY BHP LTD.) Ticker: BHP Security ID: 088606108 Meeting Date: NOV 26, 2009 Meeting Type: Annual Record Date: SEP 17, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports for BHP Billiton Ltd and BHP Billiton Plc for the Fiscal Year Ended June 30, 2009 2 Elect Carlos Codeiro as a Director of For For Management BHP Billiton Ltd and BHP Billiton Plc 3 Elect David Crawford as a Director of For For Management BHP Billiton Ltd and BHP Billiton Plc 4 Elect Gail de Planque as a Director of For For Management BHP Billiton Ltd and BHP Billiton Plc 5 Elect Marius Kloppers as a Director of For For Management BHP Billiton Ltd and BHP Billiton Plc 6 Elect Don Argus as a Director of BHP For For Management Billiton Ltd and BHP Billiton Plc 7 Elect Wayne Murdy as a Director of BHP For For Management Billiton Ltd and BHP Billiton Plc 8 Approve KPMG Audit Plc as Auditors of For For Management BHP Billiton Plc 9 Approve Renewal of General Authority to For For Management Issue of Up to 555.97 Million Shares in BHP Billiton Plc in Connection with Its Employee Share and Incentive Schemes 10 Renew the Disapplication of Pre-Emption For For Management Rights in BHP Billiton Plc 11 Authorize Repurchase of Up To 223.11 For For Management Million Shares in BHP Billiton Plc 12.1 Approve Cancellation of Shares in BHP For For Management Billiton Plc Held by BHP Billiton Ltd on April 30, 2010 12.2 Approve Cancellation of Shares in BHP For For Management Billiton Plc Held by BHP Billiton Ltd on June 17, 2010 12.3 Approve Cancellation of Shares in BHP For For Management Billiton Plc Held by BHP Billiton Ltd on Sept. 15, 2010 12.4 Approve Cancellation of Shares in BHP For For Management Billiton Plc Held by BHP Billiton Ltd on Nov. 11, 2010 13 Approve Remuneration Report for the For For Management Fiscal Year Ended June 30, 2009 14 Approve Grant of Approximately 55,932 For For Management Deferred Shares, 223,739 Options, and 424,612 Performance Shares to Marius Kloppers, CEO, Pursuant to the Group Incentive Scheme and the Long Term Incentive Plan BOEING COMPANY, THE Ticker: BA Security ID: 097023105 Meeting Date: APR 26, 2010 Meeting Type: Annual Record Date: FEB 26, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director John H. Biggs For For Management 2 Elect Director John E. Bryson For For Management 3 Elect Director David L. Calhoun For For Management 4 Elect Director Arthur D. Collins, Jr. For For Management 5 Elect Director Linda Z. Cook For For Management 6 Elect Director William M. Daley For For Management 7 Elect Director Kenneth M. Duberstein For For Management 8 Elect Director Edmund P. Giambastiani,For For Management Jr. 9 Elect Director John F. McDonnell For For Management 10 Elect Director W. James McNerney, Jr. For For Management 11 Elect Director Susan C. Schwab For For Management 12 Elect Director Mike S. Zafirovski For For Management 13 Ratify Auditors For For Management 14 Adopt Ethical Criteria for Military Against Against Shareholder Contracts 15 Advisory Vote to Ratify Named Executive Against Against Shareholder Officers' Compensation 16 Amend Articles/Bylaws/Charter Call Against For Shareholder Special Meetings 17 Require Independent Board Chairman Against Against Shareholder 18 Report on Political Contributions Against Against Shareholder BRISTOL-MYERS SQUIBB COMPANY Ticker: BMY Security ID: 110122108 Meeting Date: MAY 4, 2010 Meeting Type: Annual Record Date: MAR 11, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Lamberto Andreotti For For Management 2 Elect Director Lewis B. Campbell For For Management 3 Elect Director James M. Cornelius For For Management 4 Elect Director Louis J. Freeh For For Management 5 Elect Director Laurie H. Glimcher, M.D For For Management 6 Elect Director Michael Grobstein For For Management 7 Elect Director Leif Johansson For For Management 8 Elect Director Alan J. Lacy For For Management 9 Elect Director Vicki L. Sato, Ph.D. For For Management 10 Elect Director Togo D. West, Jr. For For Management 11 Elect Director R. Sanders Williams, For For Management M.D. 12 Ratify Auditors For For Management 13 Provide Right to Call Special Meeting For For Management 14 Reduce Supermajority Vote Requirements For For Management Applicable to Common Stock 15 Reduce Supermajority Vote Requirement For For Management Applicable to Preferred Stock 16 Increase Disclosure of Executive Against Against Shareholder Compensation 17 Provide Right to Act by Written ConsentAgainst For Shareholder 18 Report and Set Goals Related to Animal Against Against Shareholder Use and Testing BROADCOM CORPORATION Ticker: BRCM Security ID: 111320107 Meeting Date: MAY 20, 2010 Meeting Type: Annual Record Date: MAR 22, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Joan L. Amble For For Management 1.2 Elect Director Nancy H. Handel For For Management 1.3 Elect Director Eddy W. Hartenstein For For Management 1.4 Elect Director John E. Major For For Management 1.5 Elect Director Scott A. McGregor For For Management 1.6 Elect Director William T. Morrow For For Management 1.7 Elect Director Robert E. Switz For For Management 2 Ratify Auditors For For Management CANADIAN NATIONAL RAILWAY COMPANY Ticker: CNR Security ID: 136375102 Meeting Date: APR 27, 2010 Meeting Type: Annual Record Date: MAR 15, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Michael R. Armellino as Director For For Management 1.2 Elect A. Charles Baillie as Director For For Management 1.3 Elect Hugh J. Bolton as Director For For Management 1.4 Elect Gordon D. Giffin as Director For For Management 1.5 Elect Edith E. Holiday as Director For For Management 1.6 Elect V. Maureen Kempston Darkes as For For Management Director 1.7 Elect Denis Losier as Director For For Management 1.8 Elect Edward C. Lumley as Director For For Management 1.9 Elect David G.A. McLean as Director For For Management 1.10 Elect Claude Mongeau as Director For For Management 1.11 Elect Robert Pace as Director For For Management 2 Ratify KPMG LLP as Auditors For For Management CELGENE CORPORATION Ticker: CELG Security ID: 151020104 Meeting Date: JUN 16, 2010 Meeting Type: Annual Record Date: APR 20, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Sol J. Barer For For Management 1.2 Elect Director Robert J. Hugin For For Management 1.3 Elect Director Michael D. Casey For For Management 1.4 Elect Director Carrie S. Cox For For Management 1.5 Elect Director Rodman L. Drake For For Management 1.6 Elect Director Gilla Kaplan For For Management 1.7 Elect Director James J. Loughlin For For Management 1.8 Elect Director Ernest Mario For For Management 1.9 Elect Director Walter L. Robb For For Management 2 Ratify Auditors For For Management CHECK POINT SOFTWARE TECHNOLOGIES LTD. Ticker: CHKP Security ID: M22465104 Meeting Date: JUN 29, 2010 Meeting Type: Annual Record Date: MAY 20, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Gil Shwed as Director For For Management 1.2 Elect Marius Nacht as Director For For Management 1.3 Elect Jerry Ungerman as Director For For Management 1.4 Elect Dan Propper as Director For For Management 1.5 Elect David Rubner as Director For For Management 1.6 Elect Tal Shavit as Director For For Management 2 Approve Auditors and Authorize Board to For For Management Fix Their Remuneration 3 Approve Equity Compensation of CEO For Against Management 3a Indicate Personal Interest in Proposed None Against Management Agenda Item CHEVRON CORPORATION Ticker: CVX Security ID: 166764100 Meeting Date: MAY 26, 2010 Meeting Type: Annual Record Date: APR 1, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director S.H. Armacost For For Management 2 Elect Director L.F. Deily For For Management 3 Elect Director R.E. Denham For For Management 4 Elect Director R.J. Eaton For For Management 5 Elect Director C. Hagel For For Management 6 Elect Director E. Hernandez For For Management 7 Elect Director F.G. Jenifer For For Management 8 Elect Director G.L. Kirkland For For Management 9 Elect Director S. Nunn For For Management 10 Elect Director D.B. Rice For For Management 11 Elect Director K.W. Sharer For For Management 12 Elect Director C.R. Shoemate For For Management 13 Elect Director J.G. Stumpf For For Management 14 Elect Director R.D. Sugar For For Management 15 Elect Director C. Ware For For Management 16 Elect Director J.S. Watson For For Management 17 Ratify Auditors For For Management 18 Provide Right to Call Special Meeting For For Management 19 Request Director Nominee with Against For Shareholder Environmental Qualifications 20 Stock Retention/Holding Period Against Against Shareholder 21 Disclose Payments To Host Governments Against Against Shareholder 22 Adopt Guidelines for Country Selection Against Against Shareholder 23 Report on Financial Risks From Climate Against Against Shareholder Change 24 Amend Bylaws to Establish a Board Against Against Shareholder Committee on Human Rights CISCO SYSTEMS, INC. Ticker: CSCO Security ID: 17275R102 Meeting Date: NOV 12, 2009 Meeting Type: Annual Record Date: SEP 14, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Carol A. Bartz For Did Not VoteManagement 2 Elect Director M. Michele Burns For Did Not VoteManagement 3 Elect Director Michael D. Capellas For Did Not VoteManagement 4 Elect Director Larry R. Carter For Did Not VoteManagement 5 Elect Director John T. Chambers For Did Not VoteManagement 6 Elect Director Brian L. Halla For Did Not VoteManagement 7 Elect Director John L. Hennessy For Did Not VoteManagement 8 Elect Director Richard M. Kovacevich For Did Not VoteManagement 9 Elect Director Roderick C. McGeary For Did Not VoteManagement 10 Elect Director Michael K. Powell For Did Not VoteManagement 11 Elect Director Arun Sarin For Did Not Vote Management 12 Elect Director Steven M. West For Did Not VoteManagement 13 Elect Director Jerry Yang For Did Not Vote Management 14 Amend Omnibus Stock Plan For Did Not Vote Management 15 Amend Qualified Employee Stock Purchase For Did Not Vote Management Plan 16 Ratify Auditors For Did Not Vote Management 17 Amend Bylaws to Establish a Board Against Did Not VoteShareholder Committee on Human Rights 18 Advisory Vote to Ratify Named Executive Against Did Not VoteShareholder Officers' Compensation 19 Report on Internet Fragmentation Against Did Not Vote Shareholder COACH, INC. Ticker: COH Security ID: 189754104 Meeting Date: NOV 5, 2009 Meeting Type: Annual Record Date: SEP 8, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Lew Frankfort For For Management 1.2 Elect Director Susan Kropf For For Management 1.3 Elect Director Gary Loveman For For Management 1.4 Elect Director Ivan Menezes For For Management 1.5 Elect Director Irene Miller For For Management 1.6 Elect Director Michael Murphy For For Management 1.7 Elect Director Jide Zeitlin For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Report on Ending Use of Animal Fur in Against Against Shareholder Products COVIDIEN PLC Ticker: COV Security ID: G2554F105 Meeting Date: MAR 16, 2010 Meeting Type: Annual Record Date: JAN 13, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2a Elect Craig Arnold as Director For For Management 2b Elect Robert H. Brust as Director For For Management 2c Elect John M. Connors, Jr. as Director For For Management 2d Elect Christopher J. Coughlin as For For Management Director 2e Elect Timothy M. Donahue as Director For For Management 2f Elect Kathy J. Herbert as Director For For Management 2g Elect Randall J. Hogan, III as Director For For Management 2h Elect Richard J. Meelia as Director For For Management 2i Elect Dennis H. Reilley as Director For For Management 2j Elect Tadataka Yamada as Director For For Management 2k Elect Joseph A. Zaccagnino as Director For For Management 3 Approve Deloitte & Touche LLP as For For Management Auditors and Authorize Board to Fix Their Remuneration Auditors 4 Authorize Share Repurchase Program For For Management 5 Authorize Reissuance of Treasury Shares For For Management CVS CAREMARK CORPORATION Ticker: CVS Security ID: 126650100 Meeting Date: MAY 12, 2010 Meeting Type: Annual Record Date: MAR 15, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Edwin M. Banks For For Management 2 Elect Director C. David Brown II For For Management 3 Elect Director David W. Dorman For For Management 4 Elect Director Kristen Gibney Williams For For Management 5 Elect Director Marian L. Heard For For Management 6 Elect Director William H. Joyce For For Management 7 Elect Director Jean-Pierre Millon For For Management 8 Elect Director Terrence Murray For For Management 9 Elect Director C.A. Lance Piccolo For For Management 10 Elect Director Sheli Z. Rosenberg For For Management 11 Elect Director Thomas M. Ryan For For Management 12 Elect Director Richard J. Swift For For Management 13 Ratify Auditors For For Management 14 Approve Omnibus Stock Plan For Against Management 15 Provide Right to Call Special Meeting For For Management 16 Report on Political Contributions Against Against Shareholder 17 Adopt Global Warming Principles Against Against Shareholder DEERE & CO. Ticker: DE Security ID: 244199105 Meeting Date: FEB 24, 2010 Meeting Type: Annual Record Date: DEC 31, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Samuel R. Allen For For Management 2 Elect Director Aulana L. Peters For For Management 3 Elect Director David B. Speer For For Management 4 Declassify the Board of Directors For For Management 5 Amend Omnibus Stock Plan For Against Management 6 Amend Executive Incentive Bonus Plan For For Management 7 Ratify Auditors For For Management 8 Limit Executive Compensation Against Against Shareholder 9 Advisory Vote to Ratify Named Executive Against Against Shareholder Officers' Compensation 10 Require Independent Board Chairman Against Against Shareholder DIAGEO PLC Ticker: DGE Security ID: 25243Q205 Meeting Date: OCT 14, 2009 Meeting Type: Annual Record Date: SEP 4, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Report And Accounts 2009 For For Management 2 Directors Remuneration Report 2009 For For Management 3 Declaration Of Final Dividend For For Management 4 Re-election Of LM Danon As A Director For For Management 5 Re-election Of Lord Hollick As A For For Management Director 6 Re-election Of PS Walsh As A Director For For Management 7 Election Of PB Bruzelius As A Director For For Management 8 Election Of BD Holden As A Director For For Management 9 Re-appointment Of Auditor For For Management 10 Remuneration Of Auditor For For Management 11 Authority To Allot Shares For For Management 12 Disapplication Of Pre-emption Rights For For Management 13 Authority To Purchase Own Ordinary For For Management Shares 14 Authority To Make Political Donations For For Management And/or To Incur Political Expenditure In The EU. 15 Adoption Of The Diageo Plc 2009 For For Management Discretionary Incentive Plan 16 Adoption Of The Diageo Plc 2009 For For Management Executive Long Term Incentive Plan 17 Adoption Of The Diageo Plc For For Management International Sharematch Plan 2009 18 Authority To Establish International For For Management Share Plans 19 Adoption Of The Diageo Plc 2009 Irish For For Management Sharesave Plan 20 Amendments To The Rules Of Diageo Plc For For Management Executive Share Option Plan 21 Amendments To The Rules Of Diageo Plc For For Management 2008 Senior Executive Share Option Plan 22 Amendments To The Rules Of Diageo Plc For For Management Senior Executive Share Option Plan 23 Reduced Notice Of A General Meeting For For Management Other Than An Annual General Meeting 24 Adoption Of Articles Of Association For For Management DOLBY LABORATORIES, INC. Ticker: DLB Security ID: 25659T107 Meeting Date: FEB 9, 2010 Meeting Type: Annual Record Date: DEC 11, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Ray Dolby For Withhold Management 1.2 Elect Director Kevin Yeaman For For Management 1.3 Elect Director Peter Gotcher For Withhold Management 1.4 Elect Director Nicholas Donatiello, Jr For For Management 1.5 Elect Director Ted W. Hall For For Management 1.6 Elect Director Bill Jasper For Withhold Management 1.7 Elect Director Sanford Robertson For For Management 1.8 Elect Director Roger Siboni For For Management 1.9 Elect Director Avadis Tevanian, Jr For For Management 2 Ratify Auditors For For Management E. I. DU PONT DE NEMOURS AND COMPANY Ticker: DD Security ID: 263534109 Meeting Date: APR 28, 2010 Meeting Type: Annual Record Date: MAR 3, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Samuel W. Bodman For For Management 2 Elect Director Richard H. Brown For For Management 3 Elect Director Robert A. Brown For For Management 4 Elect Director Bertrand P. Collomb For For Management 5 Elect Director Curtis J. Crawford For For Management 6 Elect Director Alexander M. Cutler For For Management 7 Elect Director John T. Dillon For For Management 8 Elect Director Eleuthere I. Du Pont For For Management 9 Elect Director Marillyn A. Hewson For For Management 10 Elect Director Lois D. Juliber For For Management 11 Elect Director Ellen J. Kullman For For Management 12 Elect Director William K. Reilly For For Management 13 Ratify Auditors For For Management 14 Advisory Vote to Ratify Named Executive Against Against Shareholder Officers' Compensation 15 Amend Human Rights Policy to Address Against Against Shareholder Seed Saving ELI LILLY AND COMPANY Ticker: LLY Security ID: 532457108 Meeting Date: APR 19, 2010 Meeting Type: Annual Record Date: FEB 12, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director R. Alvarez For For Management 2 Elect Director W. Bischoff For For Management 3 Elect Director R.D. Hoover For For Management 4 Elect Director F.G. Prendergast For For Management 5 Elect Director K.P. Seifert For For Management 6 Ratify Auditors For For Management 7 Declassify the Board of Directors For For Management 8 Reduce Supermajority Vote Requirement For For Management 9 Amend Articles/Bylaws/Charter Call Against For Shareholder Special Meetings 10 Prohibit CEOs from Serving on Against Against Shareholder Compensation Committee 11 Advisory Vote to Ratify Named Executive Against Against Shareholder Officers' Compensation 12 Stock Retention/Holding Period Against Against Shareholder EMC CORPORATION Ticker: EMC Security ID: 268648102 Meeting Date: APR 29, 2010 Meeting Type: Annual Record Date: FEB 23, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Michael W. Brown For For Management 2 Elect Director Randolph L. Cowen For For Management 3 Elect Director Michael J. Cronin For For Management 4 Elect Director Gail Deegan For For Management 5 Elect Director James S. DiStasio For For Management 6 Elect Director John R. Egan For For Management 7 Elect Director Edmund F. Kelly For For Management 8 Elect Director Windle B. Priem For For Management 9 Elect Director Paul Sagan For For Management 10 Elect Director David N. Strohm For For Management 11 Elect Director Joseph M. Tucci For For Management 12 Ratify Auditors For For Management 13 Amend Articles/Bylaws/Charter Call Against For Shareholder Special Meetings 14 Advisory Vote to Ratify Named Executive Against Against Shareholder Officers' Compensation ENTERGY CORPORATION Ticker: ETR Security ID: 29364G103 Meeting Date: MAY 7, 2010 Meeting Type: Annual Record Date: MAR 9, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Maureen Scannell Bateman For For Management 2 Elect Director W. Frank Blount For For Management 3 Elect Director Gary W. Edwards For For Management 4 Elect Director Alexis M. Herman For For Management 5 Elect Director Donald C. Hintz For For Management 6 Elect Director J. Wayne Leonard For For Management 7 Elect Director Stuart L. Levenick For For Management 8 Elect Director Stewart C. Myers For For Management 9 Elect Director James R. Nichols For For Management 10 Elect Director William A. Percy, II For For Management 11 Elect Director W.J. Tauzin For For Management 12 Elect Director Steven V. Wilkinson For For Management 13 Ratify Auditors For For Management 14 Amend Executive Incentive Bonus Plan For For Management EOG RESOURCES, INC. Ticker: EOG Security ID: 26875P101 Meeting Date: APR 28, 2010 Meeting Type: Annual Record Date: MAR 1, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director George A. Alcorn For For Management 2 Elect Director Charles R. Crisp For For Management 3 Elect Director James C. Day For For Management 4 Elect Director Mark G. Papa For For Management 5 Elect Director H. Leighton Steward For For Management 6 Elect Director Donald F. Textor For For Management 7 Elect Director Frank G. Wisner For For Management 8 Ratify Auditors For For Management 9 Amend Omnibus Stock Plan For Against Management 10 Amend Qualified Employee Stock PurchaseFor For Management Plan 11 Amend Executive Incentive Bonus Plan For For Management 12 Report on Environmental Impacts of Against Against Shareholder Natural Gas Fracturing 13 Stock Retention/Holding Period Against Against Shareholder 14 Double Trigger on Equity Plans Against For Shareholder EXXON MOBIL CORPORATION Ticker: XOM Security ID: 30231G102 Meeting Date: MAY 26, 2010 Meeting Type: Annual Record Date: APR 6, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director M.J. Boskin For For Management 1.2 Elect Director P. Brabeck-Letmathe For For Management 1.3 Elect Director L.R. Faulkner For For Management 1.4 Elect Director J.S. Fishman For For Management 1.5 Elect Director K.C. Frazier For For Management 1.6 Elect Director W.W. George For For Management 1.7 Elect Director M.C. Nelson For For Management 1.8 Elect Director S.J. Palmisano For For Management 1.9 Elect Director S.C. Reinemund For For Management 1.10 Elect Director R.W. Tillerson For For Management 1.11 Elect Director E.E. Whitacre, Jr. For For Management 2 Ratify Auditors For For Management 3 Amend Articles/Bylaws/Charter Call Against For Shareholder Special Meetings 4 Reincorporate in Another State [from Against For Shareholder New Jersey to North Dakota] 5 Advisory Vote to Ratify Named ExecutiveAgainst Against Shareholder Officers' Compensation 6 Amend EEO Policy to Prohibit Against Against Shareholder Discrimination based on Sexual Orientation and Gender Identity 7 Adopt Policy on Human Right to Water Against Against Shareholder 8 Adopt Policy to Address Coastal Against Against Shareholder Louisiana Environmental Impacts 9 Report on Environmental Impact of Oil Against Against Shareholder Sands Operations in Canada 10 Report on Environmental Impacts of Against Against Shareholder Natural Gas Fracturing 11 Report on Energy Technologies Against Against Shareholder Development 12 Adopt Quantitative GHG Goals from Against Against Shareholder Products and Operations 13 Report on Risks of Alternative Against Against Shareholder Long-term Fossil Fuel Demand Estimates FREEPORT-MCMORAN COPPER & GOLD INC. Ticker: FCX Security ID: 35671D857 Meeting Date: JUN 9, 2010 Meeting Type: Annual Record Date: APR 13, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Richard C. Adkerson For Did Not Vote Management 1.2 Elect Director Robert J. Allison, Jr. For Did Not Vote Management 1.3 Elect Director Robert A. Day For Did Not Vote Management 1.4 Elect Director Gerald J. Ford For Did Not Vote Management 1.5 Elect Director H. Devon Graham, Jr. For Did Not Vote Management 1.6 Elect Director Charles C. Krulak For Did Not Vote Management 1.7 Elect Director Bobby Lee Lackey For Did Not Vote Management 1.8 Elect Director Jon C. Madonna For Did Not Vote Management 1.9 Elect Director Dustan E. McCoy For Did Not Vote Management 1.10 Elect Director James R. Moffett For Did Not Vote Management 1.11 Elect Director B.M. Rankin, Jr. For Did Not Vote Management 1.12 Elect Director Stephen H. Siegele For Did Not Vote Management 2 Ratify Auditors For Did Not Vote Management 3 Amend Omnibus Stock Plan For Did Not Vote Management 4 Request Director Nominee with Against Did Not Vote Shareholder Environmental Qualifications 5 Stock Retention/Holding Period Against Did Not Vote Shareholder GAP, INC., THE Ticker: GPS Security ID: 364760108 Meeting Date: MAY 18, 2010 Meeting Type: Annual Record Date: MAR 22, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Adrian D.P. Bellamy For For Management 1.2 Elect Director Domenico De Sole For For Management 1.3 Elect Director Robert J. Fisher For For Management 1.4 Elect Director William S. Fisher For For Management 1.5 Elect Director Bob L. Martin For For Management 1.6 Elect Director Jorge P. Montoya For For Management 1.7 Elect Director Glenn K. Murphy For For Management 1.8 Elect Director James M. Schneider For For Management 1.9 Elect Director Mayo A. Shattuck III For For Management 1.10 Elect Director Kneeland C. Youngblood For For Management 2 Ratify Auditors For For Management 3 Amend Executive Incentive Bonus Plan For Against Management GEN-PROBE INCORPORATED Ticker: GPRO Security ID: 36866T103 Meeting Date: MAY 13, 2010 Meeting Type: Annual Record Date: MAR 19, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Carl W. Hull For For Management 2 Elect Director Armin M. Kessler For For Management 3 Elect Director Lucy Shapiro, Ph.d. For For Management 4 Ratify Auditors For For Management 5 Ratify Election of Brian A. McNamee For For Management GENERAL DYNAMICS CORPORATION Ticker: GD Security ID: 369550108 Meeting Date: MAY 5, 2010 Meeting Type: Annual Record Date: MAR 8, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Nicholas D. Chabraja For For Management 2 Elect Director James S. Crown For For Management 3 Elect Director William P. Fricks For For Management 4 Elect Director Jay L. Johnson For For Management 5 Elect Director George A. Joulwan For For Management 6 Elect Director Paul G. Kaminski For For Management 7 Elect Director John M. Keane For For Management 8 Elect Director Lester L. Lyles For For Management 9 Elect Director William A. Osborn For For Management 10 Elect Director Robert Walmsley For For Management 11 Ratify Auditors For For Management 12 Report on Space-based Weapons Program Against Against Shareholder GENERAL ELECTRIC COMPANY Ticker: GE Security ID: 369604103 Meeting Date: APR 28, 2010 Meeting Type: Annual Record Date: MAR 1, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director W. Geoffrey Beattie For For Management 2 Elect Director James I. Cash, Jr. For For Management 3 Elect Director William M. Castell For For Management 4 Elect Director Ann M. Fudge For For Management 5 Elect Director Susan Hockfield For For Management 6 Elect Director Jeffrey R. Immelt For For Management 7 Elect Director Andrea Jung For For Management 8 Elect Director Alan G. (A.G.) Lafley For For Management 9 Elect Director Robert W. Lane For For Management 10 Elect Director Ralph S. Larsen For For Management 11 Elect Director Rochelle B. Lazarus For For Management 12 Elect Director James J. Mulva For For Management 13 Elect Director Sam Nunn For For Management 14 Elect Director Roger S. Penske For For Management 15 Elect Director Robert J. Swieringa For For Management 16 Elect Director Douglas A. Warner III For For Management 17 Ratify Auditors For For Management 18 Provide for Cumulative Voting Against For Shareholder 19 Amend Articles/Bylaws/Charter Call Against For Shareholder Special Meetings 20 Require Independent Board Chairman Against Against Shareholder 21 Report on Pay Disparity Against Against Shareholder 22 Adopt Policy Prohibiting Certain Against Against Shareholder Directors from Serving on Key Board Committees 23 Advisory Vote to Ratify Named Executive Against Against Shareholder Officers' Compensation GILEAD SCIENCES, INC. Ticker: GILD Security ID: 375558103 Meeting Date: MAY 11, 2010 Meeting Type: Annual Record Date: MAR 15, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Paul Berg For For Management 1.2 Elect Director John F. Cogan For For Management 1.3 Elect Director Etienne F. Davignon For For Management 1.4 Elect Director James M. Denny For For Management 1.5 Elect Director Carla A. Hills For For Management 1.6 Elect Director Kevin E. Lofton For For Management 1.7 Elect Director John W. Madigan For For Management 1.8 Elect Director John C. Martin For For Management 1.9 Elect Director Gordon E. Moore For For Management 1.10 Elect Director Nicholas G. Moore For For Management 1.11 Elect Director Richard J. Whitley For For Management 1.12 Elect Director Gayle E. Wilson For For Management 1.13 Elect Director Per Wold-Olsen For For Management 2 Ratify Auditors For For Management 3 Reduce Supermajority Vote Requirement Against For Shareholder GOLDMAN SACHS GROUP, INC., THE Ticker: GS Security ID: 38141G104 Meeting Date: MAY 7, 2010 Meeting Type: Annual Record Date: MAR 8, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Lloyd C. Blankfein For For Management 1.2 Elect Director John H. Bryan For For Management 1.3 Elect Director Gary D. Cohn For For Management 1.4 Elect Director Claes Dahlback For For Management 1.5 Elect Director Stephen Friedman For For Management 1.6 Elect Director William W. George For For Management 1.7 Elect Director James A. Johnson For For Management 1.8 Elect Director Lois D. Juliber For For Management 1.9 Elect Director Lakshmi N. Mittal For For Management 1.10 Elect Director James J. Schiro For For Management 1.11 Elect Director H. Lee Scott, Jr. For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 4 Reduce Supermajority Vote Requirement For For Management 5 Provide Right to Call Special Meeting For For Management 6 Provide for Cumulative Voting Against For Shareholder 7 Report on Collateral in Derivatives Against Against Shareholder Trading 8 Require Independent Board Chairman Against Against Shareholder 9 Report on Political Contributions Against Against Shareholder 10 Report on Global Warming Science Against Against Shareholder 11 Report on Pay Disparity Against Against Shareholder 12 Stock Retention/Holding Period Against Against Shareholder H. J. HEINZ CO. Ticker: HNZ Security ID: 423074103 Meeting Date: AUG 12, 2009 Meeting Type: Annual Record Date: JUN 4, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director W.R. Johnson For For Management 2 Elect Director C.E. Bunch For For Management 3 Elect Director L.S. Coleman, Jr. For For Management 4 Elect Director J.G. Drosdick For For Management 5 Elect Director E.E. Holiday For For Management 6 Elect Director C. Kendle For For Management 7 Elect Director D.R. O Hare For For Management 8 Elect Director N. Peltz For For Management 9 Elect Director D.H. Reilley For For Management 10 Elect Director L.C. Swann For For Management 11 Elect Director T.J. Usher For For Management 12 Elect Director M.F. Weinstein For For Management 13 Ratify Auditors For For Management 14 Provide Right to Call Special Meeting For For Management HONEYWELL INTERNATIONAL INC. Ticker: HON Security ID: 438516106 Meeting Date: APR 26, 2010 Meeting Type: Annual Record Date: FEB 26, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Gordon M. Bethune For For Management 2 Elect Director Kevin Burke For For Management 3 Elect Director Jaime Chico Pardo For For Management 4 Elect Director David M. Cote For For Management 5 Elect Director D. Scott Davis For For Management 6 Elect Director Linnet F. Deily For For Management 7 Elect Director Clive R. Hollick For For Management 8 Elect Director George Paz For For Management 9 Elect Director Bradley T. Sheares For For Management 10 Elect Director Michael W. Wright For For Management 11 Ratify Auditors For For Management 12 Provide Right to Call Special Meeting For For Management 13 Advisory Vote to Ratify Named ExecutiveFor For Management Officers' Compensation 14 Provide Right to Act by Written Consent Against For Shareholder 15 Require Independent Board Chairman Against Against Shareholder 16 Review and Amend Code of Conduct to Against Against Shareholder Include Human Rights INTEL CORPORATION Ticker: INTC Security ID: 458140100 Meeting Date: MAY 19, 2010 Meeting Type: Annual Record Date: MAR 22, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Charlene Barshefsky For For Management 2 Elect Director Susan L. Decker For For Management 3 Elect Director John J. Donahoe For For Management 4 Elect Director Reed E. Hundt For For Management 5 Elect Director Paul S. Otellini For For Management 6 Elect Director James D. Plummer For For Management 7 Elect Director David S. Pottruck For For Management 8 Elect Director Jane E. Shaw For For Management 9 Elect Director Frank D. Yeary For For Management 10 Elect Director David B. Yoffie For For Management 11 Ratify Auditors For For Management 12 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation INTERNATIONAL BUSINESS MACHINES CORPORATION Ticker: IBM Security ID: 459200101 Meeting Date: APR 27, 2010 Meeting Type: Annual Record Date: FEB 26, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director A. J. P. Belda For For Management 2 Elect Director C. Black For For Management 3 Elect Director W. R. Brody For For Management 4 Elect Director K. I. Chenault For For Management 5 Elect Director M. L. Eskew For For Management 6 Elect Director S. A. Jackson For For Management 7 Elect Director A. N. Liveris For For Management 8 Elect Director W. J. McNerney, Jr. For For Management 9 Elect Director T. Nishimuro For For Management 10 Elect Director J. W. Owens For For Management 11 Elect Director S. J. Palmisano For For Management 12 Elect Director J. E. Spero For For Management 13 Elect Director S. Taurel For For Management 14 Elect Director L. H. Zambrano For For Management 15 Ratify Auditors For For Management 16 Adopt Policy on Bonus Banking Against Against Shareholder 17 Provide for Cumulative Voting Against For Shareholder 18 Amend Articles/Bylaws/Charter Call Against For Shareholder Special Meetings 19 Advisory Vote to Ratify Named Executive Against Against Shareholder Officers' Compensation INTERSIL CORPORATION Ticker: ISIL Security ID: 46069S109 Meeting Date: OCT 6, 2009 Meeting Type: Special Record Date: AUG 14, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Amend Omnibus Stock Plan For Against Management 2 Approve Stock Option Exchange Program For Against Management INTERSIL CORPORATION Ticker: ISIL Security ID: 46069S109 Meeting Date: MAY 5, 2010 Meeting Type: Annual Record Date: MAR 11, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director David B. Bell For For Management 1.2 Elect Director Dr. Robert W. Conn For For Management 1.3 Elect Director James V. Diller For For Management 1.4 Elect Director Gary E. Gist For For Management 1.5 Elect Director Mercedes Johnson For For Management 1.6 Elect Director Gregory Lang For For Management 1.7 Elect Director Jan Peeters For For Management 1.8 Elect Director Robert N. Pokelwaldt For For Management 1.9 Elect Director James A. Urry For For Management 2 Ratify Auditors For For Management 3 Approve Executive Incentive Bonus Plan For For Management 4 Other Business For Against Management JOHNSON & JOHNSON Ticker: JNJ Security ID: 478160104 Meeting Date: APR 22, 2010 Meeting Type: Annual Record Date: FEB 23, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Mary Sue Coleman For For Management 2 Elect Director James G. Culien For For Management 3 Elect Director Michael M. E. Johns For For Management 4 Elect Director Susan L. Lindquist For For Management 5 Elect Director Anne M. Mulcahy For For Management 6 Elect Director Lea F. Mullin For For Management 7 Elect Director William D. Perez For For Management 8 Elect Director Charles Prince For For Management 9 Elect Director David Satcher For For Management 10 Elect Director William C. Welcon For For Management 11 Ratify Auditors For For Management 12 Advisory Vote to Ratify Named Executive Against Against Shareholder Officers' Compensation 13 Amend Articles/Bylaws/Charter Call Against For Shareholder Special Meetings JPMORGAN CHASE & CO. Ticker: JPM Security ID: 46625H100 Meeting Date: MAY 18, 2010 Meeting Type: Annual Record Date: MAR 19, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Crandall C. Bowles For For Management 1.2 Elect Director Stephen B. Burke For For Management 1.3 Elect Director David M. Cote For For Management 1.4 Elect Director James S. Crown For For Management 1.5 Elect Director James Dimon For For Management 1.6 Elect Director Ellen V. Futter For For Management 1.7 Elect Director William H. Gray, III For For Management 1.8 Elect Director Laban P. Jackson, Jr. For For Management 1.9 Elect Director David C. Novak For For Management 1.10 Elect Director Lee R. Raymond For For Management 1.11 Elect Director William C. Weldon For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 4 Affirm Political Non-Partisanship Against Against Shareholder 5 Amend Bylaws Call Special Meetings Against For Shareholder 6 Report on Collateral in Derivatives Against Against Shareholder Trading 7 Provide Right to Act by Written Consent Against For Shareholder 8 Require Independent Board Chairman Against Against Shareholder 9 Report on Pay Disparity Against Against Shareholder 10 Stock Retention/Holding Period Against Against Shareholder KELLOGG COMPANY Ticker: K Security ID: 487836108 Meeting Date: APR 23, 2010 Meeting Type: Annual Record Date: MAR 2, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Benjamin Carson For For Management 1.2 Elect Director Gordon Gund For For Management 1.3 Elect Director Dorothy Johnson For For Management 1.4 Elect Director Ann McLaughlin Korologos For For Management 2 Ratify Auditors For For Management 3 Reduce Supermajority Vote Requirement Against For Shareholder KLA-TENCOR CORP. Ticker: KLAC Security ID: 482480100 Meeting Date: NOV 4, 2009 Meeting Type: Annual Record Date: SEP 15, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert P. Akins For For Management 1.2 Elect Director Robert T. Bond For For Management 1.3 Elect Director Kiran M. Patel For For Management 1.4 Elect Director David C. Wang For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Approve Executive Incentive Bonus Plan For For Management 4 Ratify Auditors For For Management KRAFT FOODS INC Ticker: KFT Security ID: 50075N104 Meeting Date: MAY 18, 2010 Meeting Type: Annual Record Date: MAR 11, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Ajaypal S. Banga For For Management 2 Elect Director Myra M. Hart For For Management 3 Elect Director Lois D. Juliber For For Management 4 Elect Director Mark D. Ketchum For For Management 5 Elect Director Richard A. Lerner For For Management 6 Elect Director Mackey J. McDonald For For Management 7 Elect Director John C. Pope For For Management 8 Elect Director Fredric G. Reynolds For For Management 9 Elect Director Irene B. Rosenfeld For For Management 10 Elect Director J.F. Van Boxmeer For For Management 11 Elect Director Deborah C. Wright For For Management 12 Elect Director Frank G. Zarb For For Management 13 Ratify Auditors For For Management 14 Provide Right to Act by Written ConsentAgainst For Shareholder L-3 COMMUNICATIONS HOLDINGS, INC. Ticker: LLL Security ID: 502424104 Meeting Date: APR 27, 2010 Meeting Type: Annual Record Date: MAR 1, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Claude R. Canizares For For Management 1.2 Elect Director Thomas A. Corcoran For For Management 1.3 Elect Director Lewis Kramer For For Management 1.4 Elect Director Alan H. Washkowitz For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Ratify Auditors For For Management LOCKHEED MARTIN CORPORATION Ticker: LMT Security ID: 539830109 Meeting Date: APR 22, 2010 Meeting Type: Annual Record Date: MAR 1, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director E. C. "Pete" Aldrige, For For Management Jr. 2 Elect Director Nolan D. Archibald For For Management 3 Elect Director David B. Burritt For For Management 4 Elect Director James O. Ellis, Jr. For For Management 5 Elect Director Gwendolyn S. King For For Management 6 Elect Director James M. Loy For For Management 7 Elect Director Douglas H. McCorkindale For For Management 8 Elect Director Joseph W. Ralston For For Management 9 Elect Director James Schneider For For Management 10 Elect Director Anne Stevens For For Management 11 Elect Director Robert J. Stevens For For Management 12 Ratify Auditors For For Management 13 Report on Space-based Weapons Program Against Against Shareholder MARSH & MCLENNAN COMPANIES, INC. Ticker: MMC Security ID: 571748102 Meeting Date: MAY 20, 2010 Meeting Type: Annual Record Date: MAR 22, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Leslie M. Baker For For Management 1.2 Elect Director Zachary W. Carter For For Management 1.3 Elect Director Brian Duperreault For For Management 1.4 Elect Director Oscar Fanjul For For Management 1.5 Elect Director H. Edward Hanway For For Management 1.6 Elect Director Gwendolyn S. King For For Management 1.7 Elect Director Bruce P. Nolop For For Management 1.8 Elect Director Marc D. Oken For For Management 2 Ratify Auditors For For Management 3 Provide Right to Act by Written Consent Against For Shareholder MCDONALD'S CORPORATION Ticker: MCD Security ID: 580135101 Meeting Date: MAY 20, 2010 Meeting Type: Annual Record Date: MAR 23, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Walter E. Massey For For Management 2 Elect Director John W. Rogers, Jr. For For Management 3 Elect Director Roger W. Stone For For Management 4 Elect Director Miles D. White For For Management 5 Ratify Auditors For For Management 6 Advisory Vote to Ratify Named Executive Against Against Shareholder Officers' Compensation 7 Reduce Supermajority Vote Requirement Against For Shareholder 8 Require Suppliers to Adopt CAK Against Against Shareholder 9 Adopt Cage-Free Eggs Purchasing Policy Against Against Shareholder MCGRAW-HILL COMPANIES, INC., THE Ticker: MHP Security ID: 580645109 Meeting Date: APR 28, 2010 Meeting Type: Annual Record Date: MAR 8, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Pedro Aspe For For Management 1.2 Elect Director Robert P. McGraw For For Management 1.3 Elect Director Hilda Ochoa-Brillembourg For For Management 1.4 Elect Director Edward B. Rust, Jr. For For Management 2 Declassify the Board of Directors For For Management 3 Reduce Supermajority Vote Requirement For For Management Related to the Classified Board 4 Reduce Supermajority Vote Requirement For For Management Relating to Business Combinations 5 Reduce Supermajority Vote Requirement For For Management Regarding the Sale, Lease, Exchange of the Company's Assets 6 Reduce Supermajority Vote Requirement For For Management Regarding the Plan for Exchanging Shares 7 Reduce Supermajority Vote Requirement For For Management Regarding Authorization of Dissolution 8 Rescind Fair Price Provision For Against Management 9 Amend Omnibus Stock Plan For Against Management 10 Ratify Auditors For For Management 11 Amend Articles/Bylaws/Charter Call Against For Shareholder Special Meetings 12 Provide Right to Act by Written Consent Against For Shareholder MEDCO HEALTH SOLUTIONS, INC. Ticker: MHS Security ID: 58405U102 Meeting Date: MAY 12, 2010 Meeting Type: Annual Record Date: MAR 15, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Howard W. Barker, Jr. For For Management 2 Elect Director John L. Cassis For For Management 3 Elect Director Michael Goldstein For For Management 4 Elect Director Charles M. Lillis For For Management 5 Elect Director Myrtle S. Potter For For Management 6 Elect Director William L. Roper For For Management 7 Elect Director David B. Snow, Jr. For For Management 8 Elect Director David D. Stevens For Against Management 9 Elect Director Blenda J. Wilson For For Management 10 Ratify Auditors For For Management 11 Provide Right to Call Special Meeting For For Management MEDTRONIC, INC. Ticker: MDT Security ID: 585055106 Meeting Date: AUG 27, 2009 Meeting Type: Annual Record Date: JUN 29, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Richard H. Anderson For For Management 1.2 Elect Director Victor J. Dzau For For Management 1.3 Elect Director William A. Hawkins For For Management 1.4 Elect Director S. Ann Jackson For For Management 1.5 Elect Director Denise M. O'Leary For For Management 1.6 Elect Director Robert C. Pozen For For Management 1.7 Elect Director Jean-pierre Rosso For For Management 1.8 Elect Director Jack W. Schuler For For Management 2 Ratify Auditors For For Management 3 Amend Qualified Employee Stock Purchase For For Management Plan 4 Amend Omnibus Stock Plan For Against Management MERCK & CO., INC. Ticker: MRK Security ID: 589331107 Meeting Date: AUG 7, 2009 Meeting Type: Special Record Date: JUN 22, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Acquisition For For Management MERCK & CO., INC. Ticker: MRK Security ID: 58933Y105 Meeting Date: MAY 25, 2010 Meeting Type: Annual Record Date: MAR 26, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Leslie A. Brun For For Management 2 Elect Director Thomas R. Cech For For Management 3 Elect Director Richard T. Clark For For Management 4 Elect Director Thomas H. Glocer For For Management 5 Elect Director Steven F. Goldstone For For Management 6 Elect Director William B. Harrison, Jr. For For Management 7 Elect Director Harry R. Jacobson For For Management 8 Elect Director William N. Kelley For For Management 9 Elect Director C. Robert Kidder For For Management 10 Elect Director Rochelle B. Lazarus For For Management 11 Elect Director Carlos E. Represas For For Management 12 Elect Director Patricia F. Russo For For Management 13 Elect Director Thomas E. Shenk For For Management 14 Elect Director Anne M. Tatlock For For Management 15 Elect Director Craig B. Thompson For For Management 16 Elect Director Wendell P. Weeks For For Management 17 Elect Director Peter C. Wendell For For Management 18 Ratify Auditors For For Management 19 Approve Omnibus Stock Plan For Against Management 20 Approve Non-Employee Director Omnibus For Against Management Stock Plan METLIFE, INC. Ticker: MET Security ID: 59156R108 Meeting Date: APR 27, 2010 Meeting Type: Annual Record Date: MAR 1, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director R. Glenn Hubbard, Ph.D For For Management 1.2 Elect Director Alfred F. Kelly, Jr. For For Management 1.3 Elect Director James M. Kilts For For Management 1.4 Elect Director David Satcher, M.D., For For Management Ph.D. 2 Ratify Auditors For For Management 3 Provide for Cumulative Voting Against For Shareholder METTLER-TOLEDO INTERNATIONAL INC. Ticker: MTD Security ID: 592688105 Meeting Date: APR 29, 2010 Meeting Type: Annual Record Date: MAR 1, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Robert F. Spoerry For For Management 2 Elect Director Wah-hui Chu For For Management 3 Elect Director Francis A. Contino For For Management 4 Elect Director Olivier A. Filliol For For Management 5 Elect Director Michael A. Kelly For For Management 6 Elect Director Martin D. Madaus For For Management 7 Elect Director Hans Ulrich Maerki For For Management 8 Elect Director George G. Milne For For Management 9 Elect Director Thomas P. Salice For For Management 10 Ratify Auditors For For Management MICROSOFT CORPORATION Ticker: MSFT Security ID: 594918104 Meeting Date: NOV 19, 2009 Meeting Type: Annual Record Date: SEP 4, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director William H. Gates, III For For Management 2 Elect Director Steven A. Ballmer For For Management 3 Elect Director Dina Dublon For For Management 4 Elect Director Raymond V. Gilmartin For For Management 5 Elect Director Reed Hastings For For Management 6 Elect Director Maria Klawe For For Management 7 Elect Director David F. Marquardt For For Management 8 Elect Director Charles H. Noski For For Management 9 Elect Director Helmut Panke For For Management 10 Ratify Auditors For For Management 11 Permit Right to Call Special Meeting For For Management 12 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 13 Adopt Principles for Health Care Reform Against Against Shareholder 14 Report on Charitable Contributions Against Against Shareholder MORGAN STANLEY Ticker: MS Security ID: 617446448 Meeting Date: MAY 18, 2010 Meeting Type: Annual Record Date: MAR 22, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Roy J. Bostock For Against Management 2 Elect Director Erskine B. Bowles For For Management 3 Elect Director Howard J. Davies For For Management 4 Elect Director James P. Gorman For For Management 5 Elect Director James H. Hance, Jr. For For Management 6 Elect Director Nobuyuki Hirano For Against Management 7 Elect Director C. Robert Kidder For For Management 8 Elect Director John J. Mack For Against Management 9 Elect Director Donald T. Nicolaisen For For Management 10 Elect Director Charles H. Noski For For Management 11 Elect Director Hutham S. Olayan For For Management 12 Elect Director O. Griffith Sexton For For Management 13 Elect Director Laura D. Tyson For For Management 14 Ratify Auditors For For Management 15 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 16 Amend Omnibus Stock Plan For Against Management 17 Amend Articles/Bylaws/Charter Call Against For Shareholder Special Meetings 18 Stock Retention/Holding Period Against Against Shareholder 19 Require Independent Board Chairman Against Against Shareholder 20 Report on Pay Disparity Against Against Shareholder 21 Claw-back of Payments under Against Against Shareholder Restatements NETAPP, INC. Ticker: NTAP Security ID: 64110D104 Meeting Date: OCT 14, 2009 Meeting Type: Annual Record Date: AUG 17, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Daniel J. Warmenhoven For Withhold Management 1.2 Elect Director Donald T. Valentine For For Management 1.3 Elect Director Jeffry R. Allen For Withhold Management 1.4 Elect Director Alan L. Earhart For For Management 1.5 Elect Director Thomas Georgens For For Management 1.6 Elect Director Mark Leslie For For Management 1.7 Elect Director Nicholas G. Moore For For Management 1.8 Elect Director George T. Shaheen For For Management 1.9 Elect Director Robert T. Wall For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Amend Omnibus Stock Plan For Against Management 4 Amend Qualified Employee Stock Purchase For For Management Plan 5 Amend Executive Incentive Bonus Plan For Against Management 6 Ratify Auditors For For Management NIKE, INC. Ticker: NKE Security ID: 654106103 Meeting Date: SEP 21, 2009 Meeting Type: Annual Record Date: JUL 24, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jill K. Conway For For Management 1.2 Elect Director Alan B. Graf, Jr. For For Management 1.3 Elect Director John C. Lechleiter For For Management 2 Amend Qualified Employee Stock Purchase For For Management Plan 3 Ratify Auditors For For Management NOBLE ENERGY, INC. Ticker: NBL Security ID: 655044105 Meeting Date: APR 27, 2010 Meeting Type: Annual Record Date: MAR 9, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Jeffrey L. Berenson For For Management 2 Elect Director Michael A. Cawley For For Management 3 Elect Director Edward F. Cox For For Management 4 Elect Director Charles D. Davidson For For Management 5 Elect Director Thomas J. Edelman For For Management 6 Elect Director Eric P. Grubman For For Management 7 Elect Director Kirby L. Hedrick For For Management 8 Elect Director Scott D. Urban For For Management 9 Elect Director William T. Van Kleef For For Management 10 Ratify Auditors For For Management NOKIA CORP. Ticker: NOK1V Security ID: 654902204 Meeting Date: MAY 6, 2010 Meeting Type: Annual Record Date: APR 26, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Open Meeting None None Management 2 Calling the Meeting to Order None None Management 3 Designate Inspector or Shareholder None None Management Representative(s) of Minutes of Meeting 4 Acknowledge Proper Convening of MeetingNone None Management 5 Prepare and Approve List of None None Management Shareholders 6 Receive Financial Statements and None None Management Statutory Reports, the Board's Report, and the Auditor's Report; Receive Review by the CEO 7 Accept Financial Statements and For For Management Statutory Reports 8 Approve Allocation of Income and For For Management Dividends of EUR 0.40 Per Share 9 Approve Discharge of Board and For For Management President 10 Approve Remuneration of Directors in For For Management the Amount of EUR 440,000 for Chairman, EUR 150,000 for Vice Chairman, and EUR 130,000 for Other Directors; Approve Remuneration for Committee Work 11 Fix Number of Directors at 10 For For Management 12 Reelect Lalita Gupte, Bengt Holmstrom, For For Management Henning Kagermann, Olli-Pekka Kallasvuo, Per Karlsson, Isabel Marey-Semper, Jorma Ollila, Marjorie Scardino, Risto Siilasmaa, and Keijo Suila as Directors 13 Approve Remuneration of Auditors For For Management 14 Ratify PricewaterhouseCoopers Oy as For For Management Auditors 15 Amend Articles Re: Amend Corporate For For Management Purpose; Amend Method of Convening General Meetings 16 Authorize Repurchase of up to 360 For For Management Million Issued Shares 17 Approve Issuance of up to 740 Million For For Management Shares without Preemptive Rights 18 Close Meeting None None Management NORTHROP GRUMMAN CORPORATION Ticker: NOC Security ID: 666807102 Meeting Date: MAY 19, 2010 Meeting Type: Annual Record Date: MAR 23, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Wesley G. Bush For For Management 2 Elect Director Lewis W. Coleman For For Management 3 Elect Director Thomas B. Fargo For For Management 4 Elect Director Victor H. Fazio For For Management 5 Elect Director Donald E. Felsinger For For Management 6 Elect Director Stephen E. Frank For For Management 7 Elect Director Bruce S. Gordon For For Management 8 Elect Director Madeleine Kleiner For For Management 9 Elect Director Karl J. Krapek For For Management 10 Elect Director Richard B. Myers For For Management 11 Elect Director Aulana L. Peters For For Management 12 Elect Director Kevin W. Sharer For For Management 13 Ratify Auditors For For Management 14 Amend Certificate of Incorporation to For For Management Provide Shareholders the Right to Call Special Meetings and Make Other Revisions 15 Amend Certificate of Incorporation of For For Management Subsidiary to Eliminate Requirement of Shareholder Approval of Certain Actions 16 Reincorporate in Another State [from Against For Shareholder Delaware to North Dakota] OMNICOM GROUP INC. Ticker: OMC Security ID: 681919106 Meeting Date: MAY 25, 2010 Meeting Type: Annual Record Date: APR 5, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John D. Wren For For Management 1.2 Elect Director Bruce Crawford For For Management 1.3 Elect Director Alan R. Batkin For For Management 1.4 Elect Director Robert Charles Clark For For Management 1.5 Elect Director Leonard S. Coleman, Jr.For For Management 1.6 Elect Director Errol M. Cook For For Management 1.7 Elect Director Susan S. Denison For For Management 1.8 Elect Director Michael A. Henning For For Management 1.9 Elect Director John R. Murphy For For Management 1.10 Elect Director John R. Purcell For For Management 1.11 Elect Director Linda Johnson Rice For For Management 1.12 Elect Director Gary L. Roubos For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For Against Management 4 Adopt Majority Voting for Uncontested For For Management Election of Directors 5 Reimburse Proxy Contest Expenses Against For Shareholder 6 Adopt a Policy in which the Company Against Against Shareholder will not Make or Promise to Make Any Death Benefit Payments to Senior Executives 7 Reduce Supermajority Vote Requirement Against For Shareholder PEPSICO, INC. Ticker: PEP Security ID: 713448108 Meeting Date: MAY 5, 2010 Meeting Type: Annual Record Date: MAR 5, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Shona L. Brown For For Management 2 Elect Director Ian M. Cook For For Management 3 Elect Director Dina Dublon For For Management 4 Elect Director Victor J. Dzau For For Management 5 Elect Director Ray L. Hunt For For Management 6 Elect Director Alberto Ibarguen For For Management 7 Elect Director Arthur C. Martinez For For Management 8 Elect Director Indra K. Nooyi For For Management 9 Elect Director Sharon P. Rockefeller For For Management 10 Elect Director James J. Schiro For For Management 11 Elect Director Lloyd G. Trotter For For Management 12 Elect Director Daniel Vasella For Against Management 13 Ratify Auditors For For Management 14 Amend Omnibus Stock Plan For Against Management 15 Report on Charitable Contributions Against Against Shareholder 16 Amend Articles/Bylaws/Charter Call Against For Shareholder Special Meetings 17 Report on Public Policy Advocacy Against Against Shareholder Process PFIZER INC. Ticker: PFE Security ID: 717081103 Meeting Date: APR 22, 2010 Meeting Type: Annual Record Date: FEB 23, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Dennis A. Ausiello For For Management 2 Elect Director Michael S. Brown For For Management 3 Elect Director M. Anthony Burns For For Management 4 Elect Director Robert N. Burt For For Management 5 Elect Director W. Don Cornwell For For Management 6 Elect Director Frances D. Fergusson For For Management 7 Elect Director William H. Gray III For For Management 8 Elect Director Constance J. Horner For For Management 9 Elect Director James M. Kilts For For Management 10 Elect Director Jeffrey B. Kindler For For Management 11 Elect Director George A. Lorch For For Management 12 Elect Director John P. Mascotte For For Management 13 Elect Director Suzanne Nora Johnson For For Management 14 Elect Director Stephen W. Sanger For For Management 15 Elect Director William C. Steere, Jr. For For Management 16 Ratify Auditors For For Management 17 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 18 Provide Right to Call Special Meeting For For Management 19 Prohibit Executive Stock-Based Awards Against Against Shareholder PHILIP MORRIS INTERNATIONAL INC. Ticker: PM Security ID: 718172109 Meeting Date: MAY 12, 2010 Meeting Type: Annual Record Date: MAR 16, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Harold Brown For For Management 2 Elect Director Mathis Cabiallavetta For For Management 3 Elect Director Louis C. Camilleri For For Management 4 Elect Director J. Dudley Fishburn For For Management 5 Elect Director Jennifer Li For For Management 6 Elect Director Graham Mackay For For Management 7 Elect Director Sergio Marchionne For For Management 8 Elect Director Lucio A. Noto For For Management 9 Elect Director Carlos Slim Helu For For Management 10 Elect Director Stephen M. Wolf For For Management 11 Ratify Auditors For For Management 12 Report on Effect of Marketing Practices Against Against Shareholder on the Poor 13 Establish Supplier Human Rights Against Against Shareholder Purchasing Protocols POLO RALPH LAUREN CORP. Ticker: RL Security ID: 731572103 Meeting Date: AUG 6, 2009 Meeting Type: Annual Record Date: JUN 22, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Frank A. Bennack, Jr For For Management 1.2 Elect Director Joel L. Fleishman For For Management 1.3 Elect Director Steven P. Murphy For For Management 2 Ratify Auditors For For Management PRAXAIR, INC. Ticker: PX Security ID: 74005P104 Meeting Date: APR 27, 2010 Meeting Type: Annual Record Date: MAR 1, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Stephen F. Angel For For Management 1.2 Elect Director Nance K. Dicciani For For Management 1.3 Elect Director Edward G. Galante For For Management 1.4 Elect Director Claire W. Gargalli For For Management 1.5 Elect Director Ira D. Hall For For Management 1.6 Elect Director Raymond W. LeBoeuf For For Management 1.7 Elect Director Larry D. Mcvay For For Management 1.8 Elect Director Wayne T. Smith For For Management 1.9 Elect Director Robert L. Wood For For Management 2 Ratify Auditors For For Management PRIDE INTERNATIONAL, INC. Ticker: PDE Security ID: 74153Q102 Meeting Date: MAY 20, 2010 Meeting Type: Annual Record Date: MAR 31, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director David A. B. Brown For For Management 1.2 Elect Director Kenneth M. Burke For For Management 1.3 Elect Director Archie W. Dunham For For Management 1.4 Elect Director David A. Hager For For Management 1.5 Elect Director Francis S. Kalman For For Management 1.6 Elect Director Ralph D. McBride For For Management 1.7 Elect Director Robert G. Phillips For For Management 1.8 Elect Director Louis A. Raspino For For Management 2 Amend Qualified Employee Stock Purchase For For Management Plan 3 Amend Omnibus Stock Plan For Against Management 4 Ratify Auditors For For Management PROCTER & GAMBLE COMPANY, THE Ticker: PG Security ID: 742718109 Meeting Date: OCT 13, 2009 Meeting Type: Annual Record Date: AUG 14, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Kenneth I. Chenault For For Management 2 Elect Director Scott D. Cook For Against Management 3 Elect Director Rajat K. Gupta For For Management 4 Elect Director A.G. Lafley For For Management 5 Elect Director Charles R. Lee For For Management 6 Elect Director Lynn M. Martin For For Management 7 Elect Director Robert A. McDonald For For Management 8 Elect Director W. James McNerney, Jr. For For Management 9 Elect Director Johnathan A. Rodgers For For Management 10 Elect Director Ralph Snyderman For For Management 11 Elect Director Mary Agnes Wilderotter For For Management 12 Elect Director Patricia A. Woertz For For Management 13 Elect Director Ernesto Zedillo For For Management 14 Ratify Auditors For For Management 15 Amend Code of Regulations For For Management 16 Approve Omnibus Stock Plan For Against Management 17 Provide for Cumulative Voting Against For Shareholder 18 Advisory Vote to Ratify Named Executive Against Against Shareholder Officers' Compensation RIVERBED TECHNOLOGY, INC. Ticker: RVBD Security ID: 768573107 Meeting Date: MAY 25, 2010 Meeting Type: Annual Record Date: APR 15, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Mark A. Floyd For For Management 1.2 Elect Director Christopher J. Schaepe For For Management 1.3 Elect Director James R. Swartz For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For Against Management SAP AG Ticker: SAP Security ID: 803054204 Meeting Date: JUN 8, 2010 Meeting Type: Annual Record Date: APR 21, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Receive Financial Statements and None None Management Statutory Reports for Fiscal 2009 (Non-Voting) 2 Approve Allocation of Income and For For Management Dividends of EUR 0.50 per Share 3 Approve Discharge of Management Board For For Management for Fiscal 2009 4 Approve Discharge of Supervisory Board For For Management for Fiscal 2009 5 Approve Remuneration System for For For Management Management Board Members 6 Ratify KPMG AG as Auditors for Fiscal For For Management 2010 7 Amend Articles to Reflect Changes in For For Management Capital 8 Amend Articles Re: Convocation of, For For Management Registration for, Voting Rights Representation at, and Video and Audio Transmission of General Meeting due to New German Legislation (Law on Transposition of EU Shareholder's Rights Directive) 9.1 Approve Creation of EUR 250 Million For For Management Pool of Capital with Preemptive Rights 9.2 Approve Creation of EUR 250 Million For For Management Pool of Capital without Preemptive Rights 10 Approve Creation of EUR 30 Million Pool For For Management of Capital without Preemptive Rights for Issue of Shares Pursuant to Employee Stock Option Plan 11 Authorize Share Repurchase Program and For For Management Reissuance or Cancellation of Repurchased Shares 12 Approve Remuneration of Supervisory For For Management Board SCHERING-PLOUGH CORP. Ticker: SGP Security ID: 806605101 Meeting Date: AUG 7, 2009 Meeting Type: Special Record Date: JUN 22, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Issue Shares in Connection with For For Management Acquisition 2 Adjourn Meeting For Against Management SCHLUMBERGER LTD. Ticker: SLB Security ID: 806857108 Meeting Date: APR 7, 2010 Meeting Type: Annual Record Date: FEB 17, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect P. Camus as Director For For Management 1.2 Elect P. Currie as Director For For Management 1.3 Elect J.S. Gorelick as Director For For Management 1.4 Elect A. Gould as Director For For Management 1.5 Elect T. Isaac as Director For For Management 1.6 Elect K.V. Kamath as Director For For Management 1.7 Elect N. Kudryavtsev as Director For For Management 1.8 Elect A. Lajous as Director For For Management 1.9 Elect M.E. Marks as Director For For Management 1.10 Elect L.R. Reif as Director For For Management 1.11 Elect T.I. Sandvold as Director For For Management 1.12 Elect H. Seydoux as Director For For Management 2 Adopt and Approve Financials and For For Management Dividends 3 Approve 2010 Omnibus Stock Incentive For For Management Plan 4 Amend Qualified Employee Stock PurchaseFor For Management Plan 5 Ratify PricewaterhouseCoopers LLP as For For Management Auditors SEAGATE TECHNOLOGY Ticker: STX Security ID: G7945J104 Meeting Date: OCT 28, 2009 Meeting Type: Annual Record Date: SEP 4, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Stephen J. Luczo as Director For For Management 1b Election Frank J. Biondi, Jr. as For For Management Director 1c Election William W. Bradley as Director For For Management 1d Election David F. Marquardt as Director For For Management 1e Election Lydia M. Marshall as Director For For Management 1f Election Albert A. Pimentel as Director For For Management 1g Election C.S. Park as Director For For Management 1h Election Gregorio Reyes as Director For For Management 1i Election John W. Thompson as Director For For Management 1j Election Edward J. Zander as Director For For Management 2 Increase Number of Shares Reserved For For Management Under Seagate Technology's Employee Stock Purchase Plan in the Amount of 10 Million Shares 3 Approve Employee Stock Option Exchange For For Management Program 4 Ratify Ernst & Young LLP as Auditors For For Management 5 Transact Other Business (Non-Voting) None None Management SPDR SERIES TRUST Ticker: TFI Security ID: 78464A698 Meeting Date: JUN 18, 2010 Meeting Type: Special Record Date: JAN 6, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Frank Nesvet For For Management 1.2 Elect Director David M. Kelly For For Management 1.3 Elect Director Bonny Eugenia Boatman For For Management 1.4 Elect Director Dwight D. Churchill For For Management 1.5 Elect Director Carl G. Verboncoeur For For Management 1.6 Elect Director James E. Ross For For Management 2 Approve Multi-Manager Structure For Against Management 3 Approve Change of Fundamental For For Management Investment Policy: Purchasing And Selling Real Estate 4 Approve Change of Fundamental For For Management Investment Policy: Issuing Senior Securities And Borrowing Money 5 Approve Change of Fundamental For For Management Investment Policy: Making Loans 6 Approve Change of Fundamental For For Management Investment Policy: Purchasing And Selling Commodities 7 Approve Change of Fundamental For For Management Investment Policy: Concentrating Investments In A Particular Industry Or Group Of Industries 8 Approve Change of Fundamental For For Management Investment Policy: Underwriting Activities 9 Approve Elimination of Fundamental For For Management Investment Policy: Outdated Policies Not Required By Law TERADATA CORPORATION Ticker: TDC Security ID: 88076W103 Meeting Date: APR 27, 2010 Meeting Type: Annual Record Date: FEB 26, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Edward P. Boykin For For Management 2 Elect Director Cary T. Fu For For Management 3 Elect Director Victor L. Lund For For Management 4 Ratify Auditors For For Management TEVA PHARMACEUTICAL INDUSTRIES LTD. Ticker: TEVA Security ID: 881624209 Meeting Date: JUN 29, 2010 Meeting Type: Annual Record Date: MAY 24, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Final Dividend of NIS 2.50 (USD For For Management 0.642) Per Share 2 Election Of Director: Mr. Abraham E. For For Management Cohen 3 Election Of Director: Mr. Amir Elstein For For Management 4 Election Of Director: Prof. Roger For For Management Kornberg 5 Election Of Director: Prof. Moshe Many For For Management 6 Election Of Director: Mr. Dan Propper For For Management 7 Approve Auditors and Authorize Board to For For Management Fix Their Remuneration 8 Approve Stock Option Plan For Against Management 9 Approve Compensation of Board Chairman For For Management 10 Approve Compensation of Director For For Management 11 Approve Compensation of Director For For Management 12 Increase Authorized Share Capital For Against Management TEXAS INSTRUMENTS INCORPORATED Ticker: TXN Security ID: 882508104 Meeting Date: APR 15, 2010 Meeting Type: Annual Record Date: FEB 16, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director R.W. Babb, Jr. For For Management 2 Elect Director D.L. Boren For For Management 3 Elect Director D.A. Carp For For Management 4 Elect Director C.S. Cox For For Management 5 Elect Director D.R. Goode For For Management 6 Elect Director S.P. MacMillan For For Management 7 Elect Director P.H. Patsley For For Management 8 Elect Director W.R. Sanders For For Management 9 Elect Director R.J. Simmons For For Management 10 Elect Director R.K. Templeton For For Management 11 Elect Director C.T. Whitman For For Management 12 Ratify Auditors For For Management TIME WARNER CABLE INC. Ticker: TWC Security ID: 88732J207 Meeting Date: MAY 24, 2010 Meeting Type: Annual Record Date: MAR 29, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Carole Black For For Management 2 Elect Director Glenn A. Britt For For Management 3 Elect Director Thomas H. Castro For For Management 4 Elect Director David C. Chang For For Management 5 Elect Director James E. Copeland, Jr. For For Management 6 Elect Director Peter R. Haje For For Management 7 Elect Director Donna A. James For For Management 8 Elect Director Don Logan For For Management 9 Elect Director N.J. Nicholas, Jr. For For Management 10 Elect Director Wayne H. Pace For For Management 11 Elect Director Edward D. Shirley For For Management 12 Elect Director John E. Sununu For For Management 13 Ratification Of Auditors For For Management TIME WARNER INC. Ticker: TWX Security ID: 887317303 Meeting Date: MAY 21, 2010 Meeting Type: Annual Record Date: MAR 26, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director James L. Barksdale For For Management 2 Elect Director William P. Barr For For Management 3 Elect Director Jeffrey L. Bewkes For For Management 4 Elect Director Stephen F. Bollenbach For For Management 5 Elect Director Frank J. Caufield For For Management 6 Elect Director Robert C. Clark For For Management 7 Elect Director Mathias Dopfner For For Management 8 Elect Director Jessica P. Einhorn For For Management 9 Elect Director Fred Hassan For For Management 10 Elect Director Michael A. Miles For For Management 11 Elect Director Kenneth J. Novack For For Management 12 Elect Director Deborah C. Wright For For Management 13 Ratify Auditors For For Management 14 Approve Omnibus Stock Plan For Against Management 15 Provide Right to Call Special Meeting For For Management 16 Reduce Supermajority Vote Requirement Against For Shareholder 17 Stock Retention/Holding Period Against Against Shareholder 18 Advisory Vote to Ratify Named Executive Against Against Shareholder Officers' Compensation TJX COMPANIES, INC., THE Ticker: TJX Security ID: 872540109 Meeting Date: JUN 2, 2010 Meeting Type: Annual Record Date: APR 12, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Jose B. Alvarez For For Management 2 Elect Director Alan M. Bennett For For Management 3 Elect Director David A. Brandon For For Management 4 Elect Director Bernard Cammarata For For Management 5 Elect Director David T. Ching For For Management 6 Elect Director Michael F. Hines For For Management 7 Elect Director Amy B. Lane For For Management 8 Elect Director Carol Meyrowitz For For Management 9 Elect Director John F. O'Brien For For Management 10 Elect Director Willow B. Shire For For Management 11 Elect Director Fletcher H. Wiley For For Management 12 Ratify Auditors For For Management 13 Advisory Vote to Ratify Named Executive Against Against Shareholder Officers' Compensation TRANSOCEAN LTD. Ticker: RIG Security ID: H8817H100 Meeting Date: MAY 14, 2010 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Discharge of Board and Senior For For Management Management 3 Approve Allocation of Income and For For Management Omission of Dividends 4 Change Location of Registered Office to For For Management Steinhausen, Switzerland 5 Approve Creation of CHF 2.5 Billion For For Management Pool of Capital without Preemptive Rights 6 Approve Reduction in Share Capita and For For Management Repayment of $3.11 per Sharel 7 Amend Articles Re: Share Certificates For For Management due to New Swiss Federal Act on Intermediated Securities 8a Elect Steven Newman as Director For For Management 8b Reelect Thomas Carson as Director For For Management 8c Reelect Robert Sprague as Director For For Management 8d Reelect J. Michael Talbert as Director For For Management 8e Reelect John Whitmire as Director For For Management 9 Appointment Of Ernst & Young LLP as For For Management Independent Registered Public Accounting Firm for Fiscal Year 2010 10 Transact Other Business (Voting) For For Management TRAVELERS COMPANIES, INC., THE Ticker: TRV Security ID: 89417E109 Meeting Date: MAY 4, 2010 Meeting Type: Annual Record Date: MAR 5, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Alan L. Beller For For Management 1.2 Elect Director John H. Dasburg For For Management 1.3 Elect Director Janet M. Dolan For For Management 1.4 Elect Director Kenneth M. Duberstein For For Management 1.5 Elect Director Jay S. Fishman For For Management 1.6 Elect Director Lawrence G. Graev For For Management 1.7 Elect Director Patricia L. Higgins For For Management 1.8 Elect Director Thomas R. Hodgson For For Management 1.9 Elect Director Cleve L. Killingsworth, For For Management Jr. 1.10 Elect Director Blythe J. McGarvie For For Management 1.11 Elect Director Donald J. Shepard For For Management 1.12 Elect Director Laurie J. Thomsen For For Management 2 Ratify Auditors For For Management TYCO INTERNATIONAL LTD. Ticker: TYC Security ID: H89128104 Meeting Date: MAR 10, 2010 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For Did Not Vote Management Statutory Reports for Fiscal 2008/2009 2 Approve Discharge of Board and Senior For Did Not Vote Management Management 3.1 Reelect Edward Breen as Director For Did Not Vote Management 3.2 Elect Michael Daniels as Director For Did Not Vote Management 3.3 Reelect Timothy Donahue as Director For Did Not Vote Management 3.4 Reelect Brian Duperreault as Director For Did Not Vote Management 3.5 Reelect Bruce Gordon as Director For Did Not Vote Management 3.6 Reelect Rajiv Gupta as Director For Did Not Vote Management 3.7 Reelect John Krol as Director For Did Not Vote Management 3.8 Reelect Brendan O'Neill as Director For Did Not Vote Management 3.9 Reelect William Stavropoulos as For Did Not Vote Management Director 3.10 Reelect Sandra Wijnberg as Director For Did Not Vote Management 3.11 Reelect R. David Yost as Director For Did Not Vote Management 4a Ratify Deloitte AG as Auditors For Did Not Vote Management 4b Appoint Deloitte & Touche LLP as For Did Not Vote Management Independent Registered Public Accounting Firm for Fiscal 2009/2010 4c Ratify PricewaterhouseCoopers AG as For Did Not Vote Management Special Auditor 5a Approve Carrying Forward of Net Loss For Did Not Vote Management 5b Approve CHF 407.4 Million Reduction in For Did Not Vote Management Share Capital and Repayment of CHF 0.85 per Share 6 Amend Articles Re: Plurality Voting For Did Not Vote Management Standard for Board Elections When the Number of Candidates Exceeds the Number of Board Positions Available 7 Transact Other Business (Voting) For Did Not Vote Management U.S. BANCORP Ticker: USB Security ID: 902973304 Meeting Date: APR 20, 2010 Meeting Type: Annual Record Date: FEB 22, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Douglas M. Baker, Jr. For For Management 2 Elect Director Y. Marc Belton For For Management 3 Elect Director Victoria Buyniski For For Management Gluckman 4 Elect Director Arthur D. Collins, Jr. For For Management 5 Elect Director Richard K. Davis For For Management 6 Elect Director Joel W. Johnson For For Management 7 Elect Director Olivia F. Kirtley For For Management 8 Elect Director Jerry W. Levin For For Management 9 Elect Director David B. O'Maley For For Management 10 Elect Director O'dell M. Owens, M.D., For For Management M.P.H. 11 Elect Director Richard G. Reiten For For Management 12 Elect Director Craig D. Schnuck For For Management 13 Elect Director Patrick T. Stokes For For Management 14 Ratify Auditors For For Management 15 Amend Omnibus Stock Plan For Against Management 16 Advisory Vote to Ratify Named ExecutiveFor For Management Officers' Compensation UNION PACIFIC CORPORATION Ticker: UNP Security ID: 907818108 Meeting Date: MAY 6, 2010 Meeting Type: Annual Record Date: FEB 26, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Andrew H. Card, Jr. For For Management 2 Elect Director Erroll B. Davis, Jr. For For Management 3 Elect Director Thomas J. Donohue For For Management 4 Elect Director Archie W. Dunham For For Management 5 Elect Director Judith Richards Hope For For Management 6 Elect Director Charles C. Krulak For For Management 7 Elect Director Michael R. McCarthy For For Management 8 Elect Director Michael W. McConnell For For Management 9 Elect Director Thomas F. McLarty III For For Management 10 Elect Director Steven R. Rogel For For Management 11 Elect Director Jose H. Villarreal For For Management 12 Elect Director James R. Young For For Management 13 Ratify Auditors For For Management 14 Require Independent Board Chairman Against Against Shareholder 15 Reduce Supermajority Vote Requirement Against For Shareholder UNITED TECHNOLOGIES CORPORATION Ticker: UTX Security ID: 913017109 Meeting Date: APR 14, 2010 Meeting Type: Annual Record Date: FEB 16, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Louis R. Chenevert For For Management 1.2 Elect Director John V. Faraci For For Management 1.3 Elect Director Jean-Pierre Garnier, For For Management Ph.D. 1.4 Elect Director Jamie S. Gorelick For For Management 1.5 Elect Director Carlos M. Gutierrez For For Management 1.6 Elect Director Edward A. Kangas For For Management 1.7 Elect Director Charles R. Lee For For Management 1.8 Elect Director Richard D. McCormick For For Management 1.9 Elect Director Harold McGraw, III For For Management 1.10 Elect Director Richard B. Myers For For Management 1.11 Elect Director H. Patrick Swygert For For Management 1.12 Elect Director Andre Villeneuve For For Management 1.13 Elect Director Christine Todd Whitman For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named Executive Against Against Shareholder Officers' Compensation VERIZON COMMUNICATIONS INC. Ticker: VZ Security ID: 92343V104 Meeting Date: MAY 6, 2010 Meeting Type: Annual Record Date: MAR 8, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Richard L. Carrion For For Management 2 Elect Director M. Frances Keeth For For Management 3 Elect Director Robert W. Lane For For Management 4 Elect Director Sandra O. Moose For For Management 5 Elect Director Joseph Neubauer For For Management 6 Elect Director Donald T. Nicolaisen For For Management 7 Elect Director Thomas H. O'Brien For For Management 8 Elect Director Clarence Otis, Jr. For For Management 9 Elect Director Hugh B. Price For For Management 10 Elect Director Ivan G. Seidenberg For For Management 11 Elect Director Rodney E. Slater For For Management 12 Elect Director John W. Snow For For Management 13 Elect Director John R. Stafford For For Management 14 Ratify Auditors For For Management 15 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 16 Prohibit Executive Stock-Based Awards Against Against Shareholder 17 Amend EEO Policy to Prohibit Against Against Shareholder Discrimination Based on Sexual Orientation and Gender Identity 18 Performance-Based Equity Awards Against For Shareholder 19 Amend Articles/Bylaws/Charter Call Against For Shareholder Special Meetings 20 Adopt Policy on Succession Planning Against Against Shareholder 21 Adopt a Policy in which the Company Against Against Shareholder will not Make or Promise to Make Any Death Benefit Payments to Senior Executives 22 Stock Retention/Holding Period Against Against Shareholder WAL-MART STORES, INC. Ticker: WMT Security ID: 931142103 Meeting Date: JUN 4, 2010 Meeting Type: Annual Record Date: APR 8, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Aida M. Alvarez For For Management 2 Elect Director James W. Breyer For For Management 3 Elect Director M. Michele Burns For Against Management 4 Elect Director James I. Cash, Jr. For For Management 5 Elect Director Roger C. Corbett For For Management 6 Elect Director Douglas N. Daft For For Management 7 Elect Director Michael T. Duke For For Management 8 Elect Director Gregory B. Penner For Against Management 9 Elect Director Steven S. Reinemund For For Management 10 Elect Director H. Lee Scott, Jr. For Against Management 11 Elect Director Arne M. Sorenson For For Management 12 Elect Director Jim C. Walton For Against Management 13 Elect Director S. Robson Walton For Against Management 14 Elect Director Christopher J. Williams For For Management 15 Elect Director Linda S. Wolf For For Management 16 Ratify Auditors For For Management 17 Approve Omnibus Stock Plan For Against Management 18 Amend Sharesave Plan For Against Management 19 Amend EEO Policy to Prohibit Against Against Shareholder Discrimination based on Sexual Orientation and Gender Identity 20 Advisory Vote to Ratify Named Executive Against Against Shareholder Officers' Compensation 21 Report on Political Contributions Against Against Shareholder 22 Amend Articles/Bylaws/Charter Call Against For Shareholder Special Meetings 23 Require Suppliers to Adopt CAK Against Against Shareholder 24 Report on Process for Identifying and Against Against Shareholder Prioritizing Public Policy Activities WASTE MANAGEMENT, INC. Ticker: WM Security ID: 94106L109 Meeting Date: MAY 11, 2010 Meeting Type: Annual Record Date: MAR 15, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Pastora San Juan For For Management Cafferty 2 Elect Director Frank M. Clark, Jr. For For Management 3 Elect Director Patrick W. Gross For For Management 4 Elect Director John C. Pope For For Management 5 Elect Director W. Robert Reum For For Management 6 Elect Director Steven G. Rothmeier For For Management 7 Elect Director David P. Steiner For For Management 8 Elect Director Thomas H. Weidemeyer For For Management 9 Ratify Auditors For For Management 10 Reduce Supermajority Vote Requirement For For Management 11 Report on Political Contributions Against Against Shareholder 12 Amend Articles/Bylaws/Charter Call Against For Shareholder Special Meetings WEATHERFORD INTERNATIONAL LTD Ticker: WFT Security ID: H27013103 Meeting Date: JUN 23, 2010 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Discharge of Board and Senior For For Management Management 3.1 Reelect Bernard Duroc-Danner as For For Management Director 3.2 Elect Samuel Bodman as Director For For Management 3.3 Reelect David Butters as Director For For Management 3.4 Reelect Nicholas Brady as Director For For Management 3.5 Reelect William Macauly as Director For For Management 3.6 Reelect Robert Millard as Director For For Management 3.7 Reelect Robert Moses as Director For For Management 3.8 Elect Guilliermo Ortiz as Director For For Management 3.9 Elect Emyr Parry as Director For For Management 3.10 Reelect Robert Rayne as Director For For Management 4 Ratify Ernst & Young LLP as Independent For For Management Registered Public Accounting Firm and Ernst & Young AG as Statutory Auditor 5 Approve Reclassification of CHF 475 For For Management Million of Legal Reserves to Other Reserves 6 Approve Creation of CHF 439.9 Million For For Management Pool of Capital without Preemptive Rights 7 Increase Existing Pool of Conditional For For Management Capital without Preemptive Rights to CHF 439.9 Million 8 Approve Weatherfor International Ltd. For Against Management 2010 Omnibus Incentive Plan for Key Employees 9 Transact Other Business (Non-Voting) None None Management WELLS FARGO & COMPANY Ticker: WFC Security ID: 949746101 Meeting Date: APR 27, 2010 Meeting Type: Annual Record Date: FEB 26, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Election Director John D. Baker II For For Management 2 Election Director John S. Chen For For Management 3 Election Director Lloyd H. Dean For For Management 4 Election Director Susan E. Engel For For Management 5 Election Director Enrique Hernandez, For For Management Jr. 6 Election Director Donald M. James For For Management 7 Election Director Richard D. McCormick For For Management 8 Election Director Mackey J. McDonald For For Management 9 Election Director Cynthia H. Milligan For For Management 10 Elect Director Nicholas G. Moore For For Management 11 Elect Director Philip J. Quigley For Against Management 12 Elect Director Judith M. Runstad For For Management 13 Elect Director Stephen W. Sanger For For Management 14 Elect Director Robert K. Steel For For Management 15 Elect Director John G. Stumpf For For Management 16 Elect Director an G. Swenson For For Management 17 Advisory Vote to Ratify Named ExecutiveFor For Management Officers' Compensation 18 Increase Authorized Common Stock For Against Management 19 Ratify Auditors For For Management 20 Advisory Vote to Ratify Named Executive Against Against Shareholder Officers' Compensation 21 Require Independent Board Chairman Against Against Shareholder 22 Report on Charitable Contributions Against Against Shareholder 23 Report on Political Contributions Against Against Shareholder ZIMMER HOLDINGS, INC. Ticker: ZMH Security ID: 98956P102 Meeting Date: MAY 3, 2010 Meeting Type: Annual Record Date: MAR 4, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Betsy J. Bernard For For Management 2 Elect Director Marc N. Casper For For Management 3 Elect Director David C. Dvorak For For Management 4 Elect Director Larry C. Glasscock For For Management 5 Elect Director Robert A. Hagemann For For Management 6 Elect Director Arthur J. Higgins For For Management 7 Elect Director John L. McGoldrick For For Management 8 Elect Director Cecil B. Pickett, Ph.D. For For Management 9 Ratify Auditors For For Management Sentinel VP Common Stock Fund ACCENTURE PLC Ticker: ACN Security ID: G1150G111 Meeting Date: AUG 5, 2009 Meeting Type: Special Record Date: JUN 19, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Reincorporation from Bermuda to For For Management Ireland through Scheme of Arrangement 2 Adjourn Meeting For For Management 1 Approve Reincorporation from Bermuda toFor For Management Ireland through Scheme of Arrangement 2 Adjourn Meeting For For Management 1 Approve the Creation of Distributable For For Management Reserves for Accenture plc 2 Adjourn Meeting For For Management ACCENTURE PLC Ticker: ACN Security ID: G1151C101 Meeting Date: FEB 4, 2010 Meeting Type: Annual Record Date: DEC 14, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Reelect William L. Kimsey as a Director For For Management 1.2 Reelect Robert I. Lipp as a Director For For Management 1.3 Reelect Wulf von Schimmelmann as a For For Management Director 2 Approve KPMG as Auditors and Authorize For For Management Board to Fix Their Remuneration 3 Approve 2010 Share Incentive Plan For For Management 4 Approve 2010 Employee Share Purchase For For Management Plan 5 Change Location of Annual Meeting For For Management 6 Authorize Open-Market Purchases of For For Management Class A Ordinary Shares 7 Authorize Board to Determine Price For For Management Range for the Issuance of Acquired Treasury Stock ACE LIMITED Ticker: ACE Security ID: H0023R105 Meeting Date: MAY 19, 2010 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Robert Hernandez as Director For For Management 1.2 Elect Peter Menikoff as Director For For Management 1.3 Elect Robert Ripp as Director For For Management 1.4 Elect Theodore Shasta as Director For For Management 2 Amend Articles Re: Treatment of For For Management Abstentions and Broker Non-Votes 3.1 Approve Annual Report For For Management 3.2 Accept Statutory Financial Statements For For Management 3.3 Accept Consolidated Financial For For Management Statements 4 Approve Allocation of Income and For For Management Omission of Dividends 5 Approve Discharge of Board and Senior For For Management Management 6 Approve Creation of CHF 4.4 Billion For For Management Pool of Capital without Preemptive Rights 7.1 Ratify PricewaterhouseCoopers AG as For For Management Auditors 7.2 Ratify PricewaterhouseCoopers LLC as For For Management Independent Registered Public Accounting Firm 7.3 Ratify BDO AG as Special Auditors For For Management 8 Amend 2004 Long-Term Incentive Plan For For Management 9 Approve Reduction in Share Capital and For For Management Capital Repayment of $1.32 per Share ACTIVISION BLIZZARD, INC. Ticker: ATVI Security ID: 00507V109 Meeting Date: DEC 17, 2009 Meeting Type: Special Record Date: NOV 5, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Amend Omnibus Stock Plan For Against Management ACTIVISION BLIZZARD, INC. Ticker: ATVI Security ID: 00507V109 Meeting Date: JUN 3, 2010 Meeting Type: Annual Record Date: APR 6, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Philippe G.H. Capron For Against Management 2 Elect Director Robert J. Corti For For Management 3 Elect Director Frederic R. Crepin For Against Management 4 Elect Director Brian G. Kelly For Against Management 5 Elect Director Robert A. Kotick For For Management 6 Elect Director Jean-Bernard Levy For Against Management 7 Elect Director Robert J. Morgado For For Management 8 Elect Director Douglas P. Morris For Against Management 9 Elect Director Stephane Roussel For Against Management 10 Elect Director Richard Sarnoff For For Management 11 Elect Director Regis Turrini For Against Management 12 Amend Omnibus Stock Plan For Against Management ADOBE SYSTEMS INCORPORATED Ticker: ADBE Security ID: 00724F101 Meeting Date: APR 16, 2010 Meeting Type: Annual Record Date: FEB 22, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Edward W. Barnholt For For Management 2 Elect Director Michael R. Cannon For For Management 3 Elect Director James E. Daley For For Management 4 Elect Director Charles M. Geschke For Against Management 5 Elect Director Shantanu Narayen For For Management 6 Amend Omnibus Stock Plan For Against Management 7 Ratify Auditors For For Management AETNA INC. Ticker: AET Security ID: 00817Y108 Meeting Date: MAY 21, 2010 Meeting Type: Annual Record Date: MAR 19, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Frank M. Clark For For Management 2 Elect Director Betsy Z. Cohen For For Management 3 Elect Director Molly J. Coye For For Management 4 Elect Director Roger N. Farah For For Management 5 Elect Director Barbara Hackman FranklinFor For Management 6 Elect Director Jeffrey E. Garten For For Management 7 Elect Director Earl G. Graves For For Management 8 Elect Director Gerald Greenwald For For Management 9 Elect Director Ellen M. Hancock For For Management 10 Elect Director Richard J. Harrington For For Management 11 Elect Director Edward J. Ludwig For For Management 12 Elect Director Joseph P. Newhouse For For Management 13 Elect Director Ronald A. Williams For For Management 14 Ratify Auditors For For Management 15 Approve Omnibus Stock Plan For Against Management 16 Approve Non-Employee Director Omnibus For Against Management Stock Plan 17 Amend Executive Incentive Bonus Plan For For Management 18 Provide for Cumulative Voting Against For Shareholder 19 Require Independent Board Chairman Against Against Shareholder ALTRIA GROUP, INC. Ticker: MO Security ID: 02209S103 Meeting Date: MAY 20, 2010 Meeting Type: Annual Record Date: MAR 29, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Elizabeth E. Bailey For For Management 2 Elect Director Gerald L. Baliles For For Management 3 Elect Director John T. Casteen III For For Management 4 Elect Director Dinyar S. Devitre For For Management 5 Elect Director Thomas F. Farrell II For For Management 6 Elect Director Robert E. R. Huntley For For Management 7 Elect Director Thomas W. Jones For For Management 8 Elect Director George Munoz For For Management 9 Elect Director Nabil Y. Sakkab For For Management 10 Elect Director Michael E. Szymanczyk For For Management 11 Approve Omnibus Stock Plan For Against Management 12 Ratify Auditors For For Management 13 Report on Effect of Marketing PracticesAgainst Against Shareholder on the Poor 14 Adopt Human Rights Protocols for Against Against Shareholder Company and Suppliers AMERICA MOVIL S.A.B. DE C.V. Ticker: AMXL Security ID: 02364W105 Meeting Date: APR 7, 2010 Meeting Type: Special Record Date: MAR 26, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Directors for Class L Shares For For Management 2 Designate Inspector or Shareholder For For Management Representative(s) of Minutes of Meeting AMERICA MOVIL, S.A.B. DE C.V. Ticker: AMXL Security ID: 02364W105 Meeting Date: MAR 17, 2010 Meeting Type: Special Record Date: MAR 8, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Authorize Board to Carry Out Operations For For Management that Represent 20 Percent or More of the Assets of the Consolidated Group, in Compliance with Clause 17 of Company Bylaws and Article 47 of the Mexican Stock Exchange Law 2 Authorize Board to Ratify and Execute For For Management Approved Resolutions AMERICAN EXPRESS COMPANY Ticker: AXP Security ID: 025816109 Meeting Date: APR 26, 2010 Meeting Type: Annual Record Date: FEB 26, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Daniel F. Akerson For For Management 1.2 Elect Director Charlene Barshefsky For For Management 1.3 Elect Director Ursula M. Burns For For Management 1.4 Elect Director Kenneth I. Chenault For For Management 1.5 Elect Director Peter Chernin For For Management 1.6 Elect Director Jan Leschly For For Management 1.7 Elect Director Richard C. Levin For For Management 1.8 Elect Director Richard A. McGinn For For Management 1.9 Elect Director Edward .D. Miller For For Management 1.10 Elect Director Steven S. Reinemund For For Management 1.11 Elect Director Robert D. Walter For For Management 1.12 Elect Director Ronald A. Williams For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 4 Provide for Cumulative Voting Against For Shareholder 5 Amend Articles/Bylaws/Charter Call Against For Shareholder Special Meetings 6 Stock Retention/Holding Period Against Against Shareholder AMGEN, INC. Ticker: AMGN Security ID: 031162100 Meeting Date: MAY 12, 2010 Meeting Type: Annual Record Date: MAR 15, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Dr. David Baltimore For For Management 2 Elect Director Frank J. Biondi, Jr. For For Management 3 Elect Director Francois De Carbonnel For For Management 4 Elect Director Jerry D. Choate For For Management 5 Elect Director Dr. Vance D. Coffman For For Management 6 Elect Director Frederick W. Gluck For For Management 7 Elect Director Dr. Rebecca M. Henderson For For Management 8 Elect Director Frank C. Herringer For For Management 9 Elect Director Dr. Gilbert S. Omenn For For Management 10 Elect Director Judith C. Pelham For For Management 11 Elect Director Adm. J. Paul Reason, USN For For Management (Retired) 12 Elect Director Leonard D. Schaeffer For For Management 13 Elect Director Kevin W. Sharer For For Management 14 Ratify Auditors For For Management 15 Provide Right to Act by Written Consent Against For Shareholder 16 Stock Retention/Holding Period Against Against Shareholder APACHE CORPORATION Ticker: APA Security ID: 037411105 Meeting Date: MAY 6, 2010 Meeting Type: Annual Record Date: MAR 8, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Eugene C. Fiedorek For For Management 2 Elect Director Patricia Albjerg Graham For For Management 3 Elect Director F.H. Merelli For For Management 4 Ratify Auditors For For Management AT&T INC. Ticker: T Security ID: 00206R102 Meeting Date: APR 30, 2010 Meeting Type: Annual Record Date: MAR 2, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Randall L. Stephenson For For Management 2 Elect Director Gilbert F. Amelio For For Management 3 Elect Director Reuben V. Anderson For For Management 4 Elect Director James H. Blanchard For For Management 5 Elect Director Jaime Chico Pardo For For Management 6 Elect Director James P. Kelly For For Management 7 Elect Director Jon C. Madonna For For Management 8 Elect Director Lynn M. Martin For For Management 9 Elect Director John B. McCoy For For Management 10 Elect Director Joyce M. Roche For For Management 11 Elect Director Laura D Andrea Tyson For For Management 12 Elect Director Patricia P. Upton For For Management 13 Ratify Auditors For For Management 14 Provide for Cumulative Voting Against For Shareholder 15 Exclude Pension Credits from Against Against Shareholder Calculations of Performance-Based Pay 16 Advisory Vote to Ratify Named Executive Against Against Shareholder Officers' Compensation 17 Amend Articles/Bylaws/Charter Call Against For Shareholder Special Meetings BAKER HUGHES INCORPORATED Ticker: BHI Security ID: 057224107 Meeting Date: MAR 31, 2010 Meeting Type: Special Record Date: FEB 11, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Issue of Shares in Connection For For Management with Acquisition 2 Amend Omnibus Stock Plan For Against Management 3 Amend Omnibus Stock Plan For Against Management 4 Adjourn Meeting For Against Management BAKER HUGHES INCORPORATED Ticker: BHI Security ID: 057224107 Meeting Date: APR 22, 2010 Meeting Type: Annual Record Date: MAR 2, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Larry D. Brady For For Management 1.2 Elect Director Clarence P. Cazalot, Jr.For For Management 1.3 Elect Director Chad C. Deaton For For Management 1.4 Elect Director Edward P. Djerejian For For Management 1.5 Elect Director Anthony G. Fernandes For For Management 1.6 Elect Director Claire W. Gargalli For For Management 1.7 Elect Director Pierre H. Jungels For For Management 1.8 Elect Director James A. Lash For For Management 1.9 Elect Director J. Larry Nichols For For Management 1.10 Elect Director H. John Riley, Jr. For For Management 1.11 Elect Director Charles L. Watson For For Management 1.12 Elect Director J. W. Stewart For For Management 1.13 Elect Director James L. Payne For For Management 2 Ratify Auditors For For Management 3 Provide Right to Call Special Meeting For For Management 4 Require a Majority Vote for the Against For Shareholder Election of Directors BANK OF AMERICA CORP. Ticker: BAC Security ID: 060505104 Meeting Date: FEB 23, 2010 Meeting Type: Special Record Date: JAN 7, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Increase Authorized Common Stock For Against Management 2 Adjourn Meeting For Against Management BANK OF AMERICA CORPORATION Ticker: BAC Security ID: 060505104 Meeting Date: APR 28, 2010 Meeting Type: Annual Record Date: MAR 3, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Susan S. Bies For For Management 2 Elect Director William P. Boardman For For Management 3 Elect Director Frank P. Bramble, Sr. For For Management 4 Elect Director Virgis W. Colbert For For Management 5 Elect Director Charles K. Gifford For For Management 6 Elect Director Charles O. Holliday, Jr. For For Management 7 Elect Director D. Paul Jones, Jr. For For Management 8 Elect Director Monica C. Lozano For For Management 9 Elect Director Thomas J. May For For Management 10 Elect Director Brian T. Moynihan For For Management 11 Elect Director Donald E. Powell For For Management 12 Elect Director Charles O. Rossotti For For Management 13 Elect Director Robert W. Scully For For Management 14 Ratify Auditors For For Management 15 Increase Authorized Common Stock For Against Management 16 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 17 Amend Omnibus Stock Plan For Against Management 18 Report on Government Service of Against Against Shareholder Employees 19 TARP Related Compensation Against Against Shareholder 20 Amend Articles/Bylaws/Charter Call Against For Shareholder Special Meetings 21 Advisory Vote to Ratify Named Executive Against Against Shareholder Officers' Compensation 22 Adopt Policy on Succession Planning Against Against Shareholder 23 Report on Collateral in Derivatives Against Against Shareholder Trading 24 Claw-back of Payments under Against Against Shareholder Restatements BANK OF NEW YORK MELLON CORPORATION, THE Ticker: BK Security ID: 064058100 Meeting Date: APR 13, 2010 Meeting Type: Annual Record Date: FEB 12, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Ruth E. Bruch For For Management 1.2 Elect Director Nicholas M. Donofrio For For Management 1.3 Elect Director Gerald L. Hassell For For Management 1.4 Elect Director Edmund F. Kelly For For Management 1.5 Elect Director Robert P. Kelly For For Management 1.6 Elect Director Richard J. Kogan For For Management 1.7 Elect Director Michael J. Kowalski For For Management 1.8 Elect Director John A. Luke, Jr. For For Management 1.9 Elect Director Robert Mehrabian For For Management 1.10 Elect Director Mark A. Nordenberg For For Management 1.11 Elect Director Catherine A. Rein For For Management 1.12 Elect Director William C. Richardson For For Management 1.13 Elect Director Samuel C. Scott III For For Management 1.14 Elect Director John P. Surma For For Management 1.15 Elect Director Wesley W. von Schack For For Management 2 Advisory Vote to Ratify Named ExecutiveFor For Management Officers' Compensation 3 Ratify Auditors For For Management 4 Provide for Cumulative Voting Against For Shareholder 5 Stock Retention/Holding Period Against Against Shareholder 6 Submit Severance Agreement Against For Shareholder (Change-in-Control) to Shareholder Vote BAXTER INTERNATIONAL INC. Ticker: BAX Security ID: 071813109 Meeting Date: MAY 4, 2010 Meeting Type: Annual Record Date: MAR 8, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Blake E. Devitt For For Management 2 Elect Director John D. Forsyth For For Management 3 Elect Director Gail D. Fosler For For Management 4 Elect Director Carole J. Shapazian For For Management 5 Ratify Auditors For For Management 6 Reduce Supermajority Vote Requirement Against For Shareholder BECTON, DICKINSON AND COMPANY Ticker: BDX Security ID: 075887109 Meeting Date: FEB 2, 2010 Meeting Type: Annual Record Date: DEC 11, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Henry P. Becton, Jr. For Did Not Vote Management 1.2 Elect Director Edward F. Degraan For Did Not Vote Management 1.3 Elect Director Claire M. Fraser-liggett For Did Not Vote Management 1.4 Elect Director Edward J. Ludwig For Did Not VoteManagement 1.5 Elect Director Adel A.F. Mahmoud For Did Not Vote Management 1.6 Elect Director James F. Orr For Did Not Vote Management 1.7 Elect Director Willard J. Overlock, Jr. For Did Not Vote Management 1.8 Elect Director Bertram L. Scott For Did Not Vote Management 2 Ratify Auditors For Did Not Vote Management 3 Company-SpecificApproval Of A By-law For Did Not Vote Management Amendment Regarding Special Shareholdermeetings 4 Amend Omnibus Stock Plan For Did Not Vote Management 5 Approve Executive Incentive Bonus Plan For Did Not Vote Management 6 Require a Majority Vote for the Against Did Not Vote Shareholder Election of Directors 7 Provide for Cumulative Voting Against Did Not Vote Shareholder BHP BILLITON LIMITED (FORMERLY BHP LTD.) Ticker: BHP Security ID: 088606108 Meeting Date: NOV 26, 2009 Meeting Type: Annual Record Date: SEP 17, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports for BHP Billiton Ltd and BHP Billiton Plc for the Fiscal Year Ended June 30, 2009 2 Elect Carlos Codeiro as a Director of For For Management BHP Billiton Ltd and BHP Billiton Plc 3 Elect David Crawford as a Director of For For Management BHP Billiton Ltd and BHP Billiton Plc 4 Elect Gail de Planque as a Director of For For Management BHP Billiton Ltd and BHP Billiton Plc 5 Elect Marius Kloppers as a Director of For For Management BHP Billiton Ltd and BHP Billiton Plc 6 Elect Don Argus as a Director of BHP For For Management Billiton Ltd and BHP Billiton Plc 7 Elect Wayne Murdy as a Director of BHP For For Management Billiton Ltd and BHP Billiton Plc 8 Approve KPMG Audit Plc as Auditors of For For Management BHP Billiton Plc 9 Approve Renewal of General Authority to For For Management Issue of Up to 555.97 Million Shares in BHP Billiton Plc in Connection with Its Employee Share and Incentive Schemes 10 Renew the Disapplication of Pre-Emption For For Management Rights in BHP Billiton Plc 11 Authorize Repurchase of Up To 223.11 For For Management Million Shares in BHP Billiton Plc 12.1 Approve Cancellation of Shares in BHP For For Management Billiton Plc Held by BHP Billiton Ltd on April 30, 2010 12.2 Approve Cancellation of Shares in BHP For For Management Billiton Plc Held by BHP Billiton Ltd on June 17, 2010 12.3 Approve Cancellation of Shares in BHP For For Management Billiton Plc Held by BHP Billiton Ltd on Sept. 15, 2010 12.4 Approve Cancellation of Shares in BHP For For Management Billiton Plc Held by BHP Billiton Ltd on Nov. 11, 2010 13 Approve Remuneration Report for the For For Management Fiscal Year Ended June 30, 2009 14 Approve Grant of Approximately 55,932 For For Management Deferred Shares, 223,739 Options, and 424,612 Performance Shares to Marius Kloppers, CEO, Pursuant to the Group Incentive Scheme and the Long Term Incentive Plan BOEING COMPANY, THE Ticker: BA Security ID: 097023105 Meeting Date: APR 26, 2010 Meeting Type: Annual Record Date: FEB 26, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director John H. Biggs For For Management 2 Elect Director John E. Bryson For For Management 3 Elect Director David L. Calhoun For For Management 4 Elect Director Arthur D. Collins, Jr. For For Management 5 Elect Director Linda Z. Cook For For Management 6 Elect Director William M. Daley For For Management 7 Elect Director Kenneth M. Duberstein For For Management 8 Elect Director Edmund P. Giambastiani, For For Management Jr. 9 Elect Director John F. McDonnell For For Management 10 Elect Director W. James McNerney, Jr. For For Management 11 Elect Director Susan C. Schwab For For Management 12 Elect Director Mike S. Zafirovski For For Management 13 Ratify Auditors For For Management 14 Adopt Ethical Criteria for Military Against Against Shareholder Contracts 15 Advisory Vote to Ratify Named Executive Against Against Shareholder Officers' Compensation 16 Amend Articles/Bylaws/Charter Call Against For Shareholder Special Meetings 17 Require Independent Board Chairman Against Against Shareholder 18 Report on Political Contributions Against Against Shareholder BRISTOL-MYERS SQUIBB COMPANY Ticker: BMY Security ID: 110122108 Meeting Date: MAY 4, 2010 Meeting Type: Annual Record Date: MAR 11, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Lamberto Andreotti For For Management 2 Elect Director Lewis B. Campbell For For Management 3 Elect Director James M. Cornelius For For Management 4 Elect Director Louis J. Freeh For For Management 5 Elect Director Laurie H. Glimcher, M.D For For Management 6 Elect Director Michael Grobstein For For Management 7 Elect Director Leif Johansson For For Management 8 Elect Director Alan J. Lacy For For Management 9 Elect Director Vicki L. Sato, Ph.D. For For Management 10 Elect Director Togo D. West, Jr. For For Management 11 Elect Director R. Sanders Williams, For For Management M.D. 12 Ratify Auditors For For Management 13 Provide Right to Call Special Meeting For For Management 14 Reduce Supermajority Vote Requirements For For Management Applicable to Common Stock 15 Reduce Supermajority Vote Requirement For For Management Applicable to Preferred Stock 16 Increase Disclosure of Executive Against Against Shareholder Compensation 17 Provide Right to Act by Written Consent Against For Shareholder 18 Report and Set Goals Related to Animal Against Against Shareholder Use and Testing BROADCOM CORPORATION Ticker: BRCM Security ID: 111320107 Meeting Date: MAY 20, 2010 Meeting Type: Annual Record Date: MAR 22, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Joan L. Amble For For Management 1.2 Elect Director Nancy H. Handel For For Management 1.3 Elect Director Eddy W. Hartenstein For For Management 1.4 Elect Director John E. Major For For Management 1.5 Elect Director Scott A. McGregor For For Management 1.6 Elect Director William T. Morrow For For Management 1.7 Elect Director Robert E. Switz For For Management 2 Ratify Auditors For For Management CANADIAN NATIONAL RAILWAY COMPANY Ticker: CNR Security ID: 136375102 Meeting Date: APR 27, 2010 Meeting Type: Annual Record Date: MAR 15, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Michael R. Armellino as Director For For Management 1.2 Elect A. Charles Baillie as Director For For Management 1.3 Elect Hugh J. Bolton as Director For For Management 1.4 Elect Gordon D. Giffin as Director For For Management 1.5 Elect Edith E. Holiday as Director For For Management 1.6 Elect V. Maureen Kempston Darkes as For For Management Director 1.7 Elect Denis Losier as Director For For Management 1.8 Elect Edward C. Lumley as Director For For Management 1.9 Elect David G.A. McLean as Director For For Management 1.10 Elect Claude Mongeau as Director For For Management 1.11 Elect Robert Pace as Director For For Management 2 Ratify KPMG LLP as Auditors For For Management CATERPILLAR INC. Ticker: CAT Security ID: 149123101 Meeting Date: JUN 9, 2010 Meeting Type: Annual Record Date: APR 12, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John T. Dillon For For Management 1.2 Elect Director Juan Gallardo For For Management 1.3 Elect Director William A. Osborn For For Management 1.4 Elect Director Edward B. Rust, Jr. For For Management 1.5 Elect Director Susan C. Schwab For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For Against Management 4 Declassify the Board of Directors For For Management 5 Reduce Supermajority Vote Requirement For For Management 6 Require Independent Board Chairman Against Against Shareholder 7 Amend Human Rights Policy Against Against Shareholder 8 Amend Articles/Bylaws/Charter Call Against For Shareholder Special Meetings CELGENE CORPORATION Ticker: CELG Security ID: 151020104 Meeting Date: JUN 16, 2010 Meeting Type: Annual Record Date: APR 20, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Sol J. Barer For For Management 1.2 Elect Director Robert J. Hugin For For Management 1.3 Elect Director Michael D. Casey For For Management 1.4 Elect Director Carrie S. Cox For For Management 1.5 Elect Director Rodman L. Drake For For Management 1.6 Elect Director Gilla Kaplan For For Management 1.7 Elect Director James J. Loughlin For For Management 1.8 Elect Director Ernest Mario For For Management 1.9 Elect Director Walter L. Robb For For Management 2 Ratify Auditors For For Management CHECK POINT SOFTWARE TECHNOLOGIES LTD. Ticker: CHKP Security ID: M22465104 Meeting Date: JUN 29, 2010 Meeting Type: Annual Record Date: MAY 20, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Gil Shwed as Director For For Management 1.2 Elect Marius Nacht as Director For For Management 1.3 Elect Jerry Ungerman as Director For For Management 1.4 Elect Dan Propper as Director For For Management 1.5 Elect David Rubner as Director For For Management 1.6 Elect Tal Shavit as Director For For Management 2 Approve Auditors and Authorize Board to For For Management Fix Their Remuneration 3 Approve Equity Compensation of CEO For Against Management 3a Indicate Personal Interest in Proposed None Against Management Agenda Item CHEVRON CORPORATION Ticker: CVX Security ID: 166764100 Meeting Date: MAY 26, 2010 Meeting Type: Annual Record Date: APR 1, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director S.H. Armacost For For Management 2 Elect Director L.F. Deily For For Management 3 Elect Director R.E. Denham For For Management 4 Elect Director R.J. Eaton For For Management 5 Elect Director C. Hagel For For Management 6 Elect Director E. Hernandez For For Management 7 Elect Director F.G. Jenifer For For Management 8 Elect Director G.L. Kirkland For For Management 9 Elect Director S. Nunn For For Management 10 Elect Director D.B. Rice For For Management 11 Elect Director K.W. Sharer For For Management 12 Elect Director C.R. Shoemate For For Management 13 Elect Director J.G. Stumpf For For Management 14 Elect Director R.D. Sugar For For Management 15 Elect Director C. Ware For For Management 16 Elect Director J.S. Watson For For Management 17 Ratify Auditors For For Management 18 Provide Right to Call Special Meeting For For Management 19 Request Director Nominee with Against For Shareholder Environmental Qualifications 20 Stock Retention/Holding Period Against Against Shareholder 21 Disclose Payments To Host Governments Against Against Shareholder 22 Adopt Guidelines for Country Selection Against Against Shareholder 23 Report on Financial Risks From Climate Against Against Shareholder Change 24 Amend Bylaws to Establish a Board Against Against Shareholder Committee on Human Rights CISCO SYSTEMS, INC. Ticker: CSCO Security ID: 17275R102 Meeting Date: NOV 12, 2009 Meeting Type: Annual Record Date: SEP 14, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Carol A. Bartz For Did Not Vote Management 2 Elect Director M. Michele Burns For Did Not Vote Management 3 Elect Director Michael D. Capellas For Did Not Vote Management 4 Elect Director Larry R. Carter For Did Not Vote Management 5 Elect Director John T. Chambers For Did Not Vote Management 6 Elect Director Brian L. Halla For Did Not Vote Management 7 Elect Director John L. Hennessy For Did Not Vote Management 8 Elect Director Richard M. Kovacevich For Did Not Vote Management 9 Elect Director Roderick C. McGeary For Did Not Vote Management 10 Elect Director Michael K. Powell For Did Not Vote Management 11 Elect Director Arun Sarin For Did Not Vote Management 12 Elect Director Steven M. West For Did Not Vote Management 13 Elect Director Jerry Yang For Did Not Vote Management 14 Amend Omnibus Stock Plan For Did Not Vote Management 15 Amend Qualified Employee Stock Purchase For Did Not Vote Management Plan 16 Ratify Auditors For Did Not Vote Management 17 Amend Bylaws to Establish a Board Against Did Not Vote Shareholder Committee on Human Rights 18 Advisory Vote to Ratify Named Executive Against Did Not Vote Shareholder Officers' Compensation 19 Report on Internet Fragmentation Against Did Not Vote Shareholder COACH, INC. Ticker: COH Security ID: 189754104 Meeting Date: NOV 5, 2009 Meeting Type: Annual Record Date: SEP 8, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Lew Frankfort For For Management 1.2 Elect Director Susan Kropf For For Management 1.3 Elect Director Gary Loveman For For Management 1.4 Elect Director Ivan Menezes For For Management 1.5 Elect Director Irene Miller For For Management 1.6 Elect Director Michael Murphy For For Management 1.7 Elect Director Jide Zeitlin For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Report on Ending Use of Animal Fur in Against Against Shareholder Products COVIDIEN PLC Ticker: COV Security ID: G2554F105 Meeting Date: MAR 16, 2010 Meeting Type: Annual Record Date: JAN 13, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2a Elect Craig Arnold as Director For For Management 2b Elect Robert H. Brust as Director For For Management 2c Elect John M. Connors, Jr. as Director For For Management 2d Elect Christopher J. Coughlin as For For Management Director 2e Elect Timothy M. Donahue as Director For For Management 2f Elect Kathy J. Herbert as Director For For Management 2g Elect Randall J. Hogan, III as Director For For Management 2h Elect Richard J. Meelia as Director For For Management 2i Elect Dennis H. Reilley as Director For For Management 2j Elect Tadataka Yamada as Director For For Management 2k Elect Joseph A. Zaccagnino as Director For For Management 3 Approve Deloitte & Touche LLP as For For Management Auditors and Authorize Board to Fix Their Remuneration Auditors 4 Authorize Share Repurchase Program For For Management 5 Authorize Reissuance of Treasury Shares For For Management CVS CAREMARK CORPORATION Ticker: CVS Security ID: 126650100 Meeting Date: MAY 12, 2010 Meeting Type: Annual Record Date: MAR 15, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Edwin M. Banks For For Management 2 Elect Director C. David Brown II For For Management 3 Elect Director David W. Dorman For For Management 4 Elect Director Kristen Gibney Williams For For Management 5 Elect Director Marian L. Heard For For Management 6 Elect Director William H. Joyce For For Management 7 Elect Director Jean-Pierre Millon For For Management 8 Elect Director Terrence Murray For For Management 9 Elect Director C.A. Lance Piccolo For For Management 10 Elect Director Sheli Z. Rosenberg For For Management 11 Elect Director Thomas M. Ryan For For Management 12 Elect Director Richard J. Swift For For Management 13 Ratify Auditors For For Management 14 Approve Omnibus Stock Plan For Against Management 15 Provide Right to Call Special Meeting For For Management 16 Report on Political Contributions Against Against Shareholder 17 Adopt Global Warming Principles Against Against Shareholder DEERE & CO. Ticker: DE Security ID: 244199105 Meeting Date: FEB 24, 2010 Meeting Type: Annual Record Date: DEC 31, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Samuel R. Allen For For Management 2 Elect Director Aulana L. Peters For For Management 3 Elect Director David B. Speer For For Management 4 Declassify the Board of Directors For For Management 5 Amend Omnibus Stock Plan For Against Management 6 Amend Executive Incentive Bonus Plan For For Management 7 Ratify Auditors For For Management 8 Limit Executive Compensation Against Against Shareholder 9 Advisory Vote to Ratify Named Executive Against Against Shareholder Officers' Compensation 10 Require Independent Board Chairman Against Against Shareholder DIAGEO PLC Ticker: DGE Security ID: 25243Q205 Meeting Date: OCT 14, 2009 Meeting Type: Annual Record Date: SEP 4, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Report And Accounts 2009 For For Management 2 Directors Remuneration Report 2009 For For Management 3 Declaration Of Final Dividend For For Management 4 Re-election Of LM Danon As A Director For For Management 5 Re-election Of Lord Hollick As A For For Management Director 6 Re-election Of PS Walsh As A Director For For Management 7 Election Of PB Bruzelius As A Director For For Management 8 Election Of BD Holden As A Director For For Management 9 Re-appointment Of Auditor For For Management 10 Remuneration Of Auditor For For Management 11 Authority To Allot Shares For For Management 12 Disapplication Of Pre-emption Rights For For Management 13 Authority To Purchase Own Ordinary For For Management Shares 14 Authority To Make Political Donations For For Management And/or To Incur Political Expenditure In The EU. 15 Adoption Of The Diageo Plc 2009 For For Management Discretionary Incentive Plan 16 Adoption Of The Diageo Plc 2009 For For Management Executive Long Term Incentive Plan 17 Adoption Of The Diageo Plc For For Management International Sharematch Plan 2009 18 Authority To Establish International For For Management Share Plans 19 Adoption Of The Diageo Plc 2009 Irish For For Management Sharesave Plan 20 Amendments To The Rules Of Diageo Plc For For Management Executive Share Option Plan 21 Amendments To The Rules Of Diageo Plc For For Management 2008 Senior Executive Share Option Plan 22 Amendments To The Rules Of Diageo Plc For For Management Senior Executive Share Option Plan 23 Reduced Notice Of A General Meeting For For Management Other Than An Annual General Meeting 24 Adoption Of Articles Of Association For For Management DOLBY LABORATORIES, INC. Ticker: DLB Security ID: 25659T107 Meeting Date: FEB 9, 2010 Meeting Type: Annual Record Date: DEC 11, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Ray Dolby For Withhold Management 1.2 Elect Director Kevin Yeaman For For Management 1.3 Elect Director Peter Gotcher For Withhold Management 1.4 Elect Director Nicholas Donatiello, Jr For For Management 1.5 Elect Director Ted W. Hall For For Management 1.6 Elect Director Bill Jasper For Withhold Management 1.7 Elect Director Sanford Robertson For For Management 1.8 Elect Director Roger Siboni For For Management 1.9 Elect Director Avadis Tevanian, Jr For For Management 2 Ratify Auditors For For Management E. I. DU PONT DE NEMOURS AND COMPANY Ticker: DD Security ID: 263534109 Meeting Date: APR 28, 2010 Meeting Type: Annual Record Date: MAR 3, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Samuel W. Bodman For For Management 2 Elect Director Richard H. Brown For For Management 3 Elect Director Robert A. Brown For For Management 4 Elect Director Bertrand P. Collomb For For Management 5 Elect Director Curtis J. Crawford For For Management 6 Elect Director Alexander M. Cutler For For Management 7 Elect Director John T. Dillon For For Management 8 Elect Director Eleuthere I. Du Pont For For Management 9 Elect Director Marillyn A. Hewson For For Management 10 Elect Director Lois D. Juliber For For Management 11 Elect Director Ellen J. Kullman For For Management 12 Elect Director William K. Reilly For For Management 13 Ratify Auditors For For Management 14 Advisory Vote to Ratify Named Executive Against Against Shareholder Officers' Compensation 15 Amend Human Rights Policy to Address Against Against Shareholder Seed Saving ELI LILLY AND COMPANY Ticker: LLY Security ID: 532457108 Meeting Date: APR 19, 2010 Meeting Type: Annual Record Date: FEB 12, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director R. Alvarez For For Management 2 Elect Director W. Bischoff For For Management 3 Elect Director R.D. Hoover For For Management 4 Elect Director F.G. Prendergast For For Management 5 Elect Director K.P. Seifert For For Management 6 Ratify Auditors For For Management 7 Declassify the Board of Directors For For Management 8 Reduce Supermajority Vote Requirement For For Management 9 Amend Articles/Bylaws/Charter Call Against For Shareholder Special Meetings 10 Prohibit CEOs from Serving on Against Against Shareholder Compensation Committee 11 Advisory Vote to Ratify Named Executive Against Against Shareholder Officers' Compensation 12 Stock Retention/Holding Period Against Against Shareholder EMC CORPORATION Ticker: EMC Security ID: 268648102 Meeting Date: APR 29, 2010 Meeting Type: Annual Record Date: FEB 23, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Michael W. Brown For For Management 2 Elect Director Randolph L. Cowen For For Management 3 Elect Director Michael J. Cronin For For Management 4 Elect Director Gail Deegan For For Management 5 Elect Director James S. DiStasio For For Management 6 Elect Director John R. Egan For For Management 7 Elect Director Edmund F. Kelly For For Management 8 Elect Director Windle B. Priem For For Management 9 Elect Director Paul Sagan For For Management 10 Elect Director David N. Strohm For For Management 11 Elect Director Joseph M. Tucci For For Management 12 Ratify Auditors For For Management 13 Amend Articles/Bylaws/Charter Call Against For Shareholder Special Meetings 14 Advisory Vote to Ratify Named Executive Against Against Shareholder Officers' Compensation ENTERGY CORPORATION Ticker: ETR Security ID: 29364G103 Meeting Date: MAY 7, 2010 Meeting Type: Annual Record Date: MAR 9, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Maureen Scannell Bateman For For Management 2 Elect Director W. Frank Blount For For Management 3 Elect Director Gary W. Edwards For For Management 4 Elect Director Alexis M. Herman For For Management 5 Elect Director Donald C. Hintz For For Management 6 Elect Director J. Wayne Leonard For For Management 7 Elect Director Stuart L. Levenick For For Management 8 Elect Director Stewart C. Myers For For Management 9 Elect Director James R. Nichols For For Management 10 Elect Director William A. Percy, II For For Management 11 Elect Director W.J. Tauzin For For Management 12 Elect Director Steven V. Wilkinson For For Management 13 Ratify Auditors For For Management 14 Amend Executive Incentive Bonus Plan For For Management EOG RESOURCES, INC. Ticker: EOG Security ID: 26875P101 Meeting Date: APR 28, 2010 Meeting Type: Annual Record Date: MAR 1, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director George A. Alcorn For For Management 2 Elect Director Charles R. Crisp For For Management 3 Elect Director James C. Day For For Management 4 Elect Director Mark G. Papa For For Management 5 Elect Director H. Leighton Steward For For Management 6 Elect Director Donald F. Textor For For Management 7 Elect Director Frank G. Wisner For For Management 8 Ratify Auditors For For Management 9 Amend Omnibus Stock Plan For Against Management 10 Amend Qualified Employee Stock Purchase For For Management Plan 11 Amend Executive Incentive Bonus Plan For For Management 12 Report on Environmental Impacts of Against Against Shareholder Natural Gas Fracturing 13 Stock Retention/Holding Period Against Against Shareholder 14 Double Trigger on Equity Plans Against For Shareholder EXXON MOBIL CORPORATION Ticker: XOM Security ID: 30231G102 Meeting Date: MAY 26, 2010 Meeting Type: Annual Record Date: APR 6, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director M.J. Boskin For For Management 1.2 Elect Director P. Brabeck-Letmathe For For Management 1.3 Elect Director L.R. Faulkner For For Management 1.4 Elect Director J.S. Fishman For For Management 1.5 Elect Director K.C. Frazier For For Management 1.6 Elect Director W.W. George For For Management 1.7 Elect Director M.C. Nelson For For Management 1.8 Elect Director S.J. Palmisano For For Management 1.9 Elect Director S.C. Reinemund For For Management 1.10 Elect Director R.W. Tillerson For For Management 1.11 Elect Director E.E. Whitacre, Jr. For For Management 2 Ratify Auditors For For Management 3 Amend Articles/Bylaws/Charter Call Against For Shareholder Special Meetings 4 Reincorporate in Another State [from Against For Shareholder New Jersey to North Dakota] 5 Advisory Vote to Ratify Named Executive Against Against Shareholder Officers' Compensation 6 Amend EEO Policy to Prohibit Against Against Shareholder Discrimination based on Sexual Orientation and Gender Identity 7 Adopt Policy on Human Right to Water Against Against Shareholder 8 Adopt Policy to Address Coastal Against Against Shareholder Louisiana Environmental Impacts 9 Report on Environmental Impact of Oil Against Against Shareholder Sands Operations in Canada 10 Report on Environmental Impacts of Against Against Shareholder Natural Gas Fracturing 11 Report on Energy Technologies Against Against Shareholder Development 12 Adopt Quantitative GHG Goals from Against Against Shareholder Products and Operations 13 Report on Risks of Alternative Against Against Shareholder Long-term Fossil Fuel Demand Estimates FREEPORT-MCMORAN COPPER & GOLD INC. Ticker: FCX Security ID: 35671D857 Meeting Date: JUN 9, 2010 Meeting Type: Annual Record Date: APR 13, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Richard C. Adkerson For Did Not Vote Management 1.2 Elect Director Robert J. Allison, Jr. For Did Not Vote Management 1.3 Elect Director Robert A. Day For Did Not Vote Management 1.4 Elect Director Gerald J. Ford For Did Not Vote Management 1.5 Elect Director H. Devon Graham, Jr. For Did Not Vote Management 1.6 Elect Director Charles C. Krulak For Did Not Vote Management 1.7 Elect Director Bobby Lee Lackey For Did Not Vote Management 1.8 Elect Director Jon C. Madonna For Did Not Vote Management 1.9 Elect Director Dustan E. McCoy For Did Not Vote Management 1.10 Elect Director James R. Moffett For Did Not Vote Management 1.11 Elect Director B.M. Rankin, Jr. For Did Not Vote Management 1.12 Elect Director Stephen H. Siegele For Did Not Vote Management 2 Ratify Auditors For Did Not Vote Management 3 Amend Omnibus Stock Plan For Did Not Vote Management 4 Request Director Nominee with Against Did Not Vote Shareholder Environmental Qualifications 5 Stock Retention/Holding Period Against Did Not Vote Shareholder GAP, INC., THE Ticker: GPS Security ID: 364760108 Meeting Date: MAY 18, 2010 Meeting Type: Annual Record Date: MAR 22, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Adrian D.P. Bellamy For For Management 1.2 Elect Director Domenico De Sole For For Management 1.3 Elect Director Robert J. Fisher For For Management 1.4 Elect Director William S. Fisher For For Management 1.5 Elect Director Bob L. Martin For For Management 1.6 Elect Director Jorge P. Montoya For For Management 1.7 Elect Director Glenn K. Murphy For For Management 1.8 Elect Director James M. Schneider For For Management 1.9 Elect Director Mayo A. Shattuck III For For Management 1.10 Elect Director Kneeland C. Youngblood For For Management 2 Ratify Auditors For For Management 3 Amend Executive Incentive Bonus Plan For Against Management GEN-PROBE INCORPORATED Ticker: GPRO Security ID: 36866T103 Meeting Date: MAY 13, 2010 Meeting Type: Annual Record Date: MAR 19, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Carl W. Hull For For Management 2 Elect Director Armin M. Kessler For For Management 3 Elect Director Lucy Shapiro, Ph.d. For For Management 4 Ratify Auditors For For Management 5 Ratify Election of Brian A. McNamee For For Management GENERAL DYNAMICS CORPORATION Ticker: GD Security ID: 369550108 Meeting Date: MAY 5, 2010 Meeting Type: Annual Record Date: MAR 8, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Nicholas D. Chabraja For For Management 2 Elect Director James S. Crown For For Management 3 Elect Director William P. Fricks For For Management 4 Elect Director Jay L. Johnson For For Management 5 Elect Director George A. Joulwan For For Management 6 Elect Director Paul G. Kaminski For For Management 7 Elect Director John M. Keane For For Management 8 Elect Director Lester L. Lyles For For Management 9 Elect Director William A. Osborn For For Management 10 Elect Director Robert Walmsley For For Management 11 Ratify Auditors For For Management 12 Report on Space-based Weapons Program Against Against Shareholder GENERAL ELECTRIC COMPANY Ticker: GE Security ID: 369604103 Meeting Date: APR 28, 2010 Meeting Type: Annual Record Date: MAR 1, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director W. Geoffrey Beattie For For Management 2 Elect Director James I. Cash, Jr. For For Management 3 Elect Director William M. Castell For For Management 4 Elect Director Ann M. Fudge For For Management 5 Elect Director Susan Hockfield For For Management 6 Elect Director Jeffrey R. Immelt For For Management 7 Elect Director Andrea Jung For For Management 8 Elect Director Alan G. (A.G.) Lafley For For Management 9 Elect Director Robert W. Lane For For Management 10 Elect Director Ralph S. Larsen For For Management 11 Elect Director Rochelle B. Lazarus For For Management 12 Elect Director James J. Mulva For For Management 13 Elect Director Sam Nunn For For Management 14 Elect Director Roger S. Penske For For Management 15 Elect Director Robert J. Swieringa For For Management 16 Elect Director Douglas A. Warner III For For Management 17 Ratify Auditors For For Management 18 Provide for Cumulative Voting Against For Shareholder 19 Amend Articles/Bylaws/Charter Call Against For Shareholder Special Meetings 20 Require Independent Board Chairman Against Against Shareholder 21 Report on Pay Disparity Against Against Shareholder 22 Adopt Policy Prohibiting Certain Against Against Shareholder Directors from Serving on Key Board Committees 23 Advisory Vote to Ratify Named Executive Against Against Shareholder Officers' Compensation GILEAD SCIENCES, INC. Ticker: GILD Security ID: 375558103 Meeting Date: MAY 11, 2010 Meeting Type: Annual Record Date: MAR 15, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Paul Berg For For Management 1.2 Elect Director John F. Cogan For For Management 1.3 Elect Director Etienne F. Davignon For For Management 1.4 Elect Director James M. Denny For For Management 1.5 Elect Director Carla A. Hills For For Management 1.6 Elect Director Kevin E. Lofton For For Management 1.7 Elect Director John W. Madigan For For Management 1.8 Elect Director John C. Martin For For Management 1.9 Elect Director Gordon E. Moore For For Management 1.10 Elect Director Nicholas G. Moore For For Management 1.11 Elect Director Richard J. Whitley For For Management 1.12 Elect Director Gayle E. Wilson For For Management 1.13 Elect Director Per Wold-Olsen For For Management 2 Ratify Auditors For For Management 3 Reduce Supermajority Vote Requirement Against For Shareholder GOLDMAN SACHS GROUP, INC., THE Ticker: GS Security ID: 38141G104 Meeting Date: MAY 7, 2010 Meeting Type: Annual Record Date: MAR 8, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Lloyd C. Blankfein For For Management 1.2 Elect Director John H. Bryan For For Management 1.3 Elect Director Gary D. Cohn For For Management 1.4 Elect Director Claes Dahlback For For Management 1.5 Elect Director Stephen Friedman For For Management 1.6 Elect Director William W. George For For Management 1.7 Elect Director James A. Johnson For For Management 1.8 Elect Director Lois D. Juliber For For Management 1.9 Elect Director Lakshmi N. Mittal For For Management 1.10 Elect Director James J. Schiro For For Management 1.11 Elect Director H. Lee Scott, Jr. For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 4 Reduce Supermajority Vote Requirement For For Management 5 Provide Right to Call Special Meeting For For Management 6 Provide for Cumulative Voting Against For Shareholder 7 Report on Collateral in Derivatives Against Against Shareholder Trading 8 Require Independent Board Chairman Against Against Shareholder 9 Report on Political Contributions Against Against Shareholder 10 Report on Global Warming Science Against Against Shareholder 11 Report on Pay Disparity Against Against Shareholder 12 Stock Retention/Holding Period Against Against Shareholder H. J. HEINZ CO. Ticker: HNZ Security ID: 423074103 Meeting Date: AUG 12, 2009 Meeting Type: Annual Record Date: JUN 4, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director W.R. Johnson For For Management 2 Elect Director C.E. Bunch For For Management 3 Elect Director L.S. Coleman, Jr. For For Management 4 Elect Director J.G. Drosdick For For Management 5 Elect Director E.E. Holiday For For Management 6 Elect Director C. Kendle For For Management 7 Elect Director D.R. O Hare For For Management 8 Elect Director N. Peltz For For Management 9 Elect Director D.H. Reilley For For Management 10 Elect Director L.C. Swann For For Management 11 Elect Director T.J. Usher For For Management 12 Elect Director M.F. Weinstein For For Management 13 Ratify Auditors For For Management 14 Provide Right to Call Special Meeting For For Management HONEYWELL INTERNATIONAL INC. Ticker: HON Security ID: 438516106 Meeting Date: APR 26, 2010 Meeting Type: Annual Record Date: FEB 26, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Gordon M. Bethune For For Management 2 Elect Director Kevin Burke For For Management 3 Elect Director Jaime Chico Pardo For For Management 4 Elect Director David M. Cote For For Management 5 Elect Director D. Scott Davis For For Management 6 Elect Director Linnet F. Deily For For Management 7 Elect Director Clive R. Hollick For For Management 8 Elect Director George Paz For For Management 9 Elect Director Bradley T. Sheares For For Management 10 Elect Director Michael W. Wright For For Management 11 Ratify Auditors For For Management 12 Provide Right to Call Special Meeting For For Management 13 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 14 Provide Right to Act by Written Consent Against For Shareholder 15 Require Independent Board Chairman Against Against Shareholder 16 Review and Amend Code of Conduct to Against Against Shareholder Include Human Rights INTEL CORPORATION Ticker: INTC Security ID: 458140100 Meeting Date: MAY 19, 2010 Meeting Type: Annual Record Date: MAR 22, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Charlene Barshefsky For For Management 2 Elect Director Susan L. Decker For For Management 3 Elect Director John J. Donahoe For For Management 4 Elect Director Reed E. Hundt For For Management 5 Elect Director Paul S. Otellini For For Management 6 Elect Director James D. Plummer For For Management 7 Elect Director David S. Pottruck For For Management 8 Elect Director Jane E. Shaw For For Management 9 Elect Director Frank D. Yeary For For Management 10 Elect Director David B. Yoffie For For Management 11 Ratify Auditors For For Management 12 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation INTERNATIONAL BUSINESS MACHINES CORPORATION Ticker: IBM Security ID: 459200101 Meeting Date: APR 27, 2010 Meeting Type: Annual Record Date: FEB 26, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director A. J. P. Belda For For Management 2 Elect Director C. Black For For Management 3 Elect Director W. R. Brody For For Management 4 Elect Director K. I. Chenault For For Management 5 Elect Director M. L. Eskew For For Management 6 Elect Director S. A. Jackson For For Management 7 Elect Director A. N. Liveris For For Management 8 Elect Director W. J. McNerney, Jr. For For Management 9 Elect Director T. Nishimuro For For Management 10 Elect Director J. W. Owens For For Management 11 Elect Director S. J. Palmisano For For Management 12 Elect Director J. E. Spero For For Management 13 Elect Director S. Taurel For For Management 14 Elect Director L. H. Zambrano For For Management 15 Ratify Auditors For For Management 16 Adopt Policy on Bonus Banking Against Against Shareholder 17 Provide for Cumulative Voting Against For Shareholder 18 Amend Articles/Bylaws/Charter Call Against For Shareholder Special Meetings 19 Advisory Vote to Ratify Named Executive Against Against Shareholder Officers' Compensation INTERSIL CORPORATION Ticker: ISIL Security ID: 46069S109 Meeting Date: OCT 6, 2009 Meeting Type: Special Record Date: AUG 14, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Amend Omnibus Stock Plan For Against Management 2 Approve Stock Option Exchange Program For Against Management INTERSIL CORPORATION Ticker: ISIL Security ID: 46069S109 Meeting Date: MAY 5, 2010 Meeting Type: Annual Record Date: MAR 11, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director David B. Bell For For Management 1.2 Elect Director Dr. Robert W. Conn For For Management 1.3 Elect Director James V. Diller For For Management 1.4 Elect Director Gary E. Gist For For Management 1.5 Elect Director Mercedes Johnson For For Management 1.6 Elect Director Gregory Lang For For Management 1.7 Elect Director Jan Peeters For For Management 1.8 Elect Director Robert N. Pokelwaldt For For Management 1.9 Elect Director James A. Urry For For Management 2 Ratify Auditors For For Management 3 Approve Executive Incentive Bonus Plan For For Management 4 Other Business For Against Management JOHNSON & JOHNSON Ticker: JNJ Security ID: 478160104 Meeting Date: APR 22, 2010 Meeting Type: Annual Record Date: FEB 23, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Mary Sue Coleman For For Management 2 Elect Director James G. Culien For For Management 3 Elect Director Michael M. E. Johns For For Management 4 Elect Director Susan L. Lindquist For For Management 5 Elect Director Anne M. Mulcahy For For Management 6 Elect Director Lea F. Mullin For For Management 7 Elect Director William D. Perez For For Management 8 Elect Director Charles Prince For For Management 9 Elect Director David Satcher For For Management 10 Elect Director William C. Welcon For For Management 11 Ratify Auditors For For Management 12 Advisory Vote to Ratify Named Executive Against Against Shareholder Officers' Compensation 13 Amend Articles/Bylaws/Charter Call Against For Shareholder Special Meetings JPMORGAN CHASE & CO. Ticker: JPM Security ID: 46625H100 Meeting Date: MAY 18, 2010 Meeting Type: Annual Record Date: MAR 19, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Crandall C. Bowles For For Management 1.2 Elect Director Stephen B. Burke For For Management 1.3 Elect Director David M. Cote For For Management 1.4 Elect Director James S. Crown For For Management 1.5 Elect Director James Dimon For For Management 1.6 Elect Director Ellen V. Futter For For Management 1.7 Elect Director William H. Gray, III For For Management 1.8 Elect Director Laban P. Jackson, Jr. For For Management 1.9 Elect Director David C. Novak For For Management 1.10 Elect Director Lee R. Raymond For For Management 1.11 Elect Director William C. Weldon For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 4 Affirm Political Non-Partisanship Against Against Shareholder 5 Amend Bylaws Call Special Meetings Against For Shareholder 6 Report on Collateral in Derivatives Against Against Shareholder Trading 7 Provide Right to Act by Written Consent Against For Shareholder 8 Require Independent Board Chairman Against Against Shareholder 9 Report on Pay Disparity Against Against Shareholder 10 Stock Retention/Holding Period Against Against Shareholder JUNIPER NETWORKS, INC. Ticker: JNPR Security ID: 48203R104 Meeting Date: MAY 12, 2010 Meeting Type: Annual Record Date: MAR 15, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Pradeep Sindhu For Withhold Management 1.2 Elect Director Robert M. Calderoni For Withhold Management 1.3 Elect Director William F. Meehan For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Ratify Auditors For For Management KELLOGG COMPANY Ticker: K Security ID: 487836108 Meeting Date: APR 23, 2010 Meeting Type: Annual Record Date: MAR 2, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Benjamin Carson For For Management 1.2 Elect Director Gordon Gund For For Management 1.3 Elect Director Dorothy Johnson For For Management 1.4 Elect Director Ann McLaughlin KorologosFor For Management 2 Ratify Auditors For For Management 3 Reduce Supermajority Vote Requirement Against For Shareholder KIMBERLY-CLARK CORPORATION Ticker: KMB Security ID: 494368103 Meeting Date: APR 29, 2010 Meeting Type: Annual Record Date: MAR 1, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director John R. Alm For For Management 2 Elect Director Dennis R. Beresford For For Management 3 Elect Director John F. Bergstrom For For Management 4 Elect Director Abelardo E. Bru For For Management 5 Elect Director Robert W. Decherd For For Management 6 Elect Director Thomas J. Falk For For Management 7 Elect Director Mae C. Jemison, M.D. For For Management 8 Elect Director James M. Jenness For For Management 9 Elect Director Ian C. Read For For Management 10 Elect Director Linda Johnson Rice For For Management 11 Elect Director Marc J. Shapiro For For Management 12 Elect Director G. Craig Sullivan For For Management 13 Ratification Of Auditors For For Management 14 Amend Articles/Bylaws/Charter Call Against For Shareholder Special Meetings KLA-TENCOR CORP. Ticker: KLAC Security ID: 482480100 Meeting Date: NOV 4, 2009 Meeting Type: Annual Record Date: SEP 15, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert P. Akins For For Management 1.2 Elect Director Robert T. Bond For For Management 1.3 Elect Director Kiran M. Patel For For Management 1.4 Elect Director David C. Wang For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Approve Executive Incentive Bonus Plan For For Management 4 Ratify Auditors For For Management KRAFT FOODS INC Ticker: KFT Security ID: 50075N104 Meeting Date: MAY 18, 2010 Meeting Type: Annual Record Date: MAR 11, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Ajaypal S. Banga For For Management 2 Elect Director Myra M. Hart For For Management 3 Elect Director Lois D. Juliber For For Management 4 Elect Director Mark D. Ketchum For For Management 5 Elect Director Richard A. Lerner For For Management 6 Elect Director Mackey J. McDonald For For Management 7 Elect Director John C. Pope For For Management 8 Elect Director Fredric G. Reynolds For For Management 9 Elect Director Irene B. Rosenfeld For For Management 10 Elect Director J.F. Van Boxmeer For For Management 11 Elect Director Deborah C. Wright For For Management 12 Elect Director Frank G. Zarb For For Management 13 Ratify Auditors For For Management 14 Provide Right to Act by Written Consent Against For Shareholder L-3 COMMUNICATIONS HOLDINGS, INC. Ticker: LLL Security ID: 502424104 Meeting Date: APR 27, 2010 Meeting Type: Annual Record Date: MAR 1, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Claude R. Canizares For For Management 1.2 Elect Director Thomas A. Corcoran For For Management 1.3 Elect Director Lewis Kramer For For Management 1.4 Elect Director Alan H. Washkowitz For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Ratify Auditors For For Management LOCKHEED MARTIN CORPORATION Ticker: LMT Security ID: 539830109 Meeting Date: APR 22, 2010 Meeting Type: Annual Record Date: MAR 1, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director E. C. "Pete" Aldrige, For For Management Jr. 2 Elect Director Nolan D. Archibald For For Management 3 Elect Director David B. Burritt For For Management 4 Elect Director James O. Ellis, Jr. For For Management 5 Elect Director Gwendolyn S. King For For Management 6 Elect Director James M. Loy For For Management 7 Elect Director Douglas H. McCorkindale For For Management 8 Elect Director Joseph W. Ralston For For Management 9 Elect Director James Schneider For For Management 10 Elect Director Anne Stevens For For Management 11 Elect Director Robert J. Stevens For For Management 12 Ratify Auditors For For Management 13 Report on Space-based Weapons Program Against Against Shareholder MARATHON OIL CORPORATION Ticker: MRO Security ID: 565849106 Meeting Date: APR 28, 2010 Meeting Type: Annual Record Date: MAR 1, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Gregory H. Boyce For For Management 2 Elect Director Clarence P. Cazalot, Jr.For For Management 3 Elect Director David A. Daberko For For Management 4 Elect Director William L. Davis For For Management 5 Elect Director Shirley Ann Jackson For For Management 6 Elect Director Philip Lader For For Management 7 Elect Director Charles R. Lee For For Management 8 Elect Director Michael E. J. Phelps For For Management 9 Elect Director Dennis H. Reilley For For Management 10 Elect Director Seth E. Schofield For For Management 11 Elect Director John W. Snow For For Management 12 Elect Director Thomas J. Usher For For Management 13 Ratify Auditors For For Management 14 Amend Articles/Bylaws/Charter Call Against For Shareholder Special Meetings 15 Advisory Vote to Ratify Named Executive Against Against Shareholder Officers' Compensation MARSH & MCLENNAN COMPANIES, INC. Ticker: MMC Security ID: 571748102 Meeting Date: MAY 20, 2010 Meeting Type: Annual Record Date: MAR 22, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Leslie M. Baker For For Management 1.2 Elect Director Zachary W. Carter For For Management 1.3 Elect Director Brian Duperreault For For Management 1.4 Elect Director Oscar Fanjul For For Management 1.5 Elect Director H. Edward Hanway For For Management 1.6 Elect Director Gwendolyn S. King For For Management 1.7 Elect Director Bruce P. Nolop For For Management 1.8 Elect Director Marc D. Oken For For Management 2 Ratify Auditors For For Management 3 Provide Right to Act by Written Consent Against For Shareholder MCDERMOTT INTERNATIONAL, INC. Ticker: MDR Security ID: 580037109 Meeting Date: MAY 7, 2010 Meeting Type: Annual Record Date: MAR 8, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect John F. Bookout, III as Director For For Management 1.2 Elect Roger A. Brown as Director For For Management 1.3 Elect Ronald C. Cambre as Director For For Management 1.4 Elect John A. Fees as Director For For Management 1.5 Elect Robert W. Goldman as Director For For Management 1.6 Elect Stephen G. Hanks as Director For For Management 1.7 Elect Oliver D. Kingsley, Jr. as For For Management Director 1.8 Elect D. Bradley McWilliams as DirectorFor For Management 1.9 Elect Richard W. Mies as Director For For Management 1.10 Elect Thomas C. Schievelbein as For For Management Director 1.11 Elect David A. Trice as Director For For Management 2 Ratify Deloitte & Touche LLP as For For Management Auditors MCDONALD'S CORPORATION Ticker: MCD Security ID: 580135101 Meeting Date: MAY 20, 2010 Meeting Type: Annual Record Date: MAR 23, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Walter E. Massey For For Management 2 Elect Director John W. Rogers, Jr. For For Management 3 Elect Director Roger W. Stone For For Management 4 Elect Director Miles D. White For For Management 5 Ratify Auditors For For Management 6 Advisory Vote to Ratify Named Executive Against Against Shareholder Officers' Compensation 7 Reduce Supermajority Vote Requirement Against For Shareholder 8 Require Suppliers to Adopt CAK Against Against Shareholder 9 Adopt Cage-Free Eggs Purchasing Policy Against Against Shareholder MCGRAW-HILL COMPANIES, INC., THE Ticker: MHP Security ID: 580645109 Meeting Date: APR 28, 2010 Meeting Type: Annual Record Date: MAR 8, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Pedro Aspe For For Management 1.2 Elect Director Robert P. McGraw For For Management 1.3 Elect Director Hilda Ochoa-BrillembourgFor For Management 1.4 Elect Director Edward B. Rust, Jr. For For Management 2 Declassify the Board of Directors For For Management 3 Reduce Supermajority Vote Requirement For For Management Related to the Classified Board 4 Reduce Supermajority Vote Requirement For For Management Relating to Business Combinations 5 Reduce Supermajority Vote Requirement For For Management Regarding the Sale, Lease, Exchange of the Company's Assets 6 Reduce Supermajority Vote Requirement For For Management Regarding the Plan for Exchanging Shares 7 Reduce Supermajority Vote Requirement For For Management Regarding Authorization of Dissolution 8 Rescind Fair Price Provision For Against Management 9 Amend Omnibus Stock Plan For Against Management 10 Ratify Auditors For For Management 11 Amend Articles/Bylaws/Charter Call Against For Shareholder Special Meetings 12 Provide Right to Act by Written ConsentAgainst For Shareholder MEDCO HEALTH SOLUTIONS, INC. Ticker: MHS Security ID: 58405U102 Meeting Date: MAY 12, 2010 Meeting Type: Annual Record Date: MAR 15, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Howard W. Barker, Jr. For For Management 2 Elect Director John L. Cassis For For Management 3 Elect Director Michael Goldstein For For Management 4 Elect Director Charles M. Lillis For For Management 5 Elect Director Myrtle S. Potter For For Management 6 Elect Director William L. Roper For For Management 7 Elect Director David B. Snow, Jr. For For Management 8 Elect Director David D. Stevens For Against Management 9 Elect Director Blenda J. Wilson For For Management 10 Ratify Auditors For For Management 11 Provide Right to Call Special Meeting For For Management MEDTRONIC, INC. Ticker: MDT Security ID: 585055106 Meeting Date: AUG 27, 2009 Meeting Type: Annual Record Date: JUN 29, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Richard H. Anderson For For Management 1.2 Elect Director Victor J. Dzau For For Management 1.3 Elect Director William A. Hawkins For For Management 1.4 Elect Director S. Ann Jackson For For Management 1.5 Elect Director Denise M. O'Leary For For Management 1.6 Elect Director Robert C. Pozen For For Management 1.7 Elect Director Jean-pierre Rosso For For Management 1.8 Elect Director Jack W. Schuler For For Management 2 Ratify Auditors For For Management 3 Amend Qualified Employee Stock Purchase For For Management Plan 4 Amend Omnibus Stock Plan For Against Management MERCK & CO., INC. Ticker: MRK Security ID: 589331107 Meeting Date: AUG 7, 2009 Meeting Type: Special Record Date: JUN 22, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Acquisition For For Management MERCK & CO., INC. Ticker: MRK Security ID: 58933Y105 Meeting Date: MAY 25, 2010 Meeting Type: Annual Record Date: MAR 26, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Leslie A. Brun For For Management 2 Elect Director Thomas R. Cech For For Management 3 Elect Director Richard T. Clark For For Management 4 Elect Director Thomas H. Glocer For For Management 5 Elect Director Steven F. Goldstone For For Management 6 Elect Director William B. Harrison, Jr.For For Management 7 Elect Director Harry R. Jacobson For For Management 8 Elect Director William N. Kelley For For Management 9 Elect Director C. Robert Kidder For For Management 10 Elect Director Rochelle B. Lazarus For For Management 11 Elect Director Carlos E. Represas For For Management 12 Elect Director Patricia F. Russo For For Management 13 Elect Director Thomas E. Shenk For For Management 14 Elect Director Anne M. Tatlock For For Management 15 Elect Director Craig B. Thompson For For Management 16 Elect Director Wendell P. Weeks For For Management 17 Elect Director Peter C. Wendell For For Management 18 Ratify Auditors For For Management 19 Approve Omnibus Stock Plan For Against Management 20 Approve Non-Employee Director Omnibus For Against Management Stock Plan METLIFE, INC. Ticker: MET Security ID: 59156R108 Meeting Date: APR 27, 2010 Meeting Type: Annual Record Date: MAR 1, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director R. Glenn Hubbard, Ph.D For For Management 1.2 Elect Director Alfred F. Kelly, Jr. For For Management 1.3 Elect Director James M. Kilts For For Management 1.4 Elect Director David Satcher, M.D., For For Management Ph.D. 2 Ratify Auditors For For Management 3 Provide for Cumulative Voting Against For Shareholder METTLER-TOLEDO INTERNATIONAL INC. Ticker: MTD Security ID: 592688105 Meeting Date: APR 29, 2010 Meeting Type: Annual Record Date: MAR 1, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Robert F. Spoerry For For Management 2 Elect Director Wah-hui Chu For For Management 3 Elect Director Francis A. Contino For For Management 4 Elect Director Olivier A. Filliol For For Management 5 Elect Director Michael A. Kelly For For Management 6 Elect Director Martin D. Madaus For For Management 7 Elect Director Hans Ulrich Maerki For For Management 8 Elect Director George G. Milne For For Management 9 Elect Director Thomas P. Salice For For Management 10 Ratify Auditors For For Management MICROSOFT CORPORATION Ticker: MSFT Security ID: 594918104 Meeting Date: NOV 19, 2009 Meeting Type: Annual Record Date: SEP 4, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director William H. Gates, III For For Management 2 Elect Director Steven A. Ballmer For For Management 3 Elect Director Dina Dublon For For Management 4 Elect Director Raymond V. Gilmartin For For Management 5 Elect Director Reed Hastings For For Management 6 Elect Director Maria Klawe For For Management 7 Elect Director David F. Marquardt For For Management 8 Elect Director Charles H. Noski For For Management 9 Elect Director Helmut Panke For For Management 10 Ratify Auditors For For Management 11 Permit Right to Call Special Meeting For For Management 12 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 13 Adopt Principles for Health Care Reform Against Against Shareholder 14 Report on Charitable Contributions Against Against Shareholder MOODY'S CORPORATION Ticker: MCO Security ID: 615369105 Meeting Date: APR 20, 2010 Meeting Type: Annual Record Date: MAR 1, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Basil L. Anderson For For Management 2 Elect Director Darrell Duffie, Ph.d. For For Management 3 Elect Director Raymond W. McDaniel, JrFor For Management 4 Amend Omnibus Stock Plan For Against Management 5 Amend Executive Incentive Bonus Plan For For Management 6 Ratify Auditors For For Management 7 Require Independent Board Chairman Against Against Shareholder MORGAN STANLEY Ticker: MS Security ID: 617446448 Meeting Date: MAY 18, 2010 Meeting Type: Annual Record Date: MAR 22, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Roy J. Bostock For Against Management 2 Elect Director Erskine B. Bowles For For Management 3 Elect Director Howard J. Davies For For Management 4 Elect Director James P. Gorman For For Management 5 Elect Director James H. Hance, Jr. For For Management 6 Elect Director Nobuyuki Hirano For Against Management 7 Elect Director C. Robert Kidder For For Management 8 Elect Director John J. Mack For Against Management 9 Elect Director Donald T. Nicolaisen For For Management 10 Elect Director Charles H. Noski For For Management 11 Elect Director Hutham S. Olayan For For Management 12 Elect Director O. Griffith Sexton For For Management 13 Elect Director Laura D. Tyson For For Management 14 Ratify Auditors For For Management 15 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 16 Amend Omnibus Stock Plan For Against Management 17 Amend Articles/Bylaws/Charter Call Against For Shareholder Special Meetings 18 Stock Retention/Holding Period Against Against Shareholder 19 Require Independent Board Chairman Against Against Shareholder 20 Report on Pay Disparity Against Against Shareholder 21 Claw-back of Payments under Against Against Shareholder Restatements NETAPP, INC. Ticker: NTAP Security ID: 64110D104 Meeting Date: OCT 14, 2009 Meeting Type: Annual Record Date: AUG 17, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Daniel J. Warmenhoven For Withhold Management 1.2 Elect Director Donald T. Valentine For For Management 1.3 Elect Director Jeffry R. Allen For Withhold Management 1.4 Elect Director Alan L. Earhart For For Management 1.5 Elect Director Thomas Georgens For For Management 1.6 Elect Director Mark Leslie For For Management 1.7 Elect Director Nicholas G. Moore For For Management 1.8 Elect Director George T. Shaheen For For Management 1.9 Elect Director Robert T. Wall For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Amend Omnibus Stock Plan For Against Management 4 Amend Qualified Employee Stock Purchase For For Management Plan 5 Amend Executive Incentive Bonus Plan For Against Management 6 Ratify Auditors For For Management NIKE, INC. Ticker: NKE Security ID: 654106103 Meeting Date: SEP 21, 2009 Meeting Type: Annual Record Date: JUL 24, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jill K. Conway For For Management 1.2 Elect Director Alan B. Graf, Jr. For For Management 1.3 Elect Director John C. Lechleiter For For Management 2 Amend Qualified Employee Stock Purchase For For Management Plan 3 Ratify Auditors For For Management NOBLE ENERGY, INC. Ticker: NBL Security ID: 655044105 Meeting Date: APR 27, 2010 Meeting Type: Annual Record Date: MAR 9, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Jeffrey L. Berenson For For Management 2 Elect Director Michael A. Cawley For For Management 3 Elect Director Edward F. Cox For For Management 4 Elect Director Charles D. Davidson For For Management 5 Elect Director Thomas J. Edelman For For Management 6 Elect Director Eric P. Grubman For For Management 7 Elect Director Kirby L. Hedrick For For Management 8 Elect Director Scott D. Urban For For Management 9 Elect Director William T. Van Kleef For For Management 10 Ratify Auditors For For Management NOKIA CORP. Ticker: NOK1V Security ID: 654902204 Meeting Date: MAY 6, 2010 Meeting Type: Annual Record Date: APR 26, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Open Meeting None None Management 2 Calling the Meeting to Order None None Management 3 Designate Inspector or Shareholder None None Management Representative(s) of Minutes of Meeting 4 Acknowledge Proper Convening of Meeting None None Management 5 Prepare and Approve List of None None Management Shareholders 6 Receive Financial Statements and None None Management Statutory Reports, the Board's Report, and the Auditor's Report; Receive Review by the CEO 7 Accept Financial Statements and For For Management Statutory Reports 8 Approve Allocation of Income and For For Management Dividends of EUR 0.40 Per Share 9 Approve Discharge of Board and For For Management President 10 Approve Remuneration of Directors in For For Management the Amount of EUR 440,000 for Chairman, EUR 150,000 for Vice Chairman, and EUR 130,000 for Other Directors; Approve Remuneration for Committee Work 11 Fix Number of Directors at 10 For For Management 12 Reelect Lalita Gupte, Bengt Holmstrom, For For Management Henning Kagermann, Olli-Pekka Kallasvuo, Per Karlsson, Isabel Marey-Semper, Jorma Ollila, Marjorie Scardino, Risto Siilasmaa, and Keijo Suila as Directors 13 Approve Remuneration of Auditors For For Management 14 Ratify PricewaterhouseCoopers Oy as For For Management Auditors 15 Amend Articles Re: Amend Corporate For For Management Purpose; Amend Method of Convening General Meetings 16 Authorize Repurchase of up to 360 For For Management Million Issued Shares 17 Approve Issuance of up to 740 Million For For Management Shares without Preemptive Rights 18 Close Meeting None None Management NORTHROP GRUMMAN CORPORATION Ticker: NOC Security ID: 666807102 Meeting Date: MAY 19, 2010 Meeting Type: Annual Record Date: MAR 23, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Wesley G. Bush For For Management 2 Elect Director Lewis W. Coleman For For Management 3 Elect Director Thomas B. Fargo For For Management 4 Elect Director Victor H. Fazio For For Management 5 Elect Director Donald E. Felsinger For For Management 6 Elect Director Stephen E. Frank For For Management 7 Elect Director Bruce S. Gordon For For Management 8 Elect Director Madeleine Kleiner For For Management 9 Elect Director Karl J. Krapek For For Management 10 Elect Director Richard B. Myers For For Management 11 Elect Director Aulana L. Peters For For Management 12 Elect Director Kevin W. Sharer For For Management 13 Ratify Auditors For For Management 14 Amend Certificate of Incorporation to For For Management Provide Shareholders the Right to Call Special Meetings and Make Other Revisions 15 Amend Certificate of Incorporation of For For Management Subsidiary to Eliminate Requirement of Shareholder Approval of Certain Actions 16 Reincorporate in Another State [from Against For Shareholder Delaware to North Dakota] OMNICOM GROUP INC. Ticker: OMC Security ID: 681919106 Meeting Date: MAY 25, 2010 Meeting Type: Annual Record Date: APR 5, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John D. Wren For For Management 1.2 Elect Director Bruce Crawford For For Management 1.3 Elect Director Alan R. Batkin For For Management 1.4 Elect Director Robert Charles Clark For For Management 1.5 Elect Director Leonard S. Coleman, Jr. For For Management 1.6 Elect Director Errol M. Cook For For Management 1.7 Elect Director Susan S. Denison For For Management 1.8 Elect Director Michael A. Henning For For Management 1.9 Elect Director John R. Murphy For For Management 1.10 Elect Director John R. Purcell For For Management 1.11 Elect Director Linda Johnson Rice For For Management 1.12 Elect Director Gary L. Roubos For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For Against Management 4 Adopt Majority Voting for Uncontested For For Management Election of Directors 5 Reimburse Proxy Contest Expenses Against For Shareholder 6 Adopt a Policy in which the Company Against Against Shareholder will not Make or Promise to Make Any Death Benefit Payments to Senior Executives 7 Reduce Supermajority Vote Requirement Against For Shareholder PACTIV CORPORATION Ticker: PTV Security ID: 695257105 Meeting Date: MAY 14, 2010 Meeting Type: Annual Record Date: MAR 15, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Larry D. Brady For For Management 2 Elect Director K. Dane Brooksher For For Management 3 Elect Director Robert J. Darnall For For Management 4 Elect Director Mary R. Henderson For For Management 5 Elect Director N. Thomas Linebarger For For Management 6 Elect Director Roger B. Porter For For Management 7 Elect Director Richard L. Wambold For For Management 8 Elect Director Norman H. Wesley For For Management 9 Ratify Auditors For For Management PEPSICO, INC. Ticker: PEP Security ID: 713448108 Meeting Date: MAY 5, 2010 Meeting Type: Annual Record Date: MAR 5, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Shona L. Brown For For Management 2 Elect Director Ian M. Cook For For Management 3 Elect Director Dina Dublon For For Management 4 Elect Director Victor J. Dzau For For Management 5 Elect Director Ray L. Hunt For For Management 6 Elect Director Alberto Ibarguen For For Management 7 Elect Director Arthur C. Martinez For For Management 8 Elect Director Indra K. Nooyi For For Management 9 Elect Director Sharon P. Rockefeller For For Management 10 Elect Director James J. Schiro For For Management 11 Elect Director Lloyd G. Trotter For For Management 12 Elect Director Daniel Vasella For Against Management 13 Ratify Auditors For For Management 14 Amend Omnibus Stock Plan For Against Management 15 Report on Charitable Contributions Against Against Shareholder 16 Amend Articles/Bylaws/Charter Call Against For Shareholder Special Meetings 17 Report on Public Policy Advocacy Against Against Shareholder Process PFIZER INC. Ticker: PFE Security ID: 717081103 Meeting Date: APR 22, 2010 Meeting Type: Annual Record Date: FEB 23, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Dennis A. Ausiello For For Management 2 Elect Director Michael S. Brown For For Management 3 Elect Director M. Anthony Burns For For Management 4 Elect Director Robert N. Burt For For Management 5 Elect Director W. Don Cornwell For For Management 6 Elect Director Frances D. Fergusson For For Management 7 Elect Director William H. Gray III For For Management 8 Elect Director Constance J. Horner For For Management 9 Elect Director James M. Kilts For For Management 10 Elect Director Jeffrey B. Kindler For For Management 11 Elect Director George A. Lorch For For Management 12 Elect Director John P. Mascotte For For Management 13 Elect Director Suzanne Nora Johnson For For Management 14 Elect Director Stephen W. Sanger For For Management 15 Elect Director William C. Steere, Jr. For For Management 16 Ratify Auditors For For Management 17 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 18 Provide Right to Call Special Meeting For For Management 19 Prohibit Executive Stock-Based Awards Against Against Shareholder PHILIP MORRIS INTERNATIONAL INC. Ticker: PM Security ID: 718172109 Meeting Date: MAY 12, 2010 Meeting Type: Annual Record Date: MAR 16, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Harold Brown For For Management 2 Elect Director Mathis Cabiallavetta For For Management 3 Elect Director Louis C. Camilleri For For Management 4 Elect Director J. Dudley Fishburn For For Management 5 Elect Director Jennifer Li For For Management 6 Elect Director Graham Mackay For For Management 7 Elect Director Sergio Marchionne For For Management 8 Elect Director Lucio A. Noto For For Management 9 Elect Director Carlos Slim Helu For For Management 10 Elect Director Stephen M. Wolf For For Management 11 Ratify Auditors For For Management 12 Report on Effect of Marketing Practices Against Against Shareholder on the Poor 13 Establish Supplier Human Rights Against Against Shareholder Purchasing Protocols POLO RALPH LAUREN CORP. Ticker: RL Security ID: 731572103 Meeting Date: AUG 6, 2009 Meeting Type: Annual Record Date: JUN 22, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Frank A. Bennack, Jr For For Management 1.2 Elect Director Joel L. Fleishman For For Management 1.3 Elect Director Steven P. Murphy For For Management 2 Ratify Auditors For For Management PRAXAIR, INC. Ticker: PX Security ID: 74005P104 Meeting Date: APR 27, 2010 Meeting Type: Annual Record Date: MAR 1, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Stephen F. Angel For For Management 1.2 Elect Director Nance K. Dicciani For For Management 1.3 Elect Director Edward G. Galante For For Management 1.4 Elect Director Claire W. Gargalli For For Management 1.5 Elect Director Ira D. Hall For For Management 1.6 Elect Director Raymond W. LeBoeuf For For Management 1.7 Elect Director Larry D. Mcvay For For Management 1.8 Elect Director Wayne T. Smith For For Management 1.9 Elect Director Robert L. Wood For For Management 2 Ratify Auditors For For Management PRIDE INTERNATIONAL, INC. Ticker: PDE Security ID: 74153Q102 Meeting Date: MAY 20, 2010 Meeting Type: Annual Record Date: MAR 31, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director David A. B. Brown For For Management 1.2 Elect Director Kenneth M. Burke For For Management 1.3 Elect Director Archie W. Dunham For For Management 1.4 Elect Director David A. Hager For For Management 1.5 Elect Director Francis S. Kalman For For Management 1.6 Elect Director Ralph D. McBride For For Management 1.7 Elect Director Robert G. Phillips For For Management 1.8 Elect Director Louis A. Raspino For For Management 2 Amend Qualified Employee Stock Purchase For For Management Plan 3 Amend Omnibus Stock Plan For Against Management 4 Ratify Auditors For For Management PROCTER & GAMBLE COMPANY, THE Ticker: PG Security ID: 742718109 Meeting Date: OCT 13, 2009 Meeting Type: Annual Record Date: AUG 14, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Kenneth I. Chenault For For Management 2 Elect Director Scott D. Cook For Against Management 3 Elect Director Rajat K. Gupta For For Management 4 Elect Director A.G. Lafley For For Management 5 Elect Director Charles R. Lee For For Management 6 Elect Director Lynn M. Martin For For Management 7 Elect Director Robert A. McDonald For For Management 8 Elect Director W. James McNerney, Jr. For For Management 9 Elect Director Johnathan A. Rodgers For For Management 10 Elect Director Ralph Snyderman For For Management 11 Elect Director Mary Agnes Wilderotter For For Management 12 Elect Director Patricia A. Woertz For For Management 13 Elect Director Ernesto Zedillo For For Management 14 Ratify Auditors For For Management 15 Amend Code of Regulations For For Management 16 Approve Omnibus Stock Plan For Against Management 17 Provide for Cumulative Voting Against For Shareholder 18 Advisory Vote to Ratify Named Executive Against Against Shareholder Officers' Compensation QUALCOMM INCORPORATED Ticker: QCOM Security ID: 747525103 Meeting Date: MAR 2, 2010 Meeting Type: Annual Record Date: JAN 4, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Barbara T. Alexander For For Management 1.2 Elect Director Stephen M. Bennett For For Management 1.3 Elect Director Donald G. Cruickshank For For Management 1.4 Elect Director Raymond V. Dittamore For For Management 1.5 Elect Director Thomas W. Horton For For Management 1.6 Elect Director Irwin Mark Jacobs For For Management 1.7 Elect Director Paul E. Jacobs For For Management 1.8 Elect Director Robert E. Kahn For For Management 1.9 Elect Director Sherry Lansing For For Management 1.10 Elect Director Duane A. Nelles For For Management 1.11 Elect Director Brent Scowcroft For For Management 1.12 Elect Director Marc I. Stern For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Ratify Auditors For For Management RIVERBED TECHNOLOGY, INC. Ticker: RVBD Security ID: 768573107 Meeting Date: MAY 25, 2010 Meeting Type: Annual Record Date: APR 15, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Mark A. Floyd For For Management 1.2 Elect Director Christopher J. Schaepe For For Management 1.3 Elect Director James R. Swartz For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For Against Management SAP AG Ticker: SAP Security ID: 803054204 Meeting Date: JUN 8, 2010 Meeting Type: Annual Record Date: APR 21, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Receive Financial Statements and None None Management Statutory Reports for Fiscal 2009 (Non-Voting) 2 Approve Allocation of Income and For For Management Dividends of EUR 0.50 per Share 3 Approve Discharge of Management Board For For Management for Fiscal 2009 4 Approve Discharge of Supervisory Board For For Management for Fiscal 2009 5 Approve Remuneration System for For For Management Management Board Members 6 Ratify KPMG AG as Auditors for Fiscal For For Management 2010 7 Amend Articles to Reflect Changes in For For Management Capital 8 Amend Articles Re: Convocation of, For For Management Registration for, Voting Rights Representation at, and Video and Audio Transmission of General Meeting due to New German Legislation (Law on Transposition of EU Shareholder's Rights Directive) 9.1 Approve Creation of EUR 250 Million For For Management Pool of Capital with Preemptive Rights 9.2 Approve Creation of EUR 250 Million For For Management Pool of Capital without Preemptive Rights 10 Approve Creation of EUR 30 Million Pool For For Management of Capital without Preemptive Rights for Issue of Shares Pursuant to Employee Stock Option Plan 11 Authorize Share Repurchase Program and For For Management Reissuance or Cancellation of Repurchased Shares 12 Approve Remuneration of Supervisory For For Management Board SCHERING-PLOUGH CORP. Ticker: SGP Security ID: 806605101 Meeting Date: AUG 7, 2009 Meeting Type: Special Record Date: JUN 22, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Issue Shares in Connection with For For Management Acquisition 2 Adjourn Meeting For Against Management SCHLUMBERGER LTD. Ticker: SLB Security ID: 806857108 Meeting Date: APR 7, 2010 Meeting Type: Annual Record Date: FEB 17, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect P. Camus as Director For For Management 1.2 Elect P. Currie as Director For For Management 1.3 Elect J.S. Gorelick as Director For For Management 1.4 Elect A. Gould as Director For For Management 1.5 Elect T. Isaac as Director For For Management 1.6 Elect K.V. Kamath as Director For For Management 1.7 Elect N. Kudryavtsev as Director For For Management 1.8 Elect A. Lajous as Director For For Management 1.9 Elect M.E. Marks as Director For For Management 1.10 Elect L.R. Reif as Director For For Management 1.11 Elect T.I. Sandvold as Director For For Management 1.12 Elect H. Seydoux as Director For For Management 2 Adopt and Approve Financials and For For Management Dividends 3 Approve 2010 Omnibus Stock Incentive For For Management Plan 4 Amend Qualified Employee Stock Purchase For For Management Plan 5 Ratify PricewaterhouseCoopers LLP as For For Management Auditors SEAGATE TECHNOLOGY Ticker: STX Security ID: G7945J104 Meeting Date: OCT 28, 2009 Meeting Type: Annual Record Date: SEP 4, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Stephen J. Luczo as Director For For Management 1b Election Frank J. Biondi, Jr. as For For Management Director 1c Election William W. Bradley as Director For For Management 1d Election David F. Marquardt as Director For For Management 1e Election Lydia M. Marshall as Director For For Management 1f Election Albert A. Pimentel as Director For For Management 1g Election C.S. Park as Director For For Management 1h Election Gregorio Reyes as Director For For Management 1i Election John W. Thompson as Director For For Management 1j Election Edward J. Zander as Director For For Management 2 Increase Number of Shares Reserved For For Management Under Seagate Technology's Employee Stock Purchase Plan in the Amount of 10 Million Shares 3 Approve Employee Stock Option Exchange For For Management Program 4 Ratify Ernst & Young LLP as Auditors For For Management 5 Transact Other Business (Non-Voting) None None Management SPDR SERIES TRUST Ticker: TFI Security ID: 78464A698 Meeting Date: JUN 18, 2010 Meeting Type: Special Record Date: JAN 6, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Frank Nesvet For For Management 1.2 Elect Director David M. Kelly For For Management 1.3 Elect Director Bonny Eugenia Boatman For For Management 1.4 Elect Director Dwight D. Churchill For For Management 1.5 Elect Director Carl G. Verboncoeur For For Management 1.6 Elect Director James E. Ross For For Management 2 Approve Multi-Manager Structure For Against Management 3 Approve Change of Fundamental For For Management Investment Policy: Purchasing And Selling Real Estate 4 Approve Change of Fundamental For For Management Investment Policy: Issuing Senior Securities And Borrowing Money 5 Approve Change of Fundamental For For Management Investment Policy: Making Loans 6 Approve Change of Fundamental For For Management Investment Policy: Purchasing And Selling Commodities 7 Approve Change of Fundamental For For Management Investment Policy: Concentrating Investments In A Particular Industry Or Group Of Industries 8 Approve Change of Fundamental For For Management Investment Policy: Underwriting Activities 9 Approve Elimination of Fundamental For For Management Investment Policy: Outdated Policies Not Required By Law TERADATA CORPORATION Ticker: TDC Security ID: 88076W103 Meeting Date: APR 27, 2010 Meeting Type: Annual Record Date: FEB 26, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Edward P. Boykin For For Management 2 Elect Director Cary T. Fu For For Management 3 Elect Director Victor L. Lund For For Management 4 Ratify Auditors For For Management TEVA PHARMACEUTICAL INDUSTRIES LTD. Ticker: TEVA Security ID: 881624209 Meeting Date: JUN 29, 2010 Meeting Type: Annual Record Date: MAY 24, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Final Dividend of NIS 2.50 (USD For For Management 0.642) Per Share 2 Election Of Director: Mr. Abraham E. For For Management Cohen 3 Election Of Director: Mr. Amir Elstein For For Management 4 Election Of Director: Prof. Roger For For Management Kornberg 5 Election Of Director: Prof. Moshe Many For For Management 6 Election Of Director: Mr. Dan Propper For For Management 7 Approve Auditors and Authorize Board toFor For Management Fix Their Remuneration 8 Approve Stock Option Plan For Against Management 9 Approve Compensation of Board Chairman For For Management 10 Approve Compensation of Director For For Management 11 Approve Compensation of Director For For Management 12 Increase Authorized Share Capital For Against Management TEXAS INSTRUMENTS INCORPORATED Ticker: TXN Security ID: 882508104 Meeting Date: APR 15, 2010 Meeting Type: Annual Record Date: FEB 16, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director R.W. Babb, Jr. For For Management 2 Elect Director D.L. Boren For For Management 3 Elect Director D.A. Carp For For Management 4 Elect Director C.S. Cox For For Management 5 Elect Director D.R. Goode For For Management 6 Elect Director S.P. MacMillan For For Management 7 Elect Director P.H. Patsley For For Management 8 Elect Director W.R. Sanders For For Management 9 Elect Director R.J. Simmons For For Management 10 Elect Director R.K. Templeton For For Management 11 Elect Director C.T. Whitman For For Management 12 Ratify Auditors For For Management TIME WARNER CABLE INC. Ticker: TWC Security ID: 88732J207 Meeting Date: MAY 24, 2010 Meeting Type: Annual Record Date: MAR 29, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Carole Black For For Management 2 Elect Director Glenn A. Britt For For Management 3 Elect Director Thomas H. Castro For For Management 4 Elect Director David C. Chang For For Management 5 Elect Director James E. Copeland, Jr. For For Management 6 Elect Director Peter R. Haje For For Management 7 Elect Director Donna A. James For For Management 8 Elect Director Don Logan For For Management 9 Elect Director N.J. Nicholas, Jr. For For Management 10 Elect Director Wayne H. Pace For For Management 11 Elect Director Edward D. Shirley For For Management 12 Elect Director John E. Sununu For For Management 13 Ratification Of Auditors For For Management TIME WARNER INC. Ticker: TWX Security ID: 887317303 Meeting Date: MAY 21, 2010 Meeting Type: Annual Record Date: MAR 26, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director James L. Barksdale For For Management 2 Elect Director William P. Barr For For Management 3 Elect Director Jeffrey L. Bewkes For For Management 4 Elect Director Stephen F. Bollenbach For For Management 5 Elect Director Frank J. Caufield For For Management 6 Elect Director Robert C. Clark For For Management 7 Elect Director Mathias Dopfner For For Management 8 Elect Director Jessica P. Einhorn For For Management 9 Elect Director Fred Hassan For For Management 10 Elect Director Michael A. Miles For For Management 11 Elect Director Kenneth J. Novack For For Management 12 Elect Director Deborah C. Wright For For Management 13 Ratify Auditors For For Management 14 Approve Omnibus Stock Plan For Against Management 15 Provide Right to Call Special Meeting For For Management 16 Reduce Supermajority Vote Requirement Against For Shareholder 17 Stock Retention/Holding Period Against Against Shareholder 18 Advisory Vote to Ratify Named Executive Against Against Shareholder Officers' Compensation TJX COMPANIES, INC., THE Ticker: TJX Security ID: 872540109 Meeting Date: JUN 2, 2010 Meeting Type: Annual Record Date: APR 12, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Jose B. Alvarez For For Management 2 Elect Director Alan M. Bennett For For Management 3 Elect Director David A. Brandon For For Management 4 Elect Director Bernard Cammarata For For Management 5 Elect Director David T. Ching For For Management 6 Elect Director Michael F. Hines For For Management 7 Elect Director Amy B. Lane For For Management 8 Elect Director Carol Meyrowitz For For Management 9 Elect Director John F. O'Brien For For Management 10 Elect Director Willow B. Shire For For Management 11 Elect Director Fletcher H. Wiley For For Management 12 Ratify Auditors For For Management 13 Advisory Vote to Ratify Named Executive Against Against Shareholder Officers' Compensation TORONTO-DOMINION BANK, THE Ticker: TD Security ID: 891160509 Meeting Date: MAR 25, 2010 Meeting Type: Annual Record Date: FEB 8, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect William E. Bennett as Director For For Management 1.2 Elect Hugh J. Bolton as Director For For Management 1.3 Elect John L. Bragg as Director For For Management 1.4 Elect W. Edmund Clark as Director For For Management 1.5 Elect Wendy K. Dobson as Director For For Management 1.6 Elect Henry H. Ketcham as Director For For Management 1.7 Elect Pierre H. Lessard as Director For For Management 1.8 Elect Brian M. Levitt as Director For For Management 1.9 Elect Harold H. MacKay as Director For For Management 1.10 Elect Irene R. Miller as Director For For Management 1.11 Elect Nadir H. Mohamed as Director For For Management 1.12 Elect Wilbur J. Prezzano as Director For For Management 1.13 Elect Helen K. Sinclair as Director For For Management 1.14 Elect Carole S. Taylor as Director For For Management 1.15 Elect John M. Thompson as Director For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote on Executive Compensation For For Management Approach 4 Submit to Shareholder Vote More Against Against Shareholder Nominees Than There are Vacancies on the Board of Directors 5 Disclose Equity Ratio Between Total Against Against Shareholder Compensation of CEO, the Five NEOs and Total Average Compensation of Employees TOTAL SA Ticker: FP Security ID: 89151E109 Meeting Date: MAY 21, 2010 Meeting Type: Annual/Special Record Date: APR 13, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Financial Statements and For For Management Statutory Reports 2 Accept Consolidated Financial For For Management Statements and Statutory Reports 3 Approve Allocation of Income and For For Management Dividends of EUR 2.28 per Share 4 Approve Auditors' Special Report For For Management Regarding Related-Party Transactions 5 Approve Transaction with Christophe de For For Management Margerie Re: Severance Payment 6 Authorize Repurchase of Up to 10 For For Management Percent of Issued Share Capital 7 Reelect Thierry Desmarest as Director For For Management 8 Reelect Thierry de Rudder as Director For For Management 9 Elect Gunnar Brock as Director For For Management 10 Elect Claude Clement as Representative For For Management of Employee Shareholders to the Board 11 Elect Philippe Marchandise as Against For Management Representative of Employee Shareholders to the Board 12 Elect Mohammed Zaki as Representative Against For Management of Employee Shareholders to the Board 13 Reelect Ernst & Young Audit as Auditor For For Management 14 Reelect KPMG Audit as Auditor For For Management 15 Ratify Auditex as Alternate Auditor For For Management 16 Ratify KPMG Audit I.S. as Alternate For For Management Auditor 17 Authorize Issuance of Equity or For For Management Equity-Linked Securities with Preemptive Rights up to Aggregate Nominal Amount of EUR 2.5 Billion 18 Authorize Issuance of Equity or For For Management Equity-Linked Securities without Preemptive Rights up to Aggregate Nominal Amount of EUR 850 million 19 Authorize Capital Increase of up to 10 For For Management Percent of Issued Capital for Future Acquisitions 20 Approve Employee Stock Purchase Plan For For Management 21 Authorize up to 0.1 Percent of Issued For For Management Capital for Use in Stock Option Plan A Amend Article 9 of Bylaws Re: Mutual Against Against Shareholder Fund TRANSOCEAN LTD. Ticker: RIG Security ID: H8817H100 Meeting Date: MAY 14, 2010 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Discharge of Board and Senior For For Management Management 3 Approve Allocation of Income and For For Management Omission of Dividends 4 Change Location of Registered Office to For For Management Steinhausen, Switzerland 5 Approve Creation of CHF 2.5 Billion For For Management Pool of Capital without Preemptive Rights 6 Approve Reduction in Share Capita and For For Management Repayment of $3.11 per Sharel 7 Amend Articles Re: Share Certificates For For Management due to New Swiss Federal Act on Intermediated Securities 8a Elect Steven Newman as Director For For Management 8b Reelect Thomas Carson as Director For For Management 8c Reelect Robert Sprague as Director For For Management 8d Reelect J. Michael Talbert as Director For For Management 8e Reelect John Whitmire as Director For For Management 9 Appointment Of Ernst & Young LLP as For For Management Independent Registered Public Accounting Firm for Fiscal Year 2010 10 Transact Other Business (Voting) For For Management TRAVELERS COMPANIES, INC., THE Ticker: TRV Security ID: 89417E109 Meeting Date: MAY 4, 2010 Meeting Type: Annual Record Date: MAR 5, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Alan L. Beller For For Management 1.2 Elect Director John H. Dasburg For For Management 1.3 Elect Director Janet M. Dolan For For Management 1.4 Elect Director Kenneth M. Duberstein For For Management 1.5 Elect Director Jay S. Fishman For For Management 1.6 Elect Director Lawrence G. Graev For For Management 1.7 Elect Director Patricia L. Higgins For For Management 1.8 Elect Director Thomas R. Hodgson For For Management 1.9 Elect Director Cleve L. Killingsworth, For For Management Jr. 1.10 Elect Director Blythe J. McGarvie For For Management 1.11 Elect Director Donald J. Shepard For For Management 1.12 Elect Director Laurie J. Thomsen For For Management 2 Ratify Auditors For For Management TYCO INTERNATIONAL LTD. Ticker: TYC Security ID: H89128104 Meeting Date: MAR 10, 2010 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For Did Not Vote Management Statutory Reports for Fiscal 2008/2009 2 Approve Discharge of Board and Senior For Did Not Vote Management Management 3.1 Reelect Edward Breen as Director For Did Not Vote Management 3.2 Elect Michael Daniels as Director For Did Not Vote Management 3.3 Reelect Timothy Donahue as Director For Did Not Vote Management 3.4 Reelect Brian Duperreault as Director For Did Not Vote Management 3.5 Reelect Bruce Gordon as Director For Did Not Vote Management 3.6 Reelect Rajiv Gupta as Director For Did Not Vote Management 3.7 Reelect John Krol as Director For Did Not Vote Management 3.8 Reelect Brendan O'Neill as Director For Did Not Vote Management 3.9 Reelect William Stavropoulos as For Did Not Vote Management Director 3.10 Reelect Sandra Wijnberg as Director For Did Not Vote Management 3.11 Reelect R. David Yost as Director For Did Not VoteManagement 4a Ratify Deloitte AG as Auditors For Did Not VoteManagement 4b Appoint Deloitte & Touche LLP as For Did Not Vote Management Independent Registered Public Accounting Firm for Fiscal 2009/2010 4c Ratify PricewaterhouseCoopers AG as For Did Not Vote Management Special Auditor 5a Approve Carrying Forward of Net Loss For Did Not VoteManagement 5b Approve CHF 407.4 Million Reduction in For Did Not VoteManagement Share Capital and Repayment of CHF 0.85 per Share 6 Amend Articles Re: Plurality Voting For Did Not VoteManagement Standard for Board Elections When the Number of Candidates Exceeds the Number of Board Positions Available 7 Transact Other Business (Voting) For Did Not Vote Management U.S. BANCORP Ticker: USB Security ID: 902973304 Meeting Date: APR 20, 2010 Meeting Type: Annual Record Date: FEB 22, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Douglas M. Baker, Jr. For For Management 2 Elect Director Y. Marc Belton For For Management 3 Elect Director Victoria Buyniski For For Management Gluckman 4 Elect Director Arthur D. Collins, Jr. For For Management 5 Elect Director Richard K. Davis For For Management 6 Elect Director Joel W. Johnson For For Management 7 Elect Director Olivia F. Kirtley For For Management 8 Elect Director Jerry W. Levin For For Management 9 Elect Director David B. O'Maley For For Management 10 Elect Director O'dell M. Owens, M.D., For For Management M.P.H. 11 Elect Director Richard G. Reiten For For Management 12 Elect Director Craig D. Schnuck For For Management 13 Elect Director Patrick T. Stokes For For Management 14 Ratify Auditors For For Management 15 Amend Omnibus Stock Plan For Against Management 16 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation UNION PACIFIC CORPORATION Ticker: UNP Security ID: 907818108 Meeting Date: MAY 6, 2010 Meeting Type: Annual Record Date: FEB 26, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Andrew H. Card, Jr. For For Management 2 Elect Director Erroll B. Davis, Jr. For For Management 3 Elect Director Thomas J. Donohue For For Management 4 Elect Director Archie W. Dunham For For Management 5 Elect Director Judith Richards Hope For For Management 6 Elect Director Charles C. Krulak For For Management 7 Elect Director Michael R. McCarthy For For Management 8 Elect Director Michael W. McConnell For For Management 9 Elect Director Thomas F. McLarty III For For Management 10 Elect Director Steven R. Rogel For For Management 11 Elect Director Jose H. Villarreal For For Management 12 Elect Director James R. Young For For Management 13 Ratify Auditors For For Management 14 Require Independent Board Chairman Against Against Shareholder 15 Reduce Supermajority Vote Requirement Against For Shareholder UNITED TECHNOLOGIES CORPORATION Ticker: UTX Security ID: 913017109 Meeting Date: APR 14, 2010 Meeting Type: Annual Record Date: FEB 16, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Louis R. Chenevert For For Management 1.2 Elect Director John V. Faraci For For Management 1.3 Elect Director Jean-Pierre Garnier, For For Management Ph.D. 1.4 Elect Director Jamie S. Gorelick For For Management 1.5 Elect Director Carlos M. Gutierrez For For Management 1.6 Elect Director Edward A. Kangas For For Management 1.7 Elect Director Charles R. Lee For For Management 1.8 Elect Director Richard D. McCormick For For Management 1.9 Elect Director Harold McGraw, III For For Management 1.10 Elect Director Richard B. Myers For For Management 1.11 Elect Director H. Patrick Swygert For For Management 1.12 Elect Director Andre Villeneuve For For Management 1.13 Elect Director Christine Todd Whitman For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named Executive Against Against Shareholder Officers' Compensation VERIZON COMMUNICATIONS INC. Ticker: VZ Security ID: 92343V104 Meeting Date: MAY 6, 2010 Meeting Type: Annual Record Date: MAR 8, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Richard L. Carrion For For Management 2 Elect Director M. Frances Keeth For For Management 3 Elect Director Robert W. Lane For For Management 4 Elect Director Sandra O. Moose For For Management 5 Elect Director Joseph Neubauer For For Management 6 Elect Director Donald T. Nicolaisen For For Management 7 Elect Director Thomas H. O'Brien For For Management 8 Elect Director Clarence Otis, Jr. For For Management 9 Elect Director Hugh B. Price For For Management 10 Elect Director Ivan G. Seidenberg For For Management 11 Elect Director Rodney E. Slater For For Management 12 Elect Director John W. Snow For For Management 13 Elect Director John R. Stafford For For Management 14 Ratify Auditors For For Management 15 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 16 Prohibit Executive Stock-Based Awards Against Against Shareholder 17 Amend EEO Policy to Prohibit Against Against Shareholder Discrimination Based on Sexual Orientation and Gender Identity 18 Performance-Based Equity Awards Against For Shareholder 19 Amend Articles/Bylaws/Charter Call Against For Shareholder Special Meetings 20 Adopt Policy on Succession Planning Against Against Shareholder 21 Adopt a Policy in which the Company Against Against Shareholder will not Make or Promise to Make Any Death Benefit Payments to Senior Executives 22 Stock Retention/Holding Period Against Against Shareholder VODAFONE GROUP PLC Ticker: VOD Security ID: 92857W209 Meeting Date: JUL 28, 2009 Meeting Type: Annual Record Date: JUN 1, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Re-elect Sir John Bond as Director For For Management 3 Re-elect John Buchanan as Director For For Management 4 Re-elect Vittorio Colao as Director For For Management 5 Elect Michel Combes as Director For For Management 6 Re-elect Andy Halford as Director For For Management 7 Re-elect Alan Jebson as Director For For Management 8 Elect Samuel Jonah as Director For For Management 9 Re-elect Nick Land as Director For For Management 10 Re-elect Anne Lauvergeon as Director For For Management 11 Re-elect Simon Murray as Director For For Management 12 Elect Stephen Pusey as Director For For Management 13 Re-elect Luc Vandevelde as Director For For Management 14 Re-elect Anthony Watson as Director For For Management 15 Re-elect Philip Yea as Director For For Management 16 Approve Final Dividend of 5.20 Pence For For Management Per Ordinary Share 17 Approve Remuneration Report For For Management 18 Reappoint Deloitte LLP as Auditors of For For Management the Company 19 Authorise the Audit Committee to Fix For For Management Remuneration of Auditors 20 Authorise Issue of Equity or For For Management Equity-Linked Securities with Pre-emptive Rights up to Aggregate Nominal Amount of USD 1,193,532,658 21 Subject to the Passing of Resolution For For Management 20, Authorise Issue of Equity or Equity-Linked Securities without Pre-emptive Rights up to Aggregate Nominal Amount of USD 330,323,367 22 Authorise 5,200,000,000 Ordinary Shares For For Management for Market Purchase 23 Adopt New Articles of Association For For Management 24 Approve That a General Meeting Other For For Management Than an Annual General Meeting May Be Called on Not Less Than 14 Clear Days' Notice WASTE MANAGEMENT, INC. Ticker: WM Security ID: 94106L109 Meeting Date: MAY 11, 2010 Meeting Type: Annual Record Date: MAR 15, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Pastora San Juan For For Management Cafferty 2 Elect Director Frank M. Clark, Jr. For For Management 3 Elect Director Patrick W. Gross For For Management 4 Elect Director John C. Pope For For Management 5 Elect Director W. Robert Reum For For Management 6 Elect Director Steven G. Rothmeier For For Management 7 Elect Director David P. Steiner For For Management 8 Elect Director Thomas H. Weidemeyer For For Management 9 Ratify Auditors For For Management 10 Reduce Supermajority Vote Requirement For For Management 11 Report on Political Contributions Against Against Shareholder 12 Amend Articles/Bylaws/Charter Call Against For Shareholder Special Meetings WEATHERFORD INTERNATIONAL LTD Ticker: WFT Security ID: H27013103 Meeting Date: JUN 23, 2010 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Discharge of Board and Senior For For Management Management 3.1 Reelect Bernard Duroc-Danner as For For Management Director 3.2 Elect Samuel Bodman as Director For For Management 3.3 Reelect David Butters as Director For For Management 3.4 Reelect Nicholas Brady as Director For For Management 3.5 Reelect William Macauly as Director For For Management 3.6 Reelect Robert Millard as Director For For Management 3.7 Reelect Robert Moses as Director For For Management 3.8 Elect Guilliermo Ortiz as Director For For Management 3.9 Elect Emyr Parry as Director For For Management 3.10 Reelect Robert Rayne as Director For For Management 4 Ratify Ernst & Young LLP as Independent For For Management Registered Public Accounting Firm and Ernst & Young AG as Statutory Auditor 5 Approve Reclassification of CHF 475 For For Management Million of Legal Reserves to Other Reserves 6 Approve Creation of CHF 439.9 Million For For Management Pool of Capital without Preemptive Rights 7 Increase Existing Pool of Conditional For For Management Capital without Preemptive Rights to CHF 439.9 Million 8 Approve Weatherfor International Ltd. For Against Management 2010 Omnibus Incentive Plan for Key Employees 9 Transact Other Business (Non-Voting) None None Management WELLS FARGO & COMPANY Ticker: WFC Security ID: 949746101 Meeting Date: APR 27, 2010 Meeting Type: Annual Record Date: FEB 26, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Election Director John D. Baker II For For Management 2 Election Director John S. Chen For For Management 3 Election Director Lloyd H. Dean For For Management 4 Election Director Susan E. Engel For For Management 5 Election Director Enrique Hernandez, For For Management Jr. 6 Election Director Donald M. James For For Management 7 Election Director Richard D. McCormick For For Management 8 Election Director Mackey J. McDonald For For Management 9 Election Director Cynthia H. Milligan For For Management 10 Elect Director Nicholas G. Moore For For Management 11 Elect Director Philip J. Quigley For Against Management 12 Elect Director Judith M. Runstad For For Management 13 Elect Director Stephen W. Sanger For For Management 14 Elect Director Robert K. Steel For For Management 15 Elect Director John G. Stumpf For For Management 16 Elect Director an G. Swenson For For Management 17 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 18 Increase Authorized Common Stock For Against Management 19 Ratify Auditors For For Management 20 Advisory Vote to Ratify Named Executive Against Against Shareholder Officers' Compensation 21 Require Independent Board Chairman Against Against Shareholder 22 Report on Charitable Contributions Against Against Shareholder 23 Report on Political Contributions Against Against Shareholder ZIMMER HOLDINGS, INC. Ticker: ZMH Security ID: 98956P102 Meeting Date: MAY 3, 2010 Meeting Type: Annual Record Date: MAR 4, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Betsy J. Bernard For For Management 2 Elect Director Marc N. Casper For For Management 3 Elect Director David C. Dvorak For For Management 4 Elect Director Larry C. Glasscock For For Management 5 Elect Director Robert A. Hagemann For For Management 6 Elect Director Arthur J. Higgins For For Management 7 Elect Director John L. McGoldrick For For Management 8 Elect Director Cecil B. Pickett, Ph.D. For For Management 9 Ratify Auditors For For Management Sentinel VP MidCap Growth Fund ACTIVISION BLIZZARD, INC. Ticker: ATVI Security ID: 00507V109 Meeting Date: DEC 17, 2009 Meeting Type: Special Record Date: NOV 5, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Amend Omnibus Stock Plan For Against Management ACTIVISION BLIZZARD, INC. Ticker: ATVI Security ID: 00507V109 Meeting Date: JUN 3, 2010 Meeting Type: Annual Record Date: APR 6, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Philippe G.H. Capron For Against Management 2 Elect Director Robert J. Corti For For Management 3 Elect Director Frederic R. Crepin For Against Management 4 Elect Director Brian G. Kelly For Against Management 5 Elect Director Robert A. Kotick For For Management 6 Elect Director Jean-Bernard Levy For Against Management 7 Elect Director Robert J. Morgado For For Management 8 Elect Director Douglas P. Morris For Against Management 9 Elect Director Stephane Roussel For Against Management 10 Elect Director Richard Sarnoff For For Management 11 Elect Director Regis Turrini For Against Management 12 Amend Omnibus Stock Plan For Against Management AFFILIATED MANAGERS GROUP, INC. Ticker: AMG Security ID: 008252108 Meeting Date: JUN 8, 2010 Meeting Type: Annual Record Date: APR 13, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Samuel T. Byrne For For Management 1.2 Elect Director Dwight D. Churchill For For Management 1.3 Elect Director Sean M. Healey For For Management 1.4 Elect Director Harold J. Meyerman For For Management 1.5 Elect Director William J. Nutt For For Management 1.6 Elect Director Rita M. Rodriguez For For Management 1.7 Elect Director Patrick T. Ryan For For Management 1.8 Elect Director Jide J. Zeitlin For For Management 2 Amend Executive Incentive Bonus Plan For For Management 3 Ratify Auditors For For Management ALBERTO-CULVER CO. Ticker: ACV Security ID: 013078100 Meeting Date: JAN 28, 2010 Meeting Type: Annual Record Date: DEC 1, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director James G. Brocksmith, Jr. For For Management 1.2 Elect Director Leonard H. Lavin For For Management 1.3 Elect Director Robert H. Rock For For Management ALTERA CORPORATION Ticker: ALTR Security ID: 021441100 Meeting Date: MAY 6, 2010 Meeting Type: Annual Record Date: MAR 8, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director John P. Daane For For Management 2 Elect Director Robert J. Finocchio, Jr. For For Management 3 Elect Director Kevin McGarity For For Management 4 Elect Director T. Michael Nevens For For Management 5 Elect Director Krish A. Prabhu For For Management 6 Elect Director John Shoemaker For For Management 7 Elect Director Susan Wang For For Management 8 Amend Omnibus Stock Plan For Against Management 9 Amend Omnibus Stock Plan For Against Management 10 Amend Qualified Employee Stock PurchaseFor For Management Plan 11 Ratify Auditors For For Management 12 Reduce Supermajority Vote Requirement Against For Shareholder AMDOCS LIMITED Ticker: DOX Security ID: G02602103 Meeting Date: JAN 21, 2010 Meeting Type: Annual Record Date: NOV 23, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Bruce K. Anderson as a Director For Did Not Vote Management 1.2 Elect Adrian Gardner as a Director For Did Not Vote Management 1.3 Elect Charles E. Foster as a Director For Did Not Vote Management 1.4 Elect James S. Kahan as a Director For Did Not Vote Management 1.5 Elect Zohar Zisapel as a Director For Did Not Vote Management 1.6 Elect Dov Baharav as a Director For Did Not Vote Management 1.7 Elect Julian A. Brodsky as a Director For Did Not Vote Management 1.8 Elect Eli Gelman as a Director For Did Not Vote Management 1.9 Elect Nehemia Lemelbaum as a Director For Did Not Vote Management 1.10 Elect John T. McLennan as a Director For Did Not Vote Management 1.11 Elect Robert A. Minicucci as a DirectorFor Did Not Vote Management 1.12 Elect Simon Olswang as a Director For Did Not Vote Management 1.13 Elect Giora Yaron as a Director For Did Not Vote Management 2 Accept Consolidated Financial For Did Not Vote Management Statements and Statutory Reports 3 Approve Ernst & Young LLP as Auditors For Did Not Vote Management and Authorize Board to Fix Their Remuneration AMERICAN TOWER CORPORATION Ticker: AMT Security ID: 029912201 Meeting Date: MAY 12, 2010 Meeting Type: Annual Record Date: MAR 16, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director: Raymond P. Dolan For For Management 1.2 Elect Director: Ronald M. Dykes For For Management 1.3 Elect Director: Carolyn F. Katz For For Management 1.4 Elect Director: Gustavo Lara Cantu For For Management 1.5 Elect Director: Joann A. Reed For For Management 1.6 Elect Director: Pamela D.a. Reeve For For Management 1.7 Elect Director: David E. Sharbutt For For Management 1.8 Elect Director: James D. Taiclet, Jr. For For Management 1.9 Elect Director: Samme L. Thompson For For Management 2 Ratify Auditors For For Management AMETEK, INC. Ticker: AME Security ID: 031100100 Meeting Date: APR 28, 2010 Meeting Type: Annual Record Date: MAR 12, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Charles D. Klein For For Management 1.2 Elect Director Steven W. Kohlhagen For For Management 2 Ratify Auditors For For Management ANSYS, INC. Ticker: ANSS Security ID: 03662Q105 Meeting Date: MAY 12, 2010 Meeting Type: Annual Record Date: MAR 17, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jacqueline C. Morby For For Management 1.2 Elect Director Michael C. Thurk For For Management 2 Ratify Auditors For For Management APTARGROUP, INC. Ticker: ATR Security ID: 038336103 Meeting Date: MAY 5, 2010 Meeting Type: Annual Record Date: MAR 11, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Alain Chevassus For For Management 1.2 Elect Director Stephen J. Hagge For For Management 1.3 Elect Director Giovanna Kampouri Monnas For For Management 2 Ratify Auditors For For Management BECKMAN COULTER, INC. Ticker: BEC Security ID: 075811109 Meeting Date: APR 22, 2010 Meeting Type: Annual Record Date: FEB 22, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert G. Funari For For Management 1.2 Elect Director Charles A. Haggerty For For Management 1.3 Elect Director William N. Kelly, Ph.D. For For Management 2 Ratify Auditors For For Management BIO-RAD LABORATORIES, INC. Ticker: BIO Security ID: 090572207 Meeting Date: APR 27, 2010 Meeting Type: Annual Record Date: MAR 1, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Louis Drapeau For For Management 1.2 Elect Director Albert J. Hillman For For Management 2 Ratify Auditors For For Management BURGER KING HOLDINGS, INC. Ticker: BKC Security ID: 121208201 Meeting Date: NOV 19, 2009 Meeting Type: Annual Record Date: SEP 22, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John W. Chidsey For For Management 1.2 Elect Director Richard W. Boyce For For Management 1.3 Elect Director David A. Brandon For For Management 1.4 Elect Director Ronald M. Dykes For For Management 1.5 Elect Director Peter R. Formanek For For Management 1.6 Elect Director Manuel A. Garcia For Withhold Management 1.7 Elect Director Sanjeev K. Mehra For For Management 1.8 Elect Director Brian T. Swette For For Management 1.9 Elect Director Kneeland C. Youngblood For For Management 2 Ratify Auditors For For Management C. R. BARD, INC. Ticker: BCR Security ID: 067383109 Meeting Date: APR 21, 2010 Meeting Type: Annual Record Date: MAR 1, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Theodore E. Martin For For Management 1.2 Elect Director Anthony Welters For For Management 1.3 Elect Director Tony L. White For For Management 1.4 Elect Director David M. Barrett, Ph.D. For For Management 1.5 Elect Director John C. Kelly For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Ratify Auditors For For Management 4 Prepare Sustainability Report Against Against Shareholder C.H. ROBINSON WORLDWIDE, INC. Ticker: CHRW Security ID: 12541W209 Meeting Date: MAY 13, 2010 Meeting Type: Annual Record Date: MAR 16, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Steven L. Polacek For For Management 2 Elect Director ReBecca Koenig Roloff For For Management 3 Elect Director Michael W. Wickham For For Management 4 Approve Executive Incentive Bonus Plan For For Management 5 Ratify Auditors For For Management CBEYOND, INC. Ticker: CBEY Security ID: 149847105 Meeting Date: JUN 11, 2010 Meeting Type: Annual Record Date: APR 15, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John H. Chapple For For Management 1.2 Elect Director Douglas C. Grissom For For Management 1.3 Elect Director David A. Rogan For For Management 2 Ratify Auditors For For Management CHURCH & DWIGHT CO., INC. Ticker: CHD Security ID: 171340102 Meeting Date: MAY 6, 2010 Meeting Type: Annual Record Date: MAR 8, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Bradley C. Irwin For For Management 1.2 Elect Director Jeffrey A. Levick For For Management 1.3 Elect Director Arthur B. Winkleblack For For Management 2 Ratify Auditors For For Management CINTAS CORP. Ticker: CTAS Security ID: 172908105 Meeting Date: OCT 20, 2009 Meeting Type: Annual Record Date: AUG 25, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Gerald S. Adolph For For Management 2 Elect Director Paul R. Carter For For Management 3 Elect Director Gerald V. Dirvin For For Management 4 Elect Director Richard T. Farmer For For Management 5 Elect Director Scott D. Farmer For For Management 6 Elect Director Joyce Hergenhan For For Management 7 Elect Director James J. Johnson For For Management 8 Elect Director Robert J. Kohlhepp For For Management 9 Elect Director David C. Phillips For For Management 10 Elect Director Ronald W. Tysoe For For Management 11 Ratify Auditors For For Management 12 Adopt Principles for Health Care Reform Against Against Shareholder CITRIX SYSTEMS, INC. Ticker: CTXS Security ID: 177376100 Meeting Date: MAY 26, 2010 Meeting Type: Annual Record Date: APR 1, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Mark B. Templeton For For Management 2 Elect Director Stephen M. Dow For For Management 3 Elect Director Godfrey R. Sullivan For For Management 4 Amend Omnibus Stock Plan For Against Management 5 Ratify Auditors For For Management COACH, INC. Ticker: COH Security ID: 189754104 Meeting Date: NOV 5, 2009 Meeting Type: Annual Record Date: SEP 8, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Lew Frankfort For For Management 1.2 Elect Director Susan Kropf For For Management 1.3 Elect Director Gary Loveman For For Management 1.4 Elect Director Ivan Menezes For For Management 1.5 Elect Director Irene Miller For For Management 1.6 Elect Director Michael Murphy For For Management 1.7 Elect Director Jide Zeitlin For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Report on Ending Use of Animal Fur in Against Against Shareholder Products COGNIZANT TECHNOLOGY SOLUTIONS CORPORATION Ticker: CTSH Security ID: 192446102 Meeting Date: JUN 1, 2010 Meeting Type: Annual Record Date: APR 7, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director John E. Klein For For Management 2 Elect Director Lakshmi Narayanan For For Management 3 Elect Director Maureen Breakiron-Evans For For Management 4 Amend Qualified Employee Stock Purchase For For Management Plan 5 Ratify Auditors For For Management COPART, INC. Ticker: CPRT Security ID: 217204106 Meeting Date: DEC 3, 2009 Meeting Type: Annual Record Date: OCT 5, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Willis J. Johnson For For Management 1.2 Elect Director A. Jayson Adair For Withhold Management 1.3 Elect Director James E. Meeks For Withhold Management 1.4 Elect Director Steven D. Cohan For For Management 1.5 Elect Director Daniel J. Englander For For Management 1.6 Elect Director Matt Blunt For For Management 1.7 Elect Director Thomas W. Smith For For Management 2 Ratify Auditors For For Management CORE LABORATORIES NV Ticker: CLB Security ID: N22717107 Meeting Date: JUN 10, 2010 Meeting Type: Annual Record Date: MAR 22, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Three Class II Supervisory Board For For Management Members (Bundled) 2 Approve Financial Statements and For For Management Statutory Reports 3 Approve Cancellation of Repurchased For For Management Shares 4a Authorize Repurchase of Up to Ten For For Management Percent of Issued Share Capital 4b Authorize Repurchase of Additional 15.6 For For Management Percent of Issued Share Capital for Seniot Exchangeable Notes and Lehman OTC Warrants 5 Grant Board Authority to Issue Ordinary For For Management and Preference Shares Up To 20 Percent of Issued Capital 6 Authorize Board to Exclude Preemptive For For Management Rights from Issuance under Item 5 7a Decrease Par Value of Common Stock and For For Management Amend Articles Accordingly 7b Amend Articles - Board Related For For Management 8 Approve 2:1 Stock Split For For Management 9 Ratify PricewaterhouseCoopers as For For Management Auditors 10 Other Business (Non-Voting) None None Management DARDEN RESTAURANTS, INC. Ticker: DRI Security ID: 237194105 Meeting Date: SEP 25, 2009 Meeting Type: Annual Record Date: JUL 24, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Leonard L. Berry For For Management 1.2 Elect Director Odie C. Donald For For Management 1.3 Elect Director Christopher J. Fraleigh For For Management 1.4 Elect Director David H. Hughes For For Management 1.5 Elect Director Charles A Ledsinger, Jr For For Management 1.6 Elect Director William M. Lewis, Jr. For For Management 1.7 Elect Director Senator Connie Mack III For For Management 1.8 Elect Director Andrew H. (Drew) Madsen For For Management 1.9 Elect Director Clarence Otis, Jr. For For Management 1.10 Elect Director Michael D. Rose For For Management 1.11 Elect Director Maria A. Sastre For For Management 2 Ratify Auditors For For Management DENTSPLY INTERNATIONAL INC. Ticker: XRAY Security ID: 249030107 Meeting Date: MAY 11, 2010 Meeting Type: Annual Record Date: MAR 15, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Paula H. Cholmondeley For For Management 1.2 Elect Director Michael J. Coleman For For Management 1.3 Elect Director John C. Miles II For Withhold Management 1.4 Elect Director John L. Miclot For For Management 2 Ratify Auditors For For Management 3 Approve Omnibus Stock Plan For Against Management DIGITAL REALTY TRUST INC. Ticker: DLR Security ID: 253868103 Meeting Date: APR 27, 2010 Meeting Type: Annual Record Date: MAR 8, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Richard A. Magnuson For For Management 1.2 Elect Director Michael F. Foust For For Management 1.3 Elect Director Laurence A. Chapman For For Management 1.4 Elect Director Kathleen Earley For For Management 1.5 Elect Director Ruann F. Ernst, Ph.D. For For Management 1.6 Elect Director Dennis E. Singleton For For Management 1.7 Elect Director Robert H. Zerbst For For Management 2 Ratify Auditors For For Management DOLBY LABORATORIES, INC. Ticker: DLB Security ID: 25659T107 Meeting Date: FEB 9, 2010 Meeting Type: Annual Record Date: DEC 11, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Ray Dolby For Withhold Management 1.2 Elect Director Kevin Yeaman For For Management 1.3 Elect Director Peter Gotcher For Withhold Management 1.4 Elect Director Nicholas Donatiello, Jr For For Management 1.5 Elect Director Ted W. Hall For For Management 1.6 Elect Director Bill Jasper For Withhold Management 1.7 Elect Director Sanford Robertson For For Management 1.8 Elect Director Roger Siboni For For Management 1.9 Elect Director Avadis Tevanian, Jr For For Management 2 Ratify Auditors For For Management DRESS BARN, INC., THE Ticker: DBRN Security ID: 261570105 Meeting Date: DEC 9, 2009 Meeting Type: Annual Record Date: OCT 9, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John Usdan For Did Not Vote Management 1.2 Elect Director Randy L. Pearce For Did Not Vote Management 2 Amend Executive Incentive Bonus Plan For Did Not Vote Management 3 Ratify Auditors For Did Not Vote Management EAST WEST BANCORP, INC. Ticker: EWBC Security ID: 27579R104 Meeting Date: MAR 25, 2010 Meeting Type: Special Record Date: FEB 12, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Conversion of Securities For For Management 2 Adjourn Meeting For Against Management EAST WEST BANCORP, INC. Ticker: EWBC Security ID: 27579R104 Meeting Date: MAY 27, 2010 Meeting Type: Annual Record Date: MAR 31, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Iris S. Chan For For Management 1.2 Elect Director Peggy Cherng For For Management 1.3 Elect Director Rudolph I. Estrada For Withhold Management 1.4 Elect Director Julia S. Gouw For Withhold Management 1.5 Elect Director Paul H. Irving For For Management 1.6 Elect Director Andrew S. Kane For For Management 1.7 Elect Director John Lee For For Management 1.8 Elect Director Herman Y. Li For For Management 1.9 Elect Director Jack C. Liu For For Management 1.10 Elect Director Dominic Ng For For Management 1.11 Elect Director Keith W. Renken For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named ExecutiveFor For Management Officers' Compensation ECOLAB INC. Ticker: ECL Security ID: 278865100 Meeting Date: MAY 6, 2010 Meeting Type: Annual Record Date: MAR 9, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Arthur J. Higgins For For Management 2 Elect Director Joel W. Johnson For For Management 3 Elect Director C. Scott O'Hara For For Management 4 Ratify Auditors For For Management 5 Approve Omnibus Stock Plan For Against Management 6 Declassify the Board of Directors For For Management 7 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 8 Adopt Policy on Human Right to Water Against Against Shareholder 9 Amend Bylaws Call Special Meetings Against For Shareholder ENDO PHARMACEUTICALS HOLDINGS INC. Ticker: ENDP Security ID: 29264F205 Meeting Date: MAY 26, 2010 Meeting Type: Annual Record Date: APR 14, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John J. Delucca For For Management 1.2 Elect Director David P. Holveck For For Management 1.3 Elect Director Nancy J Hutson For For Management 1.4 Elect Director Michael Hyatt For For Management 1.5 Elect Director Roger H. Kimmel For For Management 1.6 Elect Director William P. Montague For For Management 1.7 Elect Director Joseph C. Scodari For For Management 1.8 Elect Director William F. Spengler For For Management 2 Approve Omnibus Stock Plan For Against Management 3 Ratify Auditors For For Management ENDURANCE SPECIALTY HOLDINGS LTD Ticker: ENH Security ID: G30397106 Meeting Date: MAY 13, 2010 Meeting Type: Annual Record Date: MAR 10, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect John T. Baily as Director For For Management 1.2 Elect Norman Barham as Director For For Management 1.3 Elect Galen R. Barnes as Director For For Management 1.4 Elect David S. Cash as Director For For Management 1.5 Elect William M. Jewett as Director For For Management 1.6 Elect Steven W. Carlsen as Subsidiary For For Management Director of Endurance Specialty Insurance Ltd. 1.7 Elect David S. Cash as Subsidiary For For Management Director of Endurance Specialty Insurance Ltd. 1.8 Elect William M. Jewett as Subsidiary For For Management Director of Endurance Specialty Insurance Ltd. 1.9 Elect Alan Barlow as Subsidiary For For Management Director of Endurance Worldwide Holdings Limited 1.10 Elect William H. Bolinder as Subsidiary For For Management Director of Endurance Worldwide Holdings Limited 1.11 Elect Steven W. Carlsen as Subsidiary For For Management Director of Endurance Worldwide Holdings Limited 1.12 Elect David S. Cash as Subsidiary For For Management Director of Endurance Worldwide Holdings Limited 1.13 Elect Simon Minshall as Subsidiary For For Management Director of Endurance Worldwide Holdings Limited 1.14 Elect Brendan R. O'Neill as Subsidiary For For Management Director of Endurance Worldwide Holdings Limited 1.15 Elect Alan Barlow as Subsidiary For For Management Director of Endurance Worldwide Insurance Limited 1.16 Elect William H. Bolinder as Subsidiary For For Management Director of Endurance Worldwide Insurance Limited 1.17 Elect Steven W. Carlsen as Subsidiary For For Management Director of Endurance Worldwide Insurance Limited 1.18 Elect David S. Cash as Subsidiary For For Management Director of Endurance Worldwide Insurance Limited 1.19 Elect Simon Minshall as Subsidiary For For Management Director of Endurance Worldwide Insurance Limited 1.20 Elect Brendan R. O'Neill as Subsidiary For For Management Director of Endurance Worldwide Insurance Limited 2 Approve Ernst & Young Ltd. as Auditors For For Management and Authorize Board through the Audit Committee to Fix Their Remuneration 3 Amend 2007 Equity Incentive Plan For For Management EQUIFAX INC. Ticker: EFX Security ID: 294429105 Meeting Date: MAY 7, 2010 Meeting Type: Annual Record Date: MAR 2, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Robert D. Daleo For For Management 2 Elect Director Walter W. Driver, Jr. For For Management 3 Elect Director L. Phillip Humann For For Management 4 Elect Director Mark B. Templeton For For Management 5 Ratify Auditors For For Management EXPRESS SCRIPTS, INC. Ticker: ESRX Security ID: 302182100 Meeting Date: MAY 5, 2010 Meeting Type: Annual Record Date: MAR 8, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Gary G. Benanav For For Management 2 Elect Director Frank J. Borelli For For Management 3 Elect Director Maura C. Breen For For Management 4 Elect Director Nicholas J. LaHowchic For For Management 5 Elect Director Thomas P. Mac Mahon For For Management 6 Elect Director Frank Mergenthaler For For Management 7 Elect Director Woodrow A Myers, Jr., For For Management M.D. 8 Elect Director John O. Parker, Jr. For For Management 9 Elect Director George Paz For For Management 10 Elect Director Samuel K. Skinner For For Management 11 Elect Director Seymour Sternberg For For Management 12 Elect Director Barrett A. Toan For For Management 13 Ratify Auditors For For Management 14 Report on Political Contributions Against Against Shareholder 15 Require Independent Board Chairman Against Against Shareholder FASTENAL COMPANY Ticker: FAST Security ID: 311900104 Meeting Date: APR 20, 2010 Meeting Type: Annual Record Date: FEB 22, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert A. Kierlin For Withhold Management 1.2 Elect Director Stephen M. Slaggie For Withhold Management 1.3 Elect Director Michael M. Gostomski For For Management 1.4 Elect Director Hugh L. Miller For For Management 1.5 Elect Director Willard D. Oberton For For Management 1.6 Elect Director Michael J. Dolan For For Management 1.7 Elect Director Reyne K. Wisecup For Withhold Management 1.8 Elect Director Michael J. Ancius For For Management 1.9 Elect Director Scott A. Satterlee For For Management 2 Ratify Auditors For For Management FLIR SYSTEMS, INC. Ticker: FLIR Security ID: 302445101 Meeting Date: APR 23, 2010 Meeting Type: Annual Record Date: FEB 19, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John D. Carter For For Management 1.2 Elect Director Michael T. Smith For For Management 1.3 Elect Director John W. Wood, Jr. For For Management 2 Ratify Auditors For For Management FLOWERS FOODS, INC. Ticker: FLO Security ID: 343498101 Meeting Date: JUN 4, 2010 Meeting Type: Annual Record Date: APR 1, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director David V. Singer For For Management 1.2 Elect Director Franklin L. Burke For For Management 1.3 Elect Director George E. Deese For For Management 1.4 Elect Director Manuel A. Fernandez For For Management 1.5 Elect Director Melvin T. Stith For For Management 2 Ratify Auditors For For Management FREEPORT-MCMORAN COPPER & GOLD INC. Ticker: FCX Security ID: 35671D857 Meeting Date: JUN 9, 2010 Meeting Type: Annual Record Date: APR 13, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Richard C. Adkerson For Did Not Vote Management 1.2 Elect Director Robert J. Allison, Jr. For Did Not Vote Management 1.3 Elect Director Robert A. Day For Did Not Vote Management 1.4 Elect Director Gerald J. Ford For Did Not Vote Management 1.5 Elect Director H. Devon Graham, Jr. For Did Not Vote Management 1.6 Elect Director Charles C. Krulak For Did Not Vote Management 1.7 Elect Director Bobby Lee Lackey For Did Not Vote Management 1.8 Elect Director Jon C. Madonna For Did Not Vote Management 1.9 Elect Director Dustan E. McCoy For Did Not Vote Management 1.10 Elect Director James R. Moffett For Did Not Vote Management 1.11 Elect Director B.M. Rankin, Jr. For Did Not Vote Management 1.12 Elect Director Stephen H. Siegele For Did Not Vote Management 2 Ratify Auditors For Did Not Vote Management 3 Amend Omnibus Stock Plan For Did Not Vote Management 4 Request Director Nominee with Against Did Not Vote Shareholder Environmental Qualifications 5 Stock Retention/Holding Period Against Did Not Vote Shareholder GEN-PROBE INCORPORATED Ticker: GPRO Security ID: 36866T103 Meeting Date: MAY 13, 2010 Meeting Type: Annual Record Date: MAR 19, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Carl W. Hull For For Management 2 Elect Director Armin M. Kessler For For Management 3 Elect Director Lucy Shapiro, Ph.d. For For Management 4 Ratify Auditors For For Management 5 Ratify Election of Brian A. McNamee For For Management GILDAN ACTIVEWEAR INC. Ticker: GIL Security ID: 375916103 Meeting Date: FEB 10, 2010 Meeting Type: Annual Record Date: DEC 14, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect William D. Anderson as Director For For Management 1.2 Elect Robert M. Baylis as Director For For Management 1.3 Elect Glenn J. Chamandy as Director For For Management 1.4 Elect Sheila O'Brien as Director For For Management 1.5 Elect Pierre Robitaille as Director For For Management 1.6 Elect Richard P. Strubel as Director For For Management 1.7 Elect Gonzalo F. Valdes-Fauli as For For Management Director 1.8 Elect George Heller as Director For For Management 1.9 Elect James R. Scarborough as Director For For Management 2 Ratify KPMG LLPas Auditors For For Management H. J. HEINZ CO. Ticker: HNZ Security ID: 423074103 Meeting Date: AUG 12, 2009 Meeting Type: Annual Record Date: JUN 4, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director W.R. Johnson For For Management 2 Elect Director C.E. Bunch For For Management 3 Elect Director L.S. Coleman, Jr. For For Management 4 Elect Director J.G. Drosdick For For Management 5 Elect Director E.E. Holiday For For Management 6 Elect Director C. Kendle For For Management 7 Elect Director D.R. O Hare For For Management 8 Elect Director N. Peltz For For Management 9 Elect Director D.H. Reilley For For Management 10 Elect Director L.C. Swann For For Management 11 Elect Director T.J. Usher For For Management 12 Elect Director M.F. Weinstein For For Management 13 Ratify Auditors For For Management 14 Provide Right to Call Special Meeting For For Management HARRIS CORP. Ticker: HRS Security ID: 413875105 Meeting Date: OCT 23, 2009 Meeting Type: Annual Record Date: AUG 28, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Terry D. Growcock For For Management 1.2 Elect Director Leslie F. Kenne For For Management 1.3 Elect Director David B. Rickard For For Management 1.4 Elect Director Gregory T. Swienton For For Management 2 Ratify Auditors For For Management 3 Require Independent Board Chairman Against Against Shareholder HCC INSURANCE HOLDINGS, INC. Ticker: HCC Security ID: 404132102 Meeting Date: MAY 27, 2010 Meeting Type: Annual Record Date: APR 5, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Judy C. Bozeman For For Management 1.2 Elect Director Frank J. Bramanti For For Management 1.3 Elect Director Walter M. Duer For For Management 1.4 Elect Director James C. Flagg For For Management 1.5 Elect Director Thomas M. Hamilton For For Management 1.6 Elect Director John N. Molbeck, Jr. For For Management 1.7 Elect Director James E. Oesterreicher For For Management 1.8 Elect Director Robert A. Rosholt For For Management 1.9 Elect Director Christopher JB Williams For For Management 1.10 Elect Director Scott W. Wise For For Management 2 Ratify Auditors For For Management HOME PROPERTIES, INC. Ticker: HME Security ID: 437306103 Meeting Date: MAY 4, 2010 Meeting Type: Annual Record Date: MAR 9, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Stephen R. Blank For For Management 1.2 Elect Director Josh E. Fidler For For Management 1.3 Elect Director Alan L. Gosule For For Management 1.4 Elect Director Leonard F. Helbig, III For For Management 1.5 Elect Director Charles J. Koch For For Management 1.6 Elect Director Nelson B. Leenhouts For Withhold Management 1.7 Elect Director Norman P. Leenhouts For Withhold Management 1.8 Elect Director Edward J. Pettinella For For Management 1.9 Elect Director Clifford W. Smith, Jr. For For Management 1.10 Elect Director Paul L. Smith For For Management 1.11 Elect Director Amy L. Tait For Withhold Management 2 Amend Deferred Compensation Plan For Against Management 3 Ratify Auditors For For Management IDEXX LABORATORIES, INC. Ticker: IDXX Security ID: 45168D104 Meeting Date: MAY 5, 2010 Meeting Type: Annual Record Date: MAR 8, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jonathan W. Ayers For For Management 1.2 Elect Director Robert J. Murray For For Management 1.3 Elect Director Joseph V. Vumbacco For For Management 2 Ratify Auditors For For Management IHS INC. Ticker: IHS Security ID: 451734107 Meeting Date: MAY 6, 2010 Meeting Type: Annual Record Date: MAR 12, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Increase Authorized Preferred and For Against Management Common Stock 2.1 Elect Director Steven A. Denning For For Management 2.2 Elect Director Roger Holtback For For Management 2.3 Elect Director Michael Klein For For Management 3 Ratify Auditors For For Management ILLUMINA, INC. Ticker: ILMN Security ID: 452327109 Meeting Date: MAY 12, 2010 Meeting Type: Annual Record Date: MAR 19, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Paul C. Grint, M.D. For For Management 1.2 Elect Director David R. Walt, Ph.D. For Withhold Management 2 Ratify Auditors For For Management INTERSIL CORPORATION Ticker: ISIL Security ID: 46069S109 Meeting Date: OCT 6, 2009 Meeting Type: Special Record Date: AUG 14, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Amend Omnibus Stock Plan For Against Management 2 Approve Stock Option Exchange Program For Against Management INTERSIL CORPORATION Ticker: ISIL Security ID: 46069S109 Meeting Date: MAY 5, 2010 Meeting Type: Annual Record Date: MAR 11, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director David B. Bell For For Management 1.2 Elect Director Dr. Robert W. Conn For For Management 1.3 Elect Director James V. Diller For For Management 1.4 Elect Director Gary E. Gist For For Management 1.5 Elect Director Mercedes Johnson For For Management 1.6 Elect Director Gregory Lang For For Management 1.7 Elect Director Jan Peeters For For Management 1.8 Elect Director Robert N. Pokelwaldt For For Management 1.9 Elect Director James A. Urry For For Management 2 Ratify Auditors For For Management 3 Approve Executive Incentive Bonus Plan For For Management 4 Other Business For Against Management IRON MOUNTAIN INCORPORATED Ticker: IRM Security ID: 462846106 Meeting Date: JUN 4, 2010 Meeting Type: Annual Record Date: APR 14, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Clarke H. Bailey For For Management 2 Elect Director Constantin R. Boden For For Management 3 Elect Director Robert T. Brennan For For Management 4 Elect Director Kent P. Dauten For For Management 5 Elect Director Per-Kristian Halvorsen For For Management 6 Elect Director Michael W. Lamach For For Management 7 Elect Director Arthur D. Little For For Management 8 Elect Director C. Richard Reese For For Management 9 Elect Director Vincent J. Ryan For For Management 10 Elect Director Laurie A. Tucker For For Management 11 Elect Director Alfred J. Verrecchia For For Management 12 Amend Omnibus Stock Plan For Against Management 13 Amend Executive Incentive Bonus Plan For For Management 14 Amend Executive Incentive Bonus Plan For For Management 15 Ratify Auditors For For Management ITC HOLDINGS CORP. Ticker: ITC Security ID: 465685105 Meeting Date: MAY 19, 2010 Meeting Type: Annual Record Date: APR 5, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Edward G. Jepsen For For Management 1.2 Elect Director Richard D. McLellan For For Management 1.3 Elect Director William J. Museler For For Management 1.4 Elect Director Hazel R. O'Leary For For Management 1.5 Elect Director Gordon Bennett Stewart, For For Management III 1.6 Elect Director Lee C. Stewart For For Management 1.7 Elect Director Joseph L. Welch For For Management 2 Ratify Auditors For For Management ITT CORPORATION Ticker: ITT Security ID: 450911102 Meeting Date: MAY 11, 2010 Meeting Type: Annual Record Date: MAR 17, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Steven R. Loranger For For Management 1.2 Elect Director Curtis J. Crawford For For Management 1.3 Elect Director Christina A. Gold For For Management 1.4 Elect Director Ralph F. Hake For For Management 1.5 Elect Director John J. Hamre For For Management 1.6 Elect Director Paul J. Kern For For Management 1.7 Elect Director Frank T. MacInnis For For Management 1.8 Elect Director Surya N. Mohapatra For For Management 1.9 Elect Director Linda S. Sanford For For Management 1.10 Elect Director Markos I. Tambakeras For For Management 2 Ratify Auditors For For Management 3 Report on Foreign Military Sales Against Against Shareholder 4 Amend Articles/Bylaws/Charter Call Against For Shareholder Special Meetings JACOBS ENGINEERING GROUP INC. Ticker: JEC Security ID: 469814107 Meeting Date: JAN 28, 2010 Meeting Type: Annual Record Date: DEC 1, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert C. Davidson, Jr. For For Management 1.2 Elect Director Edward V. Fritzky For For Management 1.3 Elect Director Benjamin F. Montoya For For Management 1.4 Elect Director Peter J. Robertson For For Management 2 Ratify Auditors For For Management LIFE TECHNOLOGIES CORPORATION Ticker: LIFE Security ID: 53217V109 Meeting Date: APR 29, 2010 Meeting Type: Annual Record Date: MAR 1, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director George F. Adam, Jr. For For Management 1.2 Elect Director Raymond V. Dittamore For For Management 1.3 Elect Director Arnold J. Levine, Ph.D.For For Management 1.4 Elect Director Bradley G. Lorimier For For Management 1.5 Elect Director David C. U'Prichard, For For Management Ph.D. 2 Ratify Auditors For For Management 3 Adopt Majority Voting for Uncontested For For Management Election of Directors 4 Eliminate Supermajority Vote For For Management Requirement 5 Adopt Majority Voting for Uncontested For For Management Election of Directors 6 Eliminate Supermajority Vote For For Management Requirement 7 Approve Executive Incentive Bonus Plan For For Management LKQ CORPORATION Ticker: LKQX Security ID: 501889208 Meeting Date: MAY 10, 2010 Meeting Type: Annual Record Date: MAR 15, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director A. Clinton Allen For For Management 2 Elect Director Victor M. Casini For Against Management 3 Elect Director Robert M. Devlin For For Management 4 Elect Director Donald F. Flynn For Against Management 5 Elect Director Kevin F. Flynn For Against Management 6 Elect Director Ronald G. Foster For For Management 7 Elect Director Joseph M. Holsten For For Management 8 Elect Director Paul M. Meister For For Management 9 Elect Director John F. O Brien For For Management 10 Elect Director William M. Webster, IV For For Management 11 Ratify Auditors For For Management MATTHEWS INTERNATIONAL CORP. Ticker: MATW Security ID: 577128101 Meeting Date: FEB 18, 2010 Meeting Type: Annual Record Date: DEC 31, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Alvaro Garcia-Tunon For For Management 1.2 Elect Director John P. O'Leary, Jr. For For Management 2 Ratify Auditors For For Management MCAFEE, INC. Ticker: MFE Security ID: 579064106 Meeting Date: JUN 17, 2010 Meeting Type: Annual Record Date: APR 27, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Thomas E. Darcy For For Management 2 Elect Director Denis J. O'Leary For For Management 3 Elect Director Robert W. Pangia For For Management 4 Approve Omnibus Stock Plan For Against Management 5 Approve Non-Employee Director Omnibus For Against Management Stock Plan 6 Ratify Auditors For For Management METTLER-TOLEDO INTERNATIONAL INC. Ticker: MTD Security ID: 592688105 Meeting Date: APR 29, 2010 Meeting Type: Annual Record Date: MAR 1, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Robert F. Spoerry For For Management 2 Elect Director Wah-hui Chu For For Management 3 Elect Director Francis A. Contino For For Management 4 Elect Director Olivier A. Filliol For For Management 5 Elect Director Michael A. Kelly For For Management 6 Elect Director Martin D. Madaus For For Management 7 Elect Director Hans Ulrich Maerki For For Management 8 Elect Director George G. Milne For For Management 9 Elect Director Thomas P. Salice For For Management 10 Ratify Auditors For For Management MORNINGSTAR, INC. Ticker: MORN Security ID: 617700109 Meeting Date: MAY 18, 2010 Meeting Type: Annual Record Date: MAR 19, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Joe Mansueto For For Management 2 Elect Director Don Phillips For For Management 3 Elect Director Cheryl Francis For For Management 4 Elect Director Steve Kaplan For For Management 5 Elect Director Bill Lyons For For Management 6 Elect Director Jack Noonan For For Management 7 Elect Director Paul Sturm For For Management 8 Elect Director Hugh Zentmyer For For Management 9 Ratify Auditors For For Management NATIONAL OILWELL VARCO, INC. Ticker: NOV Security ID: 637071101 Meeting Date: MAY 12, 2010 Meeting Type: Annual Record Date: MAR 23, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Ben A. Guill For For Management 1.2 Elect Director Roger L. Jarvis For For Management 1.3 Elect Director Eric L. Mattson For For Management 2 Ratify Auditors For For Management NICE SYSTEMS LTD. Ticker: NICE Security ID: 653656108 Meeting Date: JUN 29, 2010 Meeting Type: Annual Record Date: MAY 24, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Ron Gutler as Director For For Management 1.2 Elect Joseph Atsmon as Director For For Management 1.3 Elect Rimon Ben-Shaoul as Director For For Management 1.4 Elect Yoseph Dauber as Director For For Management 1.5 Elect John Hughes as Director For For Management 1.6 Elect David Kostman as Director For For Management 2.1 Elect Dan Falk as External Director For For Management 2.2 Elect Yocheved Dvir as External For For Management Director 3 Approve Grant of Options For Against Management 4 Approve Payment of Chairman For For Management 5 Amend Articles For For Management 6 Approve Director Liability and For For Management Indemnification Agreements 7 Approve Auditors and Authorize Board toFor For Management Fix Their Remuneration 8 Receive Financial Statements and None None Management Statutory Reports (Non-Voting) NICE-SYSTEMS LTD. Ticker: NICE Security ID: 653656108 Meeting Date: JUL 27, 2009 Meeting Type: Annual Record Date: JUN 22, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Ron Gutler as Director For For Management 1b Elect Joseph Atsmon as Director For For Management 1c Elect Rimon Ben-Shaoul as Director For For Management 1d Elect Yoseph Dauber as Director For For Management 1e Elect John Hughes as Director For For Management 1f Elect David Kostman as Director For For Management 2 Re-appoint The Company's Independent For For Management Auditors And To Authorize The Company's Board Of Directors To Fix Their Remuneration. NORTHERN TRUST CORPORATION Ticker: NTRS Security ID: 665859104 Meeting Date: APR 20, 2010 Meeting Type: Annual Record Date: MAR 1, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Linda Walker Bynoe For For Management 1.2 Elect Director Nicholas D. Chabraja For For Management 1.3 Elect Director Susan Crown For For Management 1.4 Elect Director Dipak C. Jain For For Management 1.5 Elect Director Robert W. Lane For For Management 1.6 Elect Director Robert C. McCormack For For Management 1.7 Elect Director Edward J. Mooney For For Management 1.8 Elect Director John W. Rowe For For Management 1.9 Elect Director David H.B. Smith, Jr. For For Management 1.10 Elect Director William D. Smithburg For For Management 1.11 Elect Director Enrique J. Sosa For For Management 1.12 Elect Director Charles A. Tribbett, III For For Management 1.13 Elect Director Frederick H. Waddell For For Management 2 Ratify Auditors For For Management NUANCE COMMUNICATIONS, INC. Ticker: NUAN Security ID: 67020Y100 Meeting Date: JAN 29, 2010 Meeting Type: Annual Record Date: DEC 4, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Paul A. Ricci For Did Not VoteManagement 2 Elect Director Robert G. Teresi For Did Not Vote Management 3 Elect Director Robert J. Frankenberg For Did Not Vote Management 4 Elect Director Katharine A. Martin For Did Not Vote Management 5 Elect Director Patrick T. Hackett For Did Not Vote Management 6 Elect Director William H. Janeway For Did Not Vote Management 7 Elect Director Mark B. Myers For Did Not Vote Management 8 Elect Director Philip J. Quigley For Did Not Vote Management 9 Amend Omnibus Stock Plan For Did Not Vote Management 10 Amend Qualified Employee Stock Purchase For Did Not VoteManagement Plan 11 Ratify Auditors For Did Not Vote Management NUVASIVE, INC. Ticker: NUVA Security ID: 670704105 Meeting Date: MAY 25, 2010 Meeting Type: Annual Record Date: MAR 29, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Alexis V. Lukianov For For Management 1.2 Elect Director Jack R. Blair For For Management 2 Ratify Auditors For For Management 3 Other Business For Against Management O'REILLY AUTOMOTIVE, INC. Ticker: ORLY Security ID: 686091109 Meeting Date: MAY 4, 2010 Meeting Type: Annual Record Date: FEB 26, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Lawrence P. O'Reilly For Against Management 2 Elect Director Rosalie O'Reilly-Wooten For Against Management 3 Elect Director Thomas T. Hendrickson For For Management 4 Ratify Auditors For For Management 5 Other Business For Against Management OPEN TEXT CORP. Ticker: OTC Security ID: 683715106 Meeting Date: DEC 3, 2009 Meeting Type: Annual Record Date: OCT 27, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect as Director - P. Thomas Jenkins For Did Not Vote Management 1.2 Elect as Director - John Shackleton For Did Not Vote Management 1.3 Elect as Director - Randy Fowlie For Did Not Vote Management 1.4 Elect as Director - Gail Hamilton For Did Not Vote Management 1.5 Elect as Director - Brian Jackman For Did Not Vote Management 1.6 Elect as Director - Stephen J. Sadler For Did Not Vote Management 1.7 Elect as Director - Michael Slaunwhite For Did Not Vote Management 1.8 Elect as Director - Katharine B. For Did Not Vote Management Stevenson 1.9 Elect as Director - Deborah Weinstein For Did Not Vote Management 2 Approve KPMG LLP as Auditors and For Did Not Vote Management Authorize Board to Fix Their Remuneration PACTIV CORPORATION Ticker: PTV Security ID: 695257105 Meeting Date: MAY 14, 2010 Meeting Type: Annual Record Date: MAR 15, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Larry D. Brady For For Management 2 Elect Director K. Dane Brooksher For For Management 3 Elect Director Robert J. Darnall For For Management 4 Elect Director Mary R. Henderson For For Management 5 Elect Director N. Thomas Linebarger For For Management 6 Elect Director Roger B. Porter For For Management 7 Elect Director Richard L. Wambold For For Management 8 Elect Director Norman H. Wesley For For Management 9 Ratify Auditors For For Management PEOPLE'S UNITED FINANCIAL, INC. Ticker: PBCT Security ID: 712704105 Meeting Date: MAY 6, 2010 Meeting Type: Annual Record Date: MAR 8, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John K. Dwight For For Management 1.2 Elect Director Janet M. Hansen For For Management 1.3 Elect Director Mark W. Richards For For Management 2 Ratify Auditors For For Management 3 Require a Majority Vote for the None For Shareholder Election of Directors PETROHAWK ENERGY CORPORATION Ticker: HK Security ID: 716495106 Meeting Date: MAY 20, 2010 Meeting Type: Annual Record Date: MAR 31, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Thomas R. Fuller For For Management 1.2 Elect Director Robert G. Raynolds For For Management 1.3 Elect Director Stephen P. Smiley For For Management 1.4 Elect Director Christopher A. Viggiano For For Management 2 Ratify Auditors For For Management PHILLIPS-VAN HEUSEN CORPORATION Ticker: PVH Security ID: 718592108 Meeting Date: JUN 24, 2010 Meeting Type: Annual Record Date: APR 29, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Mary Baglivo For For Management 1.2 Elect Director Emanuel Chirico For For Management 1.3 Elect Director Edward H. Cohen For For Management 1.4 Elect Director Joseph B. Fuller For For Management 1.5 Elect Director Fred Gehring For For Management 1.6 Elect Director Margaret L. Jenkins For For Management 1.7 Elect Director David Landau For For Management 1.8 Elect Director Bruce Maggin For For Management 1.9 Elect Director V. James Marino For For Management 1.10 Elect Director Henry Nasella For For Management 1.11 Elect Director Rita M. Rodriguez For For Management 1.12 Elect Director Craig Rydin For For Management 1.13 Elect Director Christian Stahl For For Management 2 Ratify Auditors For For Management POLYCOM, INC. Ticker: PLCM Security ID: 73172K104 Meeting Date: MAY 27, 2010 Meeting Type: Annual Record Date: APR 1, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert C. Hagerty For Withhold Management 1.2 Elect Director Michael R. Kourey For Withhold Management 1.3 Elect Director Betsy S. Atkins For For Management 1.4 Elect Director David G. DeWalt For For Management 1.5 Elect Director John A. Kelley, Jr. For For Management 1.6 Elect Director D. Scott Mercer For For Management 1.7 Elect Director William A. Owens For For Management 1.8 Elect Director Kevin T. Parker For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Ratify Auditors For For Management POWER INTEGRATIONS, INC. Ticker: POWI Security ID: 739276103 Meeting Date: JUN 18, 2010 Meeting Type: Annual Record Date: APR 21, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director James R. Fiebiger For For Management 1.2 Elect Director Nicholas E. Brathwaite For For Management 1.3 Elect Director Balakrishnan S. Iyer For For Management 1.4 Elect Director E. Floyd Kvamme For For Management 1.5 Elect Director Alan D. Bickell For For Management 1.6 Elect Director Balu Balakrishnan For For Management 1.7 Elect Director William George For For Management 1.8 Elect Director Steven J. Sharp For For Management 2 Ratify Auditors For For Management PRECISION CASTPARTS CORP. Ticker: PCP Security ID: 740189105 Meeting Date: AUG 11, 2009 Meeting Type: Annual Record Date: JUN 15, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Mark Donegan For For Management 1.2 Elect Director Vernon E. Oechsle For For Management 1.3 Elect Director Rick Schmidt For For Management 2 Ratify Auditors For For Management QUANTA SERVICES, INC. Ticker: PWR Security ID: 74762E102 Meeting Date: MAY 20, 2010 Meeting Type: Annual Record Date: MAR 22, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director James R. Ball For For Management 1.2 Elect Director John R. Colson For For Management 1.3 Elect Director J. Michal Conaway For For Management 1.4 Elect Director Ralph R. DiSibio For For Management 1.5 Elect Director Bernard Fried For For Management 1.6 Elect Director Louis C. Golm For For Management 1.7 Elect Director Worthing F. Jackman For For Management 1.8 Elect Director Bruce Ranck For For Management 1.9 Elect Director John R. Wilson For For Management 1.10 Elect Director Pat Wood, III For For Management 2 Ratify Auditors For For Management 3 Require a Majority Vote for the Against For Shareholder Election of Directors RANGE RESOURCES CORPORATION Ticker: RRC Security ID: 75281A109 Meeting Date: MAY 19, 2010 Meeting Type: Annual Record Date: MAR 26, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Charles L. Blackburn For For Management 2 Elect Director Anthony V. Dub For For Management 3 Elect Director V. Richard Eales For For Management 4 Elect Director Allen Finkelson For For Management 5 Elect Director James M. Funk For For Management 6 Elect Director Jonathan S. Linker For For Management 7 Elect Director Kevin S. McCarthy For For Management 8 Elect Director John H. Pinkerton For For Management 9 Elect Director Jeffrey L. Ventura For For Management 10 Amend Omnibus Stock Plan For Against Management 11 Ratify Auditors For For Management RESMED INC. Ticker: RMD Security ID: 761152107 Meeting Date: NOV 18, 2009 Meeting Type: Annual Record Date: SEP 21, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Peter Farrell For For Management 2 Elect Director Gary Pace For For Management 3 Elect Director Ronald Taylor For For Management 4 Amend Omnibus Stock Plan For Against Management 5 Amend Qualified Employee Stock Purchase For For Management Plan 6 Ratify Auditors For For Management RITCHIE BROS. AUCTIONEERS INCORPORATED Ticker: RBA Security ID: 767744105 Meeting Date: APR 29, 2010 Meeting Type: Annual/Special Record Date: MAR 19, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert Waugh Murdoch For For Management 1.2 Elect Director Peter James Blake For For Management 1.3 Elect Director Eric Patel For For Management 1.4 Elect Director Beverley Anne Briscoe For For Management 1.5 Elect Director Edward Baltazar Pitoniak For For Management 1.6 Elect Director Christopher Zimmerman For For Management 1.7 Elect Director James Michael Micali For For Management 2 Approve KPMG LLP as Auditors and For For Management Authorize Board to Fix Their Remuneration 3 Approve Shareholder Rights Plan For For Management ROPER INDUSTRIES, INC. Ticker: ROP Security ID: 776696106 Meeting Date: JUN 2, 2010 Meeting Type: Annual Record Date: APR 9, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director David W. Devonshire For For Management 1.2 Elect Director John F. Fort, III For For Management 1.3 Elect Director Brian D. Jellison For For Management 2 Ratify Auditors For For Management SHIRE PLC Ticker: SHP Security ID: 82481R106 Meeting Date: APR 27, 2010 Meeting Type: Annual Record Date: MAR 23, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Remuneration Report For For Management 3 Elect David Stout as Director For For Management 4 Elect William Burns as Director For For Management 5 Reappoint Deloitte LLP as Auditors For For Management 6 Authorise the Audit Committee to Fix For For Management Remuneration of Auditors 7 Authorise Issue of Equity with For For Management Pre-emptive Rights 8 Amend the Portfolio Share Plan For For Management 9 Authorise Issue of Equity without For For Management Pre-emptive Rights 10 Authorise Market Purchase For For Management SIGMA-ALDRICH CORPORATION Ticker: SIAL Security ID: 826552101 Meeting Date: MAY 4, 2010 Meeting Type: Annual Record Date: MAR 5, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Rebecca M. Bergman For For Management 2 Elect Director George M. Church For For Management 3 Elect Director David R. Harvey For For Management 4 Elect Director W. Lee McCollum For For Management 5 Elect Director Jai P. Nagarkatti For For Management 6 Elect Director Avi M. Nash For For Management 7 Elect Director Steven M. Paul For For Management 8 Elect Director J. Pedro Reinhard For For Management 9 Elect Director D. Dean Spatz For For Management 10 Elect Director Barrett A. Toan For For Management 11 Amend Executive Incentive Bonus Plan For For Management 12 Ratify Auditors For For Management 13 Reduce Supermajority Vote Requirement Against For Shareholder SIGNATURE BANK Ticker: SBNY Security ID: 82669G104 Meeting Date: APR 21, 2010 Meeting Type: Annual Record Date: FEB 19, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John Tamberlane For Withhold Management 1.2 Elect Director Yacov Levy For For Management 1.3 Elect Director Frank R. Selvaggi For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation SILGAN HOLDINGS INC. Ticker: SLGN Security ID: 827048109 Meeting Date: JUN 7, 2010 Meeting Type: Annual Record Date: APR 16, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Amend Stockholder Voting Standard From For For Management A Majority Of Shares Outstanding Standard To A Majority Of Votes Cast Standard 2 Increase Authorized Common Stock For For Management 3.1 Elect Director R. Philip Silver For Withhold Management 3.2 Elect Director William C. Jennings For For Management 4 Ratify Auditors For For Management SOUTHWESTERN ENERGY COMPANY Ticker: SWN Security ID: 845467109 Meeting Date: MAY 18, 2010 Meeting Type: Annual Record Date: MAR 31, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Lewis E. Epley, Jr. For For Management 1.2 Elect Director Robert L. Howard For For Management 1.3 Elect Director Harold M. Korell For Withhold Management 1.4 Elect Director Vello A. Kuuskraa For For Management 1.5 Elect Director Kenneth R. Mourton For For Management 1.6 Elect Director Steven L. Mueller For For Management 1.7 Elect Director Charles E. Scharlau For Withhold Management 2 Ratify Auditors For For Management 3 Increase Authorized Common Stock For Against Management 4 Require a Majority Vote for the Against For Shareholder Election of Directors 5 Report on Political Contributions Against Against Shareholder STEEL DYNAMICS, INC. Ticker: STLD Security ID: 858119100 Meeting Date: MAY 20, 2010 Meeting Type: Annual Record Date: MAR 22, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Keith E. Busse For For Management 1.2 Elect Director Mark D. Millett For Withhold Management 1.3 Elect Director Ricahrd P. Teets, Jr. For Withhold Management 1.4 Elect Director John C. Bates For Withhold Management 1.5 Elect Director Frank D. Byrne For For Management 1.6 Elect Director Paul B. Edgerley For For Management 1.7 Elect Director Richard J. Freeland For For Management 1.8 Elect Director Dr. Jurgen Kolb For For Management 1.9 Elect Director James C. Marcuccilli For For Management 1.10 Elect Director Joseph D. Ruffolo For For Management 1.11 Elect Director Gabriel L. Shaheen For For Management 2 Ratify Auditors For For Management 3 Other Business For Against Management STERICYCLE, INC. Ticker: SRCL Security ID: 858912108 Meeting Date: MAY 25, 2010 Meeting Type: Annual Record Date: MAR 26, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Mark C. Miller For For Management 1.2 Elect Director Jack W. Schuler For For Management 1.3 Elect Director Thomas D. Brown For For Management 1.4 Elect Director Rod F. Dammeyer For For Management 1.5 Elect Director William K. Hall For For Management 1.6 Elect Director Jonathan T. Lord For For Management 1.7 Elect Director John Patience For For Management 1.8 Elect Director J.W.P. Reid-Anderson For For Management 1.9 Elect Director Ronald G. Spaeth For For Management 2 Ratify Auditors For For Management STIFEL FINANCIAL CORP. Ticker: SF Security ID: 860630102 Meeting Date: APR 13, 2010 Meeting Type: Annual Record Date: FEB 23, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John P. Dubinsky For For Management 1.2 Elect Director Robert E. Lefton For For Management 1.3 Elect Director Scott B. McCuaig For Withhold Management 1.4 Elect Director James M. Oates For For Management 1.5 Elect Director Ben A. Plotkin For Withhold Management 2 Approve Executive Incentive Bonus Plan For For Management 3 Ratify Auditors For For Management STRAYER EDUCATION, INC. Ticker: STRA Security ID: 863236105 Meeting Date: APR 27, 2010 Meeting Type: Annual Record Date: FEB 25, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Robert S. Silberman For For Management 2 Elect Director Charlotte F. Beason, For For Management M.D. 3 Elect Director William E. Brock For For Management 4 Elect Director David A. Coulter For For Management 5 Elect Director Robert R. Grusky For For Management 6 Elect Director Robert L. Johnson For For Management 7 Elect Director Todd A. Milano For For Management 8 Elect Director G. Thomas Waite, III For For Management 9 Elect Director J. David Wargo For For Management 10 Ratify Auditors For For Management SUPERIOR ENERGY SERVICES, INC. Ticker: SPN Security ID: 868157108 Meeting Date: MAY 21, 2010 Meeting Type: Annual Record Date: MAR 31, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Harold J. Bouillion For For Management 1.2 Elect Director Enoch L. Dawkins For Withhold Management 1.3 Elect Director James M. Funk For For Management 1.4 Elect Director Terence E. Hall For Withhold Management 1.5 Elect Director Ernest E. 'Wyn' Howard, For For Management III 1.6 Elect Director Justin L. Sullivan For For Management 2 Ratify Auditors For For Management SVB FINANCIAL GROUP Ticker: SIVB Security ID: 78486Q101 Meeting Date: APR 22, 2010 Meeting Type: Annual Record Date: FEB 24, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Eric A. Benhamou For For Management 1.2 Elect Director David M. Clapper For For Management 1.3 Elect Director Roger F. Dunbar For For Management 1.4 Elect Director Joel P. Friedman For For Management 1.5 Elect Director G. Felda Hardymon For For Management 1.6 Elect Director Alex W. "Pete" Hart For For Management 1.7 Elect Director C. Richard Kramlich For For Management 1.8 Elect Director Lata Krishnan For For Management 1.9 Elect Director Kate Mitchell For For Management 1.10 Elect Director Michaela K. Rodeno For For Management 1.11 Elect Director Ken P. Wilcox For For Management 1.12 Elect Director Kyung H. Yoon For For Management 2 Amend Qualified Employee Stock Purchase For Against Management Plan 3 Ratify Auditors For For Management TECHNE CORP. Ticker: TECH Security ID: 878377100 Meeting Date: OCT 29, 2009 Meeting Type: Annual Record Date: SEP 11, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Thomas E. Oland For For Management 1.2 Elect Director Roger C. Lucas For For Management 1.3 Elect Director Howard V. O'Connell For For Management 1.4 Elect Director Randolph C Steer For For Management 1.5 Elect Director Robert V. Baumgartner For For Management 1.6 Elect Director Charles A. Dinarello For For Management 1.7 Elect Director Karen A. Holbrook For For Management 1.8 Elect Director John L. Higgins For For Management 2 Fix Number of Directors at Eight For For Management TJX COMPANIES, INC., THE Ticker: TJX Security ID: 872540109 Meeting Date: JUN 2, 2010 Meeting Type: Annual Record Date: APR 12, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Jose B. Alvarez For For Management 2 Elect Director Alan M. Bennett For For Management 3 Elect Director David A. Brandon For For Management 4 Elect Director Bernard Cammarata For For Management 5 Elect Director David T. Ching For For Management 6 Elect Director Michael F. Hines For For Management 7 Elect Director Amy B. Lane For For Management 8 Elect Director Carol Meyrowitz For For Management 9 Elect Director John F. O'Brien For For Management 10 Elect Director Willow B. Shire For For Management 11 Elect Director Fletcher H. Wiley For For Management 12 Ratify Auditors For For Management 13 Advisory Vote to Ratify Named Executive Against Against Shareholder Officers' Compensation TRACTOR SUPPLY COMPANY Ticker: TSCO Security ID: 892356106 Meeting Date: APR 29, 2010 Meeting Type: Annual Record Date: MAR 10, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director James F. Wright For For Management 1.2 Elect Director Johnston C. Adams For For Management 1.3 Elect Director William Bass For For Management 1.4 Elect Director Jack C. Bingleman For For Management 1.5 Elect Director Richard W. Frost For For Management 1.6 Elect Director Cynthia T. Jamison For For Management 1.7 Elect Director Gerard E. Jones For For Management 1.8 Elect Director George MacKenzie For For Management 1.9 Elect Director Edna K. Morris For For Management 2 Ratify Auditors For For Management TRIMBLE NAVIGATION LIMITED Ticker: TRMB Security ID: 896239100 Meeting Date: MAY 19, 2010 Meeting Type: Annual Record Date: MAR 22, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Steven W. Berglund For For Management 1.2 Elect Director John B. Goodrich For For Management 1.3 Elect Director William Hart For For Management 1.4 Elect Director Merit E. Janow For For Management 1.5 Elect Director Ulf J. Johansson For For Management 1.6 Elect Director Bradford W. Parkinson For For Management 1.7 Elect Director Mark S. Peek For For Management 1.8 Elect Director Nickolas W. Vande Steeg For For Management 2 Ratify Auditors For For Management 3 Other Business For Against Management URBAN OUTFITTERS, INC. Ticker: URBN Security ID: 917047102 Meeting Date: MAY 18, 2010 Meeting Type: Annual Record Date: MAR 22, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Scott A. Belair For Withhold Management 1.2 Elect Director Robert H. Strouse For For Management 2 Amend Executive Incentive Bonus Plan For For Management 3 Adopt ILO Based Code of Conduct Against Against Shareholder VARIAN MEDICAL SYSTEMS INC Ticker: VAR Security ID: 92220P105 Meeting Date: FEB 11, 2010 Meeting Type: Annual Record Date: DEC 16, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John Seely Brown For For Management 1.2 Elect Director R. Andrew Eckert For For Management 1.3 Elect Director Mark R. Laret For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Approve Qualified Employee Stock For Against Management Purchase Plan 4 Ratify Auditors For For Management VF CORPORATION Ticker: VFC Security ID: 918204108 Meeting Date: APR 27, 2010 Meeting Type: Annual Record Date: MAR 9, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Richard T. Carucci For For Management 1.2 Elect Director Juliana L. Chugg For For Management 1.3 Elect Director George Fellows For For Management 1.4 Elect Director Clarence Otis, Jr. For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Ratify Auditors For For Management W. R. BERKLEY CORPORATION Ticker: WRB Security ID: 084423102 Meeting Date: MAY 18, 2010 Meeting Type: Annual Record Date: MAR 23, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director W. Robert Berkley, Jr. For Withhold Management 1.2 Elect Director Ronald E. Blaylock For For Management 1.3 Elect Director Mark E. Brockbank For For Management 1.4 Elect Director Mary C. Farrell For For Management 2 Ratify Auditors For For Management WASTE CONNECTIONS, INC. Ticker: WCN Security ID: 941053100 Meeting Date: MAY 7, 2010 Meeting Type: Annual Record Date: MAR 9, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Edward E. "Ned" GuilletFor For Management 2 Elect Director Ronald J. Mittelstaedt For For Management 3 Amend Omnibus Stock Plan For Against Management 4 Ratify Auditors For For Management WEATHERFORD INTERNATIONAL LTD Ticker: WFT Security ID: H27013103 Meeting Date: JUN 23, 2010 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Discharge of Board and Senior For For Management Management 3.1 Reelect Bernard Duroc-Danner as For For Management Director 3.2 Elect Samuel Bodman as Director For For Management 3.3 Reelect David Butters as Director For For Management 3.4 Reelect Nicholas Brady as Director For For Management 3.5 Reelect William Macauly as Director For For Management 3.6 Reelect Robert Millard as Director For For Management 3.7 Reelect Robert Moses as Director For For Management 3.8 Elect Guilliermo Ortiz as Director For For Management 3.9 Elect Emyr Parry as Director For For Management 3.10 Reelect Robert Rayne as Director For For Management 4 Ratify Ernst & Young LLP as Independent For For Management Registered Public Accounting Firm and Ernst & Young AG as Statutory Auditor 5 Approve Reclassification of CHF 475 For For Management Million of Legal Reserves to Other Reserves 6 Approve Creation of CHF 439.9 Million For For Management Pool of Capital without Preemptive Rights 7 Increase Existing Pool of Conditional For For Management Capital without Preemptive Rights to CHF 439.9 Million 8 Approve Weatherfor International Ltd. For Against Management 2010 Omnibus Incentive Plan for Key Employees 9 Transact Other Business (Non-Voting) None None Management WILLIS GROUP HOLDINGS PLC Ticker: WSH Security ID: G96655108 Meeting Date: DEC 11, 2009 Meeting Type: Court Record Date: OCT 30, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Reincorporation from Bermuda to For For Management Ireland via a Scheme of Arrangement 2 Approve the Creation of Distributable For For Management Reserves WILLIS GROUP HOLDINGS PLC Ticker: WSH Security ID: G96666105 Meeting Date: APR 21, 2010 Meeting Type: Annual Record Date: FEB 26, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect William W. Bradley as Director For For Management 1.2 Elect Joseph A. Califano as Director For For Management 1.3 Elect Anna C. Catalano as Director For For Management 1.4 Elect Sir Roy Gardner as Director For For Management 1.5 Elect Sir Jeremy Hanley as Director For For Management 1.6 Elect Robyn S. Kravit as Director For For Management 1.7 Elect Jeffrey B. Lane as Director For For Management 1.8 Elect Wendy E. Lane as Director For For Management 1.9 Elect James F. McCann as Director For For Management 1.10 Elect Joseph J. Plumeri as Director For For Management 1.11 Elect Douglas B. Roberts as Director For For Management 2 Approve Deloitte LLP as Auditors and For For Management Authorize Board to Fix Their Remuneration 3 Approve the Willis Group Holdings For For Management Public Limited Company 2010 North American Employee Stock Purchase Plan Sentinel VP Small Company Fund AFFILIATED MANAGERS GROUP, INC. Ticker: AMG Security ID: 008252108 Meeting Date: JUN 8, 2010 Meeting Type: Annual Record Date: APR 13, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Samuel T. Byrne For For Management 1.2 Elect Director Dwight D. Churchill For For Management 1.3 Elect Director Sean M. Healey For For Management 1.4 Elect Director Harold J. Meyerman For For Management 1.5 Elect Director William J. Nutt For For Management 1.6 Elect Director Rita M. Rodriguez For For Management 1.7 Elect Director Patrick T. Ryan For For Management 1.8 Elect Director Jide J. Zeitlin For For Management 2 Amend Executive Incentive Bonus Plan For For Management 3 Ratify Auditors For For Management ALBERTO-CULVER CO. Ticker: ACV Security ID: 013078100 Meeting Date: JAN 28, 2010 Meeting Type: Annual Record Date: DEC 1, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director James G. Brocksmith, Jr.For For Management 1.2 Elect Director Leonard H. Lavin For For Management 1.3 Elect Director Robert H. Rock For For Management AMERICAN MEDICAL SYSTEMS HOLDINGS, INC. Ticker: AMMD Security ID: 02744M108 Meeting Date: APR 29, 2010 Meeting Type: Annual Record Date: MAR 15, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Director Albert Jay Graf For For Management 1.2 Director Robert Mclellan, M.d. For For Management 2 Ratify Auditors For For Management ANSYS, INC. Ticker: ANSS Security ID: 03662Q105 Meeting Date: MAY 12, 2010 Meeting Type: Annual Record Date: MAR 17, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jacqueline C. Morby For For Management 1.2 Elect Director Michael C. Thurk For For Management 2 Ratify Auditors For For Management APTARGROUP, INC. Ticker: ATR Security ID: 038336103 Meeting Date: MAY 5, 2010 Meeting Type: Annual Record Date: MAR 11, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Alain Chevassus For For Management 1.2 Elect Director Stephen J. Hagge For For Management 1.3 Elect Director Giovanna Kampouri Monnas For For Management 2 Ratify Auditors For For Management ARENA RESOURCES, INC. Ticker: ARD Security ID: 040049108 Meeting Date: DEC 11, 2009 Meeting Type: Annual Record Date: OCT 23, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Lloyd T. Rochford For Withhold Management 1.2 Elect Director Stanley M. McCabe For Withhold Management 1.3 Elect Director Clayton E. Woodrum For For Management 1.4 Elect Director Anthony B. Petrelli For For Management 1.5 Elect Director Carl H. Fiddner For For Management 2 Approve Restricted Stock Plan For For Management 3 Amend Stock Option Plan For Against Management ATMI, INC. Ticker: ATMI Security ID: 00207R101 Meeting Date: MAY 26, 2010 Meeting Type: Annual Record Date: MAR 30, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert S. Hillas For For Management 1.2 Elect Director Cheryl L. Shavers For For Management 2 Approve Omnibus Stock Plan For Against Management 3 Ratify Auditors For For Management ATMOS ENERGY CORP. Ticker: ATO Security ID: 049560105 Meeting Date: FEB 3, 2010 Meeting Type: Annual Record Date: DEC 10, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert W. Best For Did Not Vote Management 1.2 Elect Director Kim R. Cocklin For Did Not Vote Management 1.3 Elect Director Robert C. Grable For Did Not Vote Management 1.4 Elect Director Phillip E. Nichol For Did Not Vote Management 1.5 Elect Director Charles K. Vaughan For Did Not Vote Management 2 Declassify the Board of Directors For Did Not Vote Management 3 Ratify Auditors For Did Not Vote Management BANCORPSOUTH, INC. Ticker: BXS Security ID: 059692103 Meeting Date: APR 28, 2010 Meeting Type: Annual Record Date: MAR 10, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Larry G. Kirk For For Management 1.2 Elect Director Guy W. Mitchell For For Management 1.3 Elect Director R. Madison Murphy For For Management 1.4 Elect Director Aubrey B. Patterson For For Management 2 Ratify Auditors For For Management 3 Declassify the Board of Directors Against For Shareholder BIO-RAD LABORATORIES, INC. Ticker: BIO Security ID: 090572207 Meeting Date: APR 27, 2010 Meeting Type: Annual Record Date: MAR 1, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Louis Drapeau For For Management 1.2 Elect Director Albert J. Hillman For For Management 2 Ratify Auditors For For Management BUFFALO WILD WINGS, INC. Ticker: BWLD Security ID: 119848109 Meeting Date: MAY 6, 2010 Meeting Type: Annual Record Date: MAR 12, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Sally J. Smith For For Management 1.2 Elect Director Dale M. Applequist For For Management 1.3 Elect Director Robert W. MacDonald For For Management 1.4 Elect Director Warren E. Mack For For Management 1.5 Elect Director J. Oliver Maggard For For Management 1.6 Elect Director Michael P. Johnson For For Management 1.7 Elect Director James M. Damian For For Management 2 Ratify Auditors For For Management 3 Require Suppliers to Adopt CAK Against Against Shareholder BURGER KING HOLDINGS, INC. Ticker: BKC Security ID: 121208201 Meeting Date: NOV 19, 2009 Meeting Type: Annual Record Date: SEP 22, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John W. Chidsey For For Management 1.2 Elect Director Richard W. Boyce For For Management 1.3 Elect Director David A. Brandon For For Management 1.4 Elect Director Ronald M. Dykes For For Management 1.5 Elect Director Peter R. Formanek For For Management 1.6 Elect Director Manuel A. Garcia For Withhold Management 1.7 Elect Director Sanjeev K. Mehra For For Management 1.8 Elect Director Brian T. Swette For For Management 1.9 Elect Director Kneeland C. Youngblood For For Management 2 Ratify Auditors For For Management CARBO CERAMICS INC. Ticker: CRR Security ID: 140781105 Meeting Date: MAY 18, 2010 Meeting Type: Annual Record Date: MAR 22, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Sigmund L. Cornelius For For Management 1.2 Elect Director James B. Jennings For For Management 1.3 Elect Director Gary A. Kolstad For For Management 1.4 Elect Director H. E. Lentz, Jr. For For Management 1.5 Elect Director Randy L. Limbacher For For Management 1.6 Elect Director William C. Morris For For Management 1.7 Elect Director Robert S. Rubin For For Management 2 Ratify Auditors For For Management CASEY'S GENERAL STORES, INC. Ticker: CASY Security ID: 147528103 Meeting Date: SEP 18, 2009 Meeting Type: Annual Record Date: JUL 24, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Ronald M. Lamb For For Management 1.2 Elect Director Robert J. Myers For For Management 1.3 Elect Director Diane C. Bridgewater For For Management 1.4 Elect Director Johnny Danos For For Management 1.5 Elect Director H. Lynn Horak For For Management 1.6 Elect Director Kenneth H. Haynie For For Management 1.7 Elect Director William C. Kimball For For Management 1.8 Elect Director Jeffrey M. Lamberti For For Management 1.9 Elect Director Richard A. Wilkey For For Management 2 Ratify Auditors For For Management 3 Approve Omnibus Stock Plan For Against Management CATALYST HEALTH SOLUTIONS, INC. Ticker: CHSI Security ID: 14888B103 Meeting Date: JUN 1, 2010 Meeting Type: Annual Record Date: APR 5, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director William E. Brock For For Management 1.2 Elect Director Edward S. Civera For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Ratify Auditors For For Management CBEYOND, INC. Ticker: CBEY Security ID: 149847105 Meeting Date: JUN 11, 2010 Meeting Type: Annual Record Date: APR 15, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John H. Chapple For For Management 1.2 Elect Director Douglas C. Grissom For For Management 1.3 Elect Director David A. Rogan For For Management 2 Ratify Auditors For For Management CHURCH & DWIGHT CO., INC. Ticker: CHD Security ID: 171340102 Meeting Date: MAY 6, 2010 Meeting Type: Annual Record Date: MAR 8, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Bradley C. Irwin For For Management 1.2 Elect Director Jeffrey A. Levick For For Management 1.3 Elect Director Arthur B. Winkleblack For For Management 2 Ratify Auditors For For Management CLARCOR, INC. Ticker: CLC Security ID: 179895107 Meeting Date: MAR 23, 2010 Meeting Type: Annual Record Date: FEB 5, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Messrs. Robert For For Management Burgstahler, 1.2 Elect Director Paul Donovan For For Management 1.3 Elect Director Norman Johnson For For Management 2 Ratify Auditors For For Management COMSTOCK RESOURCES, INC. Ticker: CRK Security ID: 205768203 Meeting Date: MAY 18, 2010 Meeting Type: Annual Record Date: APR 16, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Cecil E. Martin For For Management 1.2 Elect Director Nancy E. Underwood For For Management 2 Ratify Auditors For For Management 3 Other Business For Against Management COPART, INC. Ticker: CPRT Security ID: 217204106 Meeting Date: DEC 3, 2009 Meeting Type: Annual Record Date: OCT 5, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Willis J. Johnson For For Management 1.2 Elect Director A. Jayson Adair For Withhold Management 1.3 Elect Director James E. Meeks For Withhold Management 1.4 Elect Director Steven D. Cohan For For Management 1.5 Elect Director Daniel J. Englander For For Management 1.6 Elect Director Matt Blunt For For Management 1.7 Elect Director Thomas W. Smith For For Management 2 Ratify Auditors For For Management CORE LABORATORIES NV Ticker: CLB Security ID: N22717107 Meeting Date: JUN 10, 2010 Meeting Type: Annual Record Date: MAR 22, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Three Class II Supervisory Board For For Management Members (Bundled) 2 Approve Financial Statements and For For Management Statutory Reports 3 Approve Cancellation of Repurchased For For Management Shares 4a Authorize Repurchase of Up to Ten For For Management Percent of Issued Share Capital 4b Authorize Repurchase of Additional 15.6 For For Management Percent of Issued Share Capital for Seniot Exchangeable Notes and Lehman OTC Warrants 5 Grant Board Authority to Issue Ordinary For For Management and Preference Shares Up To 20 Percent of Issued Capital 6 Authorize Board to Exclude Preemptive For For Management Rights from Issuance under Item 5 7a Decrease Par Value of Common Stock and For For Management Amend Articles Accordingly 7b Amend Articles - Board Related For For Management 8 Approve 2:1 Stock Split For For Management 9 Ratify PricewaterhouseCoopers as For For Management Auditors 10 Other Business (Non-Voting) None None Management CORPORATE OFFICE PROPERTIES TRUST Ticker: OFC Security ID: 22002T108 Meeting Date: MAY 13, 2010 Meeting Type: Annual Record Date: MAR 15, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jay H. Shidler For For Management 1.2 Elect Director Clay W. Hamlin, III For For Management 1.3 Elect Director Thomas F. Brady For For Management 1.4 Elect Director Robert L. Denton For For Management 1.5 Elect Director Douglas M. Firstenberg For For Management 1.6 Elect Director Randall M. Griffin For For Management 1.7 Elect Director David M. Jacobstein For For Management 1.8 Elect Director Steven D. Kesler For For Management 1.9 Elect Director Kenneth S. Sweet, Jr. For For Management 1.10 Elect Director Richard Szafranski For For Management 1.11 Elect Director Kenneth D. Wethe For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Ratify Auditors For For Management CORRECTIONS CORPORATION OF AMERICA Ticker: CXW Security ID: 22025Y407 Meeting Date: MAY 13, 2010 Meeting Type: Annual Record Date: MAR 17, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John D. Ferguson For For Management 1.2 Elect Director Damon T. Hininger For For Management 1.3 Elect Director Donna M. Alvarado For For Management 1.4 Elect Director William F. Andrews For For Management 1.5 Elect Director John D. Correnti For For Management 1.6 Elect Director Dennis W. Deconcini For For Management 1.7 Elect Director John R. Horne For For Management 1.8 Elect Director C. Michael Jacobi For For Management 1.9 Elect Director Thurgood Marshall, Jr. For For Management 1.10 Elect Director Charles L. Overby For For Management 1.11 Elect Director John R. Prann, Jr. For For Management 1.12 Elect Director Joseph V. Russell For For Management 1.13 Elect Director Henri L. Wedell For For Management 2 Ratify Auditors For For Management CURTISS-WRIGHT CORPORATION Ticker: CW Security ID: 231561101 Meeting Date: MAY 7, 2010 Meeting Type: Annual Record Date: MAR 1, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Martin R. Benante For For Management 1.2 Elect Director S. Marce Fuller For For Management 1.3 Elect Director Allen A. Kozinski For For Management 1.4 Elect Director Carl G. Miller For For Management 1.5 Elect Director William B. Mitchell For For Management 1.6 Elect Director John R. Myers For For Management 1.7 Elect Director John B. Nathman For For Management 1.8 Elect Director William W. Sihler For For Management 1.9 Elect Director Albert E. Smith For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For Against Management DAKTRONICS, INC. Ticker: DAKT Security ID: 234264109 Meeting Date: AUG 26, 2009 Meeting Type: Annual Record Date: JUN 29, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Frank J. Kurtenbach For Withhold Management 1.2 Elect Director James A. Vellenga For For Management 1.3 Elect Director Byron J. Anderson For For Management 2 Ratify Auditors For For Management 3 Other Business For Against Management DIGITAL REALTY TRUST INC. Ticker: DLR Security ID: 253868103 Meeting Date: APR 27, 2010 Meeting Type: Annual Record Date: MAR 8, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Richard A. Magnuson For For Management 1.2 Elect Director Michael F. Foust For For Management 1.3 Elect Director Laurence A. Chapman For For Management 1.4 Elect Director Kathleen Earley For For Management 1.5 Elect Director Ruann F. Ernst, Ph.D. For For Management 1.6 Elect Director Dennis E. Singleton For For Management 1.7 Elect Director Robert H. Zerbst For For Management 2 Ratify Auditors For For Management DIODES INCORPORATED Ticker: DIOD Security ID: 254543101 Meeting Date: MAY 24, 2010 Meeting Type: Annual Record Date: MAR 31, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director C.H. Chen For Withhold Management 1.2 Elect Director Michael R. Giordano For For Management 1.3 Elect Director Lu-Pao Hsu For For Management 1.4 Elect Director Keh-Shew Lu For For Management 1.5 Elect Director Raymond Soong For For Management 1.6 Elect Director John M. Stich For For Management 1.7 Elect Director Michael K.C. Tsai For For Management 2 Ratify Auditors For For Management DIONEX CORP. Ticker: DNEX Security ID: 254546104 Meeting Date: OCT 26, 2009 Meeting Type: Annual Record Date: SEP 4, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director David L. Anderson For For Management 1.2 Elect Director A. Blaine Bowman For Withhold Management 1.3 Elect Director Frank Witney For Withhold Management 1.4 Elect Director Roderick McGeary For For Management 1.5 Elect Director Riccardo Pigliucci For For Management 1.6 Elect Director Michael W. Pope For For Management 2 Ratify Auditors For For Management DRESS BARN, INC., THE Ticker: DBRN Security ID: 261570105 Meeting Date: DEC 9, 2009 Meeting Type: Annual Record Date: OCT 9, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John Usdan For Did Not Vote Management 1.2 Elect Director Randy L. Pearce For Did Not Vote Management 2 Amend Executive Incentive Bonus Plan For Did Not Vote Management 3 Ratify Auditors For Did Not Vote Management DRIL-QUIP, INC. Ticker: DRQ Security ID: 262037104 Meeting Date: MAY 12, 2010 Meeting Type: Annual Record Date: MAR 25, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Alexander P. Shukis For For Management 2 Ratify Auditors For For Management EAST WEST BANCORP, INC. Ticker: EWBC Security ID: 27579R104 Meeting Date: MAR 25, 2010 Meeting Type: Special Record Date: FEB 12, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Conversion of Securities For For Management 2 Adjourn Meeting For Against Management EAST WEST BANCORP, INC. Ticker: EWBC Security ID: 27579R104 Meeting Date: MAY 27, 2010 Meeting Type: Annual Record Date: MAR 31, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Iris S. Chan For For Management 1.2 Elect Director Peggy Cherng For For Management 1.3 Elect Director Rudolph I. Estrada For Withhold Management 1.4 Elect Director Julia S. Gouw For Withhold Management 1.5 Elect Director Paul H. Irving For For Management 1.6 Elect Director Andrew S. Kane For For Management 1.7 Elect Director John Lee For For Management 1.8 Elect Director Herman Y. Li For For Management 1.9 Elect Director Jack C. Liu For For Management 1.10 Elect Director Dominic Ng For For Management 1.11 Elect Director Keith W. Renken For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named ExecutiveFor For Management Officers' Compensation ENDO PHARMACEUTICALS HOLDINGS INC. Ticker: ENDP Security ID: 29264F205 Meeting Date: MAY 26, 2010 Meeting Type: Annual Record Date: APR 14, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John J. Delucca For For Management 1.2 Elect Director David P. Holveck For For Management 1.3 Elect Director Nancy J Hutson For For Management 1.4 Elect Director Michael Hyatt For For Management 1.5 Elect Director Roger H. Kimmel For For Management 1.6 Elect Director William P. Montague For For Management 1.7 Elect Director Joseph C. Scodari For For Management 1.8 Elect Director William F. Spengler For For Management 2 Approve Omnibus Stock Plan For Against Management 3 Ratify Auditors For For Management ENDURANCE SPECIALTY HOLDINGS LTD Ticker: ENH Security ID: G30397106 Meeting Date: MAY 13, 2010 Meeting Type: Annual Record Date: MAR 10, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect John T. Baily as Director For For Management 1.2 Elect Norman Barham as Director For For Management 1.3 Elect Galen R. Barnes as Director For For Management 1.4 Elect David S. Cash as Director For For Management 1.5 Elect William M. Jewett as Director For For Management 1.6 Elect Steven W. Carlsen as Subsidiary For For Management Director of Endurance Specialty Insurance Ltd. 1.7 Elect David S. Cash as Subsidiary For For Management Director of Endurance Specialty Insurance Ltd. 1.8 Elect William M. Jewett as Subsidiary For For Management Director of Endurance Specialty Insurance Ltd. 1.9 Elect Alan Barlow as Subsidiary For For Management Director of Endurance Worldwide Holdings Limited 1.10 Elect William H. Bolinder as Subsidiary For For Management Director of Endurance Worldwide Holdings Limited 1.11 Elect Steven W. Carlsen as Subsidiary For For Management Director of Endurance Worldwide Holdings Limited 1.12 Elect David S. Cash as Subsidiary For For Management Director of Endurance Worldwide Holdings Limited 1.13 Elect Simon Minshall as Subsidiary For For Management Director of Endurance Worldwide Holdings Limited 1.14 Elect Brendan R. O'Neill as Subsidiary For For Management Director of Endurance Worldwide Holdings Limited 1.15 Elect Alan Barlow as Subsidiary For For Management Director of Endurance Worldwide Insurance Limited 1.16 Elect William H. Bolinder as Subsidiary For For Management Director of Endurance Worldwide Insurance Limited 1.17 Elect Steven W. Carlsen as Subsidiary For For Management Director of Endurance Worldwide Insurance Limited 1.18 Elect David S. Cash as Subsidiary For For Management Director of Endurance Worldwide Insurance Limited 1.19 Elect Simon Minshall as Subsidiary For For Management Director of Endurance Worldwide Insurance Limited 1.20 Elect Brendan R. O'Neill as Subsidiary For For Management Director of Endurance Worldwide Insurance Limited 2 Approve Ernst & Young Ltd. as Auditors For For Management and Authorize Board through the Audit Committee to Fix Their Remuneration 3 Amend 2007 Equity Incentive Plan For For Management FACTSET RESEARCH SYSTEMS INC. Ticker: FDS Security ID: 303075105 Meeting Date: DEC 15, 2009 Meeting Type: Annual Record Date: OCT 19, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Scott A. Billeadeau For For Management 1.2 Elect Director Philip A. Hadley For For Management 1.3 Elect Director Joseph R. Zimmel For For Management 2 Ratify Auditors For For Management FIRST MIDWEST BANCORP, INC. Ticker: FMBI Security ID: 320867104 Meeting Date: MAY 19, 2010 Meeting Type: Annual Record Date: MAR 26, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Brother James Gaffney For For Management 2 Elect Director Patrick J. McDonnell For For Management 3 Elect Director Michael L. Scudder For For Management 4 Elect Director John L. Sterling For For Management 5 Elect Director J. Stephen Vanderwoude For For Management 6 Ratify Auditors For For Management 7 Amend Omnibus Stock Plan For Against Management 8 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation FLOWERS FOODS, INC. Ticker: FLO Security ID: 343498101 Meeting Date: JUN 4, 2010 Meeting Type: Annual Record Date: APR 1, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director David V. Singer For For Management 1.2 Elect Director Franklin L. Burke For For Management 1.3 Elect Director George E. Deese For For Management 1.4 Elect Director Manuel A. Fernandez For For Management 1.5 Elect Director Melvin T. Stith For For Management 2 Ratify Auditors For For Management FORWARD AIR CORPORATION Ticker: FWRD Security ID: 349853101 Meeting Date: MAY 11, 2010 Meeting Type: Annual Record Date: MAR 15, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Bruce A. Campbell For For Management 1.2 Elect Director C. Robert Campbell For For Management 1.3 Elect Director Richard W. Hanselman For For Management 1.4 Elect Director C. John Langley, Jr. For For Management 1.5 Elect Director Tracy A. Leinbach For For Management 1.6 Elect Director G. Michael Lynch For For Management 1.7 Elect Director Ray A. Mundy For For Management 1.8 Elect Director Gary L. Paxton For For Management 2 Ratify Auditors For For Management 3 Other Business For Against Management G&K SERVICES, INC. Ticker: GKSR Security ID: 361268105 Meeting Date: NOV 12, 2009 Meeting Type: Annual Record Date: SEP 18, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Paul Baszucki For For Management 1.2 Elect Director Douglas A. Milroy For For Management 1.3 Elect Director Alice M. Richter For For Management 1.4 Elect Director Jeffrey L. Wright For For Management 2 Ratify Auditors For For Management GARDNER DENVER, INC. Ticker: GDI Security ID: 365558105 Meeting Date: MAY 4, 2010 Meeting Type: Annual Record Date: MAR 5, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Frank J. Hansen For For Management 1.2 Elect Director Diane K. Schumacher For For Management 1.3 Elect Director Charles L. Szews For For Management 2 Ratify Auditors For For Management 3 Approve Executive Incentive Bonus Plan For For Management 4 Amend EEO Policy to Prohibit Against Against Shareholder Discrimination Based on Sexual Orientation and Gender Identity GEN-PROBE INCORPORATED Ticker: GPRO Security ID: 36866T103 Meeting Date: MAY 13, 2010 Meeting Type: Annual Record Date: MAR 19, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Carl W. Hull For For Management 2 Elect Director Armin M. Kessler For For Management 3 Elect Director Lucy Shapiro, Ph.d. For For Management 4 Ratify Auditors For For Management 5 Ratify Election of Brian A. McNamee For For Management GILDAN ACTIVEWEAR INC. Ticker: GIL Security ID: 375916103 Meeting Date: FEB 10, 2010 Meeting Type: Annual Record Date: DEC 14, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect William D. Anderson as Director For For Management 1.2 Elect Robert M. Baylis as Director For For Management 1.3 Elect Glenn J. Chamandy as Director For For Management 1.4 Elect Sheila O'Brien as Director For For Management 1.5 Elect Pierre Robitaille as Director For For Management 1.6 Elect Richard P. Strubel as Director For For Management 1.7 Elect Gonzalo F. Valdes-Fauli as For For Management Director 1.8 Elect George Heller as Director For For Management 1.9 Elect James R. Scarborough as DirectorFor For Management 2 Ratify KPMG LLPas Auditors For For Management HAEMONETICS CORP. Ticker: HAE Security ID: 405024100 Meeting Date: JUL 30, 2009 Meeting Type: Annual Record Date: JUN 4, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Ronald Gelbman For For Management 1.2 Elect Director Brad Nutter For For Management 2 Ratify Auditors For For Management 3 Other Business For Against Management HAIN CELESTIAL GROUP, INC., THE Ticker: HAIN Security ID: 405217100 Meeting Date: NOV 19, 2009 Meeting Type: Annual Record Date: OCT 9, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Irwin D. Simon For For Management 1.2 Elect Director Barry J. Alperin For For Management 1.3 Elect Director Richard C. Berke For For Management 1.4 Elect Director Beth L. Bronner For For Management 1.5 Elect Director Jack Futterman For For Management 1.6 Elect Director Daniel R. Glickman For For Management 1.7 Elect Director Marina Hahn For For Management 1.8 Elect Director Roger Meltzer For For Management 1.9 Elect Director Lewis D. Schiliro For For Management 1.10 Elect Director Lawrence S. Zilavy For For Management 2 Approve Executive Incentive Bonus PlanFor For Management 3 Advisory Vote to Ratify Named ExecutiveFor For Management Officers' Compensation 4 Amend Omnibus Stock Plan For Against Management 5 Ratify Auditors For For Management HCC INSURANCE HOLDINGS, INC. Ticker: HCC Security ID: 404132102 Meeting Date: MAY 27, 2010 Meeting Type: Annual Record Date: APR 5, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Judy C. Bozeman For For Management 1.2 Elect Director Frank J. Bramanti For For Management 1.3 Elect Director Walter M. Duer For For Management 1.4 Elect Director James C. Flagg For For Management 1.5 Elect Director Thomas M. Hamilton For For Management 1.6 Elect Director John N. Molbeck, Jr. For For Management 1.7 Elect Director James E. Oesterreicher For For Management 1.8 Elect Director Robert A. Rosholt For For Management 1.9 Elect Director Christopher JB Williams For For Management 1.10 Elect Director Scott W. Wise For For Management 2 Ratify Auditors For For Management HEALTHCARE REALTY TRUST, INCORPORATED Ticker: HR Security ID: 421946104 Meeting Date: MAY 18, 2010 Meeting Type: Annual Record Date: MAR 18, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Edwin B. Morris, III For For Management 1.2 Elect Director John Knox Singleton For For Management 1.3 Elect Director Roger O. West For For Management 2 Ratify Auditors For For Management HEALTHCARE SERVICES GROUP, INC. Ticker: HCSG Security ID: 421906108 Meeting Date: MAY 25, 2010 Meeting Type: Annual Record Date: APR 1, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Daniel P. McCartney For For Management 1.2 Elect Director Joseph F. McCartney For Withhold Management 1.3 Elect Director Robert L. Frome For Withhold Management 1.4 Elect Director Thomas A. Cook For Withhold Management 1.5 Elect Director Robert J. Moss For For Management 1.6 Elect Director John M. Briggs For For Management 1.7 Elect Director Dino D. Ottaviano For For Management 2 Ratify Auditors For For Management HEARTLAND EXPRESS, INC. Ticker: HTLD Security ID: 422347104 Meeting Date: MAY 6, 2010 Meeting Type: Annual Record Date: MAR 10, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Russell A. Gerdin For For Management 1.2 Elect Director Michael J. Gerdin For Withhold Management 1.3 Elect Director Richard O. Jacobson For For Management 1.4 Elect Director Dr. Benjamin J. Allen For For Management 1.5 Elect Director Lawrence D. Crouse For Withhold Management 1.6 Elect Director James G. Pratt For For Management 2 Ratify Auditors For For Management HITTITE MICROWAVE CORPORATION Ticker: HITT Security ID: 43365Y104 Meeting Date: MAY 6, 2010 Meeting Type: Annual Record Date: APR 1, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Stephen G. Daly For For Management 1.2 Elect Director Ernest L. Godshalk For For Management 1.3 Elect Director Rick D. Hess For For Management 1.4 Elect Director Adrienne M. Markham For For Management 1.5 Elect Director Brian P. McAloon For For Management 1.6 Elect Director Cosmo S. Trapani For For Management 1.7 Elect Director Franklin Weigold For For Management 2 Ratify Auditors For For Management HOME PROPERTIES, INC. Ticker: HME Security ID: 437306103 Meeting Date: MAY 4, 2010 Meeting Type: Annual Record Date: MAR 9, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Stephen R. Blank For For Management 1.2 Elect Director Josh E. Fidler For For Management 1.3 Elect Director Alan L. Gosule For For Management 1.4 Elect Director Leonard F. Helbig, III For For Management 1.5 Elect Director Charles J. Koch For For Management 1.6 Elect Director Nelson B. Leenhouts For Withhold Management 1.7 Elect Director Norman P. Leenhouts For Withhold Management 1.8 Elect Director Edward J. Pettinella For For Management 1.9 Elect Director Clifford W. Smith, Jr. For For Management 1.10 Elect Director Paul L. Smith For For Management 1.11 Elect Director Amy L. Tait For Withhold Management 2 Amend Deferred Compensation Plan For Against Management 3 Ratify Auditors For For Management ICONIX BRAND GROUP, INC. Ticker: ICON Security ID: 451055107 Meeting Date: AUG 13, 2009 Meeting Type: Annual Record Date: JUN 17, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Neil Cole For For Management 1.2 Elect Director Barry Emanuel For For Management 1.3 Elect Director Steven Mendelow For For Management 1.4 Elect Director Drew Cohen For For Management 1.5 Elect Director F. Peter Cuneo For For Management 1.6 Elect Director Mark Friedman For For Management 1.7 Elect Director James A. Marcum For For Management 2 Approve Omnibus Stock Plan For Against Management 3 Ratify Auditors For For Management IDEX CORPORATION Ticker: IEX Security ID: 45167R104 Meeting Date: APR 6, 2010 Meeting Type: Annual Record Date: FEB 19, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Neil A. Springer For For Management 1.2 Elect Director Ruby R. Chandy For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Ratify Auditors For For Management IDEXX LABORATORIES, INC. Ticker: IDXX Security ID: 45168D104 Meeting Date: MAY 5, 2010 Meeting Type: Annual Record Date: MAR 8, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jonathan W. Ayers For For Management 1.2 Elect Director Robert J. Murray For For Management 1.3 Elect Director Joseph V. Vumbacco For For Management 2 Ratify Auditors For For Management INTEGRA LIFESCIENCES HOLDINGS CORPORATION Ticker: IART Security ID: 457985208 Meeting Date: MAY 19, 2010 Meeting Type: Annual Record Date: MAR 31, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Thomas J. Baltimore, Jr. For For Management 2 Elect Director Keith Bradley For For Management 3 Elect Director Richard E. Caruso For For Management 4 Elect Director Stuart M. Essig For For Management 5 Elect Director Neal Moszkowski For For Management 6 Elect Director Raymond G. Murphy For For Management 7 Elect Director Christian S. Schade For For Management 8 Elect Director James M. Sullivan For For Management 9 Elect Director Anne M. Vanlent For For Management 10 Ratify Auditors For For Management 11 Amend Omnibus Stock Plan For For Management INTERSIL CORPORATION Ticker: ISIL Security ID: 46069S109 Meeting Date: OCT 6, 2009 Meeting Type: Special Record Date: AUG 14, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Amend Omnibus Stock Plan For Against Management 2 Approve Stock Option Exchange Program For Against Management INTERSIL CORPORATION Ticker: ISIL Security ID: 46069S109 Meeting Date: MAY 5, 2010 Meeting Type: Annual Record Date: MAR 11, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director David B. Bell For For Management 1.2 Elect Director Dr. Robert W. Conn For For Management 1.3 Elect Director James V. Diller For For Management 1.4 Elect Director Gary E. Gist For For Management 1.5 Elect Director Mercedes Johnson For For Management 1.6 Elect Director Gregory Lang For For Management 1.7 Elect Director Jan Peeters For For Management 1.8 Elect Director Robert N. Pokelwaldt For For Management 1.9 Elect Director James A. Urry For For Management 2 Ratify Auditors For For Management 3 Approve Executive Incentive Bonus Plan For For Management 4 Other Business For Against Management ITC HOLDINGS CORP. Ticker: ITC Security ID: 465685105 Meeting Date: MAY 19, 2010 Meeting Type: Annual Record Date: APR 5, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Edward G. Jepsen For For Management 1.2 Elect Director Richard D. McLellan For For Management 1.3 Elect Director William J. Museler For For Management 1.4 Elect Director Hazel R. O'Leary For For Management 1.5 Elect Director Gordon Bennett Stewart, For For Management III 1.6 Elect Director Lee C. Stewart For For Management 1.7 Elect Director Joseph L. Welch For For Management 2 Ratify Auditors For For Management J2 GLOBAL COMMUNICATIONS, INC. Ticker: JCOM Security ID: 46626E205 Meeting Date: MAY 6, 2010 Meeting Type: Annual Record Date: MAR 18, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elector Director Douglas Y. Bech For For Management 1.2 Elect Director Robert J. Cresci For For Management 1.3 Elect Director W. Brian Kretzmer For For Management 1.4 Elect Director Richard S. Ressler For For Management 1.5 Elect Director John F. Rieley For For Management 1.6 Elect Director Stephen Ross For For Management 1.7 Elect Director Michael P. Schulhof For For Management 2 Ratify Auditors For For Management 3 Other Business For Against Management JACK HENRY & ASSOCIATES, INC. Ticker: JKHY Security ID: 426281101 Meeting Date: NOV 10, 2009 Meeting Type: Annual Record Date: SEP 21, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jerry D. Hall For Withhold Management 1.2 Elect Director Michael E. Henry For Withhold Management 1.3 Elect Director James J. Ellis For For Management 1.4 Elect Director Craig R. Curry For For Management 1.5 Elect Director Wesley A. Brown For For Management 1.6 Elect Director Matthew C. Flanigan For For Management 1.7 Elect Director Marla K. Shepard For For Management 1.8 Elect Director John F. Prim For For Management 2 Ratify Auditors For For Management KAYDON CORPORATION Ticker: KDN Security ID: 486587108 Meeting Date: MAY 19, 2010 Meeting Type: Annual Record Date: MAR 23, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Mark A. Alexander For For Management 1.2 Elect Director David A. Brandon For For Management 1.3 Elect Director Patrick P. Coyne For For Management 1.4 Elect Director William K. Gerber For For Management 1.5 Elect Director Timothy J. O'Donovan For For Management 1.6 Elect Director James O'Leary For For Management 2 Ratify Auditors For For Management LKQ CORPORATION Ticker: LKQX Security ID: 501889208 Meeting Date: MAY 10, 2010 Meeting Type: Annual Record Date: MAR 15, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director A. Clinton Allen For For Management 2 Elect Director Victor M. Casini For Against Management 3 Elect Director Robert M. Devlin For For Management 4 Elect Director Donald F. Flynn For Against Management 5 Elect Director Kevin F. Flynn For Against Management 6 Elect Director Ronald G. Foster For For Management 7 Elect Director Joseph M. Holsten For For Management 8 Elect Director Paul M. Meister For For Management 9 Elect Director John F. O Brien For For Management 10 Elect Director William M. Webster, IV For For Management 11 Ratify Auditors For For Management MANTECH INTERNATIONAL CORPORATION Ticker: MANT Security ID: 564563104 Meeting Date: MAY 12, 2010 Meeting Type: Annual Record Date: MAR 18, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director George J. Pedersen For For Management 1.2 Elect Director Richard L. Armitage For For Management 1.3 Elect Director Mary K. Bush For For Management 1.4 Elect Director Barry G. Campbell For For Management 1.5 Elect Director W.R. Fatzinger, Jr. For For Management 1.6 Elect Director David E. Jeremiah For For Management 1.7 Elect Director Richard J. Kerr For For Management 1.8 Elect Director Kenneth A. Minihan For For Management 1.9 Elect Director Stephen W. Porter For For Management 1.10 Elect Director Lawrence B. Prior, III For For Management 2 Ratify Auditors For For Management MATTHEWS INTERNATIONAL CORP. Ticker: MATW Security ID: 577128101 Meeting Date: FEB 18, 2010 Meeting Type: Annual Record Date: DEC 31, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Alvaro Garcia-Tunon For For Management 1.2 Elect Director John P. O'Leary, Jr. For For Management 2 Ratify Auditors For For Management MEDASSETS, INC. Ticker: MDAS Security ID: 584045108 Meeting Date: MAY 27, 2010 Meeting Type: Annual Record Date: APR 22, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John A. Bardis For For Management 1.2 Elect Director Harris Hyman, IV For For Management 1.3 Elect Director Terrence J. Mulligan For Withhold Management 2 Ratify Auditors For For Management 3 Approve Qualified Employee Stock For For Management Purchase Plan MERIDIAN BIOSCIENCE, INC. Ticker: VIVO Security ID: 589584101 Meeting Date: JAN 21, 2010 Meeting Type: Annual Record Date: NOV 23, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director James M. Anderson For For Management 2 Elect Director James A. Buzard For For Management 3 Elect Director John A. Kraeutler For For Management 4 Elect Director Gary P. Kreider For Against Management 5 Elect Director William J. Motto For Against Management 6 Elect Director David C. Phillips For For Management 7 Elect Director Robert J. Ready For For Management 8 Ratify Auditors For For Management METTLER-TOLEDO INTERNATIONAL INC. Ticker: MTD Security ID: 592688105 Meeting Date: APR 29, 2010 Meeting Type: Annual Record Date: MAR 1, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Robert F. Spoerry For For Management 2 Elect Director Wah-hui Chu For For Management 3 Elect Director Francis A. Contino For For Management 4 Elect Director Olivier A. Filliol For For Management 5 Elect Director Michael A. Kelly For For Management 6 Elect Director Martin D. Madaus For For Management 7 Elect Director Hans Ulrich Maerki For For Management 8 Elect Director George G. Milne For For Management 9 Elect Director Thomas P. Salice For For Management 10 Ratify Auditors For For Management MICROS SYSTEMS, INC. Ticker: MCRS Security ID: 594901100 Meeting Date: NOV 20, 2009 Meeting Type: Annual Record Date: OCT 5, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Louis M. Brown, Jr. For Withhold Management 1.2 Elect Director B. Gary Dando For For Management 1.3 Elect Director A.L. Giannopoulos For For Management 1.4 Elect Director F. Suzanne Jenniches For For Management 1.5 Elect Director John G. Puente For For Management 1.6 Elect Director Dwight S. Taylor For For Management 2 Ratify Auditors For For Management 3 Amend Stock Option Plan For Against Management 4 Amend Stock Option Plan For Against Management MOOG INC. Ticker: MOG.A Security ID: 615394202 Meeting Date: JAN 13, 2010 Meeting Type: Annual Record Date: DEC 3, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert R. Banta For Withhold Management 2 Ratify Auditors For For Management MORNINGSTAR, INC. Ticker: MORN Security ID: 617700109 Meeting Date: MAY 18, 2010 Meeting Type: Annual Record Date: MAR 19, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Joe Mansueto For For Management 2 Elect Director Don Phillips For For Management 3 Elect Director Cheryl Francis For For Management 4 Elect Director Steve Kaplan For For Management 5 Elect Director Bill Lyons For For Management 6 Elect Director Jack Noonan For For Management 7 Elect Director Paul Sturm For For Management 8 Elect Director Hugh Zentmyer For For Management 9 Ratify Auditors For For Management MSC INDUSTRIAL DIRECT CO., INC. Ticker: MSM Security ID: 553530106 Meeting Date: JAN 14, 2010 Meeting Type: Annual Record Date: NOV 30, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Mitchell Jacobson For Withhold Management 1.2 Elect Director David Sandler For For Management 1.3 Elect Director Charles Boehlke For Withhold Management 1.4 Elect Director Roger Fradin For For Management 1.5 Elect Director Louise Goeser For For Management 1.6 Elect Director Denis Kelly For For Management 1.7 Elect Director Philip Peller For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Ratify Auditors For For Management NATCO GROUP, INC. Ticker: NTG Security ID: 63227W203 Meeting Date: NOV 18, 2009 Meeting Type: Special Record Date: OCT 6, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Merger Agreement For For Management NICE SYSTEMS LTD. Ticker: NICE Security ID: 653656108 Meeting Date: JUN 29, 2010 Meeting Type: Annual Record Date: MAY 24, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Ron Gutler as Director For For Management 1.2 Elect Joseph Atsmon as Director For For Management 1.3 Elect Rimon Ben-Shaoul as Director For For Management 1.4 Elect Yoseph Dauber as Director For For Management 1.5 Elect John Hughes as Director For For Management 1.6 Elect David Kostman as Director For For Management 2.1 Elect Dan Falk as External Director For For Management 2.2 Elect Yocheved Dvir as External For For Management Director 3 Approve Grant of Options For Against Management 4 Approve Payment of Chairman For For Management 5 Amend Articles For For Management 6 Approve Director Liability and For For Management Indemnification Agreements 7 Approve Auditors and Authorize Board to For For Management Fix Their Remuneration 8 Receive Financial Statements and None None Management Statutory Reports (Non-Voting) NICE-SYSTEMS LTD. Ticker: NICE Security ID: 653656108 Meeting Date: JUL 27, 2009 Meeting Type: Annual Record Date: JUN 22, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Ron Gutler as Director For For Management 1b Elect Joseph Atsmon as Director For For Management 1c Elect Rimon Ben-Shaoul as Director For For Management 1d Elect Yoseph Dauber as Director For For Management 1e Elect John Hughes as Director For For Management 1f Elect David Kostman as Director For For Management 2 Re-appoint The Company's Independent For For Management Auditors And To Authorize The Company's Board Of Directors To Fix Their Remuneration. NUANCE COMMUNICATIONS, INC. Ticker: NUAN Security ID: 67020Y100 Meeting Date: JAN 29, 2010 Meeting Type: Annual Record Date: DEC 4, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Paul A. Ricci For Did Not Vote Management 2 Elect Director Robert G. Teresi For Did Not Vote Management 3 Elect Director Robert J. Frankenberg For Did Not Vote Management 4 Elect Director Katharine A. Martin For Did Not Vote Management 5 Elect Director Patrick T. Hackett For Did Not Vote Management 6 Elect Director William H. Janeway For Did Not Vote Management 7 Elect Director Mark B. Myers For Did Not Vote Management 8 Elect Director Philip J. Quigley For Did Not Vote Management 9 Amend Omnibus Stock Plan For Did Not Vote Management 10 Amend Qualified Employee Stock PurchaseFor Did Not Vote Management Plan 11 Ratify Auditors For Did Not Vote Management NUVASIVE, INC. Ticker: NUVA Security ID: 670704105 Meeting Date: MAY 25, 2010 Meeting Type: Annual Record Date: MAR 29, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Alexis V. Lukianov For For Management 1.2 Elect Director Jack R. Blair For For Management 2 Ratify Auditors For For Management 3 Other Business For Against Management OIL STATES INTERNATIONAL, INC. Ticker: OIS Security ID: 678026105 Meeting Date: MAY 13, 2010 Meeting Type: Annual Record Date: MAR 15, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Martin A. Lambert For For Management 1.2 Elect Director Mark G. Papa For For Management 1.3 Elect Director Stephen A. Wells For For Management 2 Ratify Auditors For For Management OPEN TEXT CORP. Ticker: OTC Security ID: 683715106 Meeting Date: DEC 3, 2009 Meeting Type: Annual Record Date: OCT 27, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect as Director - P. Thomas Jenkins For Did Not Vote Management 1.2 Elect as Director - John Shackleton For Did Not Vote Management 1.3 Elect as Director - Randy Fowlie For Did Not Vote Management 1.4 Elect as Director - Gail Hamilton For Did Not Vote Management 1.5 Elect as Director - Brian Jackman For Did Not Vote Management 1.6 Elect as Director - Stephen J. Sadler For Did Not Vote Management 1.7 Elect as Director - Michael Slaunwhite For Did Not Vote Management 1.8 Elect as Director - Katharine B. For Did Not Vote Management Stevenson 1.9 Elect as Director - Deborah Weinstein For Did Not Vote Management 2 Approve KPMG LLP as Auditors and For Did Not Vote Management Authorize Board to Fix Their Remuneration OWENS & MINOR INC. Ticker: OMI Security ID: 690732102 Meeting Date: APR 30, 2010 Meeting Type: Annual Record Date: MAR 9, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director A. Marshall Acuff, Jr. For For Management 1.2 Elect Director J. Alfred Broaddus, Jr. For For Management 1.3 Elect Director John T. Crotty For For Management 1.4 Elect Director Richard E. Fogg For For Management 1.5 Elect Director G. Gilmer Minor, III For For Management 1.6 Elect Director Eddie N. Moore, Jr. For For Management 1.7 Elect Director Peter S. Redding For For Management 1.8 Elect Director James E. Rogers For For Management 1.9 Elect Director Robert C. Sledd For For Management 1.10 Elect Director Craig R. Smith For For Management 1.11 Elect Director James E. Ukrop For For Management 1.12 Elect Director Anne Marie Whittemore For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Amend Omnibus Stock Plan For Against Management 4 Ratify Auditors For For Management PACTIV CORPORATION Ticker: PTV Security ID: 695257105 Meeting Date: MAY 14, 2010 Meeting Type: Annual Record Date: MAR 15, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Larry D. Brady For For Management 2 Elect Director K. Dane Brooksher For For Management 3 Elect Director Robert J. Darnall For For Management 4 Elect Director Mary R. Henderson For For Management 5 Elect Director N. Thomas Linebarger For For Management 6 Elect Director Roger B. Porter For For Management 7 Elect Director Richard L. Wambold For For Management 8 Elect Director Norman H. Wesley For For Management 9 Ratify Auditors For For Management PENN NATIONAL GAMING, INC. Ticker: PENN Security ID: 707569109 Meeting Date: JUN 9, 2010 Meeting Type: Annual Record Date: APR 13, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Wesley R. Edens For For Management 1.2 Elect Director Robert P. Levy For For Management 1.3 Elect Director Barbara Z. Shattuck For For Management 2 Ratify Auditors For For Management 3 Declassify the Board of Directors Against For Shareholder PHILLIPS-VAN HEUSEN CORPORATION Ticker: PVH Security ID: 718592108 Meeting Date: JUN 24, 2010 Meeting Type: Annual Record Date: APR 29, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Mary Baglivo For For Management 1.2 Elect Director Emanuel Chirico For For Management 1.3 Elect Director Edward H. Cohen For For Management 1.4 Elect Director Joseph B. Fuller For For Management 1.5 Elect Director Fred Gehring For For Management 1.6 Elect Director Margaret L. Jenkins For For Management 1.7 Elect Director David Landau For For Management 1.8 Elect Director Bruce Maggin For For Management 1.9 Elect Director V. James Marino For For Management 1.10 Elect Director Henry Nasella For For Management 1.11 Elect Director Rita M. Rodriguez For For Management 1.12 Elect Director Craig Rydin For For Management 1.13 Elect Director Christian Stahl For For Management 2 Ratify Auditors For For Management POLYCOM, INC. Ticker: PLCM Security ID: 73172K104 Meeting Date: MAY 27, 2010 Meeting Type: Annual Record Date: APR 1, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert C. Hagerty For Withhold Management 1.2 Elect Director Michael R. Kourey For Withhold Management 1.3 Elect Director Betsy S. Atkins For For Management 1.4 Elect Director David G. DeWalt For For Management 1.5 Elect Director John A. Kelley, Jr. For For Management 1.6 Elect Director D. Scott Mercer For For Management 1.7 Elect Director William A. Owens For For Management 1.8 Elect Director Kevin T. Parker For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Ratify Auditors For For Management PORTFOLIO RECOVERY ASSOCIATES, INC. Ticker: PRAA Security ID: 73640Q105 Meeting Date: JUN 4, 2010 Meeting Type: Annual Record Date: APR 8, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director David Roberts For For Management 1.2 Elect Director John Fuller For For Management 1.3 Elect Director John Fain For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Approve Executive Incentive Bonus Plan For For Management 4 Ratify Auditors For For Management POWER INTEGRATIONS, INC. Ticker: POWI Security ID: 739276103 Meeting Date: JUN 18, 2010 Meeting Type: Annual Record Date: APR 21, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director James R. Fiebiger For For Management 1.2 Elect Director Nicholas E. Brathwaite For For Management 1.3 Elect Director Balakrishnan S. Iyer For For Management 1.4 Elect Director E. Floyd Kvamme For For Management 1.5 Elect Director Alan D. Bickell For For Management 1.6 Elect Director Balu Balakrishnan For For Management 1.7 Elect Director William George For For Management 1.8 Elect Director Steven J. Sharp For For Management 2 Ratify Auditors For For Management PROGRESS SOFTWARE CORPORATION Ticker: PRGS Security ID: 743312100 Meeting Date: APR 27, 2010 Meeting Type: Annual Record Date: FEB 26, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Barry N. Bycoff For Withhold Management 1.2 Elect Director Ram Gupta For For Management 1.3 Elect Director Charles F. Kane For For Management 1.4 Elect Director David A. Krall For For Management 1.5 Elect Director Michael L. Mark For For Management 1.6 Elect Director Richard D. Reidy For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Amend Qualified Employee Stock Purchase For For Management Plan 4 Ratify Auditors For For Management QUALITY SYSTEMS, INC. Ticker: QSII Security ID: 747582104 Meeting Date: AUG 13, 2009 Meeting Type: Annual Record Date: JUN 22, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Dr. Murray Brennan For For Management 1.2 Elect Director George Bristol For For Management 1.3 Elect Director Patrick Cline For Withhold Management 1.4 Elect Director Joseph Davis For For Management 1.5 Elect Director Ahmed Hussein For For Management 1.6 Elect Director Philip Kaplan For For Management 1.7 Elect Director Russell Pflueger For For Management 1.8 Elect Director Steven Plochocki For For Management 1.9 Elect Director Sheldon Razin For Withhold Management 2 Ratify Auditors For For Management RESMED INC. Ticker: RMD Security ID: 761152107 Meeting Date: NOV 18, 2009 Meeting Type: Annual Record Date: SEP 21, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Peter Farrell For For Management 2 Elect Director Gary Pace For For Management 3 Elect Director Ronald Taylor For For Management 4 Amend Omnibus Stock Plan For Against Management 5 Amend Qualified Employee Stock Purchase For For Management Plan 6 Ratify Auditors For For Management RITCHIE BROS. AUCTIONEERS INCORPORATED Ticker: RBA Security ID: 767744105 Meeting Date: APR 29, 2010 Meeting Type: Annual/Special Record Date: MAR 19, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert Waugh Murdoch For For Management 1.2 Elect Director Peter James Blake For For Management 1.3 Elect Director Eric Patel For For Management 1.4 Elect Director Beverley Anne Briscoe For For Management 1.5 Elect Director Edward Baltazar PitoniakFor For Management 1.6 Elect Director Christopher Zimmerman For For Management 1.7 Elect Director James Michael Micali For For Management 2 Approve KPMG LLP as Auditors and For For Management Authorize Board to Fix Their Remuneration 3 Approve Shareholder Rights Plan For For Management RIVERBED TECHNOLOGY, INC. Ticker: RVBD Security ID: 768573107 Meeting Date: MAY 25, 2010 Meeting Type: Annual Record Date: APR 15, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Mark A. Floyd For For Management 1.2 Elect Director Christopher J. Schaepe For For Management 1.3 Elect Director James R. Swartz For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For Against Management ROFIN-SINAR TECHNOLOGIES, INC. Ticker: RSTI Security ID: 775043102 Meeting Date: MAR 17, 2010 Meeting Type: Annual Record Date: JAN 22, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Carl F. Baasel For Withhold Management 1.2 Elect Director Gary K. Willis For For Management 1.3 Elect Director Daniel J. Smoke For For Management 2 Ratify Auditors For For Management ROLLINS, INC. Ticker: ROL Security ID: 775711104 Meeting Date: APR 27, 2010 Meeting Type: Annual Record Date: MAR 1, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Bill J. Dismuke For For Management 1.2 Elect Director Thomas J. Lawley For For Management 1.3 Elect Director Wilton Looney For For Management 2 Ratify Auditors For For Management SELECTIVE INSURANCE GROUP, INC. Ticker: SIGI Security ID: 816300107 Meeting Date: APR 28, 2010 Meeting Type: Annual Record Date: MAR 5, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Declassify the Board of Directors For For Management 2.1 Elect Director W. Marston Becker For For Management 2.2 Elect Director Gregory E. Murphy For For Management 2.3 Elect Director Cynthia S. Nicholson For For Management 2.4 Elect Director William M. Rue For For Management 3 Amend Omnibus Stock Plan For Against Management 4 Amend Executive Incentive Bonus Plan For For Management 5 Ratify Auditors For For Management SIGNATURE BANK Ticker: SBNY Security ID: 82669G104 Meeting Date: APR 21, 2010 Meeting Type: Annual Record Date: FEB 19, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John Tamberlane For Withhold Management 1.2 Elect Director Yacov Levy For For Management 1.3 Elect Director Frank R. Selvaggi For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation SILGAN HOLDINGS INC. Ticker: SLGN Security ID: 827048109 Meeting Date: JUN 7, 2010 Meeting Type: Annual Record Date: APR 16, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Amend Stockholder Voting Standard From For For Management A Majority Of Shares Outstanding Standard To A Majority Of Votes Cast Standard 2 Increase Authorized Common Stock For For Management 3.1 Elect Director R. Philip Silver For Withhold Management 3.2 Elect Director William C. Jennings For For Management 4 Ratify Auditors For For Management SIRONA DENTAL SYSTEMS INC Ticker: SIRO Security ID: 82966C103 Meeting Date: FEB 25, 2010 Meeting Type: Annual Record Date: JAN 5, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Simone Blank For Withhold Management 1.2 Elect Director Timothy D. Sheehan For For Management 1.3 Elect Director Timothy P. Sullivan For Withhold Management 2 Ratify Auditors For For Management STEEL DYNAMICS, INC. Ticker: STLD Security ID: 858119100 Meeting Date: MAY 20, 2010 Meeting Type: Annual Record Date: MAR 22, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Keith E. Busse For For Management 1.2 Elect Director Mark D. Millett For Withhold Management 1.3 Elect Director Ricahrd P. Teets, Jr. For Withhold Management 1.4 Elect Director John C. Bates For Withhold Management 1.5 Elect Director Frank D. Byrne For For Management 1.6 Elect Director Paul B. Edgerley For For Management 1.7 Elect Director Richard J. Freeland For For Management 1.8 Elect Director Dr. Jurgen Kolb For For Management 1.9 Elect Director James C. Marcuccilli For For Management 1.10 Elect Director Joseph D. Ruffolo For For Management 1.11 Elect Director Gabriel L. Shaheen For For Management 2 Ratify Auditors For For Management 3 Other Business For Against Management STIFEL FINANCIAL CORP. Ticker: SF Security ID: 860630102 Meeting Date: APR 13, 2010 Meeting Type: Annual Record Date: FEB 23, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John P. Dubinsky For For Management 1.2 Elect Director Robert E. Lefton For For Management 1.3 Elect Director Scott B. McCuaig For Withhold Management 1.4 Elect Director James M. Oates For For Management 1.5 Elect Director Ben A. Plotkin For Withhold Management 2 Approve Executive Incentive Bonus Plan For For Management 3 Ratify Auditors For For Management STRAYER EDUCATION, INC. Ticker: STRA Security ID: 863236105 Meeting Date: APR 27, 2010 Meeting Type: Annual Record Date: FEB 25, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Robert S. Silberman For For Management 2 Elect Director Charlotte F. Beason, For For Management M.D. 3 Elect Director William E. Brock For For Management 4 Elect Director David A. Coulter For For Management 5 Elect Director Robert R. Grusky For For Management 6 Elect Director Robert L. Johnson For For Management 7 Elect Director Todd A. Milano For For Management 8 Elect Director G. Thomas Waite, III For For Management 9 Elect Director J. David Wargo For For Management 10 Ratify Auditors For For Management SUPERIOR ENERGY SERVICES, INC. Ticker: SPN Security ID: 868157108 Meeting Date: MAY 21, 2010 Meeting Type: Annual Record Date: MAR 31, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Harold J. Bouillion For For Management 1.2 Elect Director Enoch L. Dawkins For Withhold Management 1.3 Elect Director James M. Funk For For Management 1.4 Elect Director Terence E. Hall For Withhold Management 1.5 Elect Director Ernest E. 'Wyn' Howard, For For Management III 1.6 Elect Director Justin L. Sullivan For For Management 2 Ratify Auditors For For Management TECHNE CORP. Ticker: TECH Security ID: 878377100 Meeting Date: OCT 29, 2009 Meeting Type: Annual Record Date: SEP 11, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Thomas E. Oland For For Management 1.2 Elect Director Roger C. Lucas For For Management 1.3 Elect Director Howard V. O'Connell For For Management 1.4 Elect Director Randolph C Steer For For Management 1.5 Elect Director Robert V. Baumgartner For For Management 1.6 Elect Director Charles A. Dinarello For For Management 1.7 Elect Director Karen A. Holbrook For For Management 1.8 Elect Director John L. Higgins For For Management 2 Fix Number of Directors at Eight For For Management TEXAS ROADHOUSE, INC. Ticker: TXRH Security ID: 882681109 Meeting Date: MAY 20, 2010 Meeting Type: Annual Record Date: MAR 22, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director G.J. Hart For For Management 1.2 Elect Director Gregory N. Moore For For Management 1.3 Elect Director James F. Parker For For Management 2 Ratify Auditors For For Management TORO COMPANY, THE Ticker: TTC Security ID: 891092108 Meeting Date: MAR 16, 2010 Meeting Type: Annual Record Date: JAN 20, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert C. Buhrmaster For For Management 1.2 Elect Director Robert H. Nassau For For Management 1.3 Elect Director Christopher A. Twomey For For Management 2 Approve Omnibus Stock Plan For Against Management 3 Ratify Auditors For For Management TRACTOR SUPPLY COMPANY Ticker: TSCO Security ID: 892356106 Meeting Date: APR 29, 2010 Meeting Type: Annual Record Date: MAR 10, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director James F. Wright For For Management 1.2 Elect Director Johnston C. Adams For For Management 1.3 Elect Director William Bass For For Management 1.4 Elect Director Jack C. Bingleman For For Management 1.5 Elect Director Richard W. Frost For For Management 1.6 Elect Director Cynthia T. Jamison For For Management 1.7 Elect Director Gerard E. Jones For For Management 1.8 Elect Director George MacKenzie For For Management 1.9 Elect Director Edna K. Morris For For Management 2 Ratify Auditors For For Management VALUECLICK, INC. Ticker: VCLK Security ID: 92046N102 Meeting Date: MAY 6, 2010 Meeting Type: Annual Record Date: MAR 8, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director James R. Zarley For For Management 1.2 Elect Director David S. Buzby For For Management 1.3 Elect Director Martin T. Hart For For Management 1.4 Elect Director Tom A. Vadnais For For Management 1.5 Elect Director Jeffrey F. Rayport For For Management 1.6 Elect Director James R. Peters For For Management 1.7 Elect Director James A. Crouthamel For Withhold Management WASTE CONNECTIONS, INC. Ticker: WCN Security ID: 941053100 Meeting Date: MAY 7, 2010 Meeting Type: Annual Record Date: MAR 9, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Edward E. "Ned" Guillet For For Management 2 Elect Director Ronald J. Mittelstaedt For For Management 3 Amend Omnibus Stock Plan For Against Management 4 Ratify Auditors For For Management WEST PHARMACEUTICAL SERVICES, INC. Ticker: WST Security ID: 955306105 Meeting Date: MAY 4, 2010 Meeting Type: Annual Record Date: MAR 19, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Thomas W. Hofmann For For Management 1.2 Elect Director L. Robert Johnson For For Management 1.3 Elect Director John P. Neafsey For For Management 1.4 Elect Director Geoffrey F. Worden For For Management 2 Ratify Auditors For For Management WESTINGHOUSE AIR BRAKE TECHNOLOGIES CORPORATION Ticker: WAB Security ID: 929740108 Meeting Date: MAY 12, 2010 Meeting Type: Annual Record Date: MAR 17, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert J. Brooks For For Management 1.2 Elect Director William E. Kassling For For Management 1.3 Elect Director Albert J. Neupaver For For Management 2 Ratify Auditors For For Management WOLVERINE WORLD WIDE, INC. Ticker: WWW Security ID: 978097103 Meeting Date: APR 22, 2010 Meeting Type: Annual Record Date: MAR 1, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jeffrey M. Boromisa For For Management 1.2 Elect Director David T. Kollat For For Management 1.3 Elect Director David P. Mehney For For Management 1.4 Elect Director Timothy J. O'Donovan For For Management 2 Ratify Auditors For For Management 3 Approve Omnibus Stock Plan For Against Management END NPX REPORT SIGNATURES: Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. SENTINEL VARIABLE PRODUCTS TRUST (Registrant) By D. RUSSELL MORGAN, ESQ., Chief Compliance Officer (Signature & Title) Date 08/30
